Exhibit 10.1

 

 

CREDIT AGREEMENT

 

dated as of
February 1, 2005,

 

among

 

ALASKA COMMUNICATIONS SYSTEMS HOLDINGS, INC.,

 

as Borrower

 

and

 

ALASKA COMMUNICATIONS SYSTEMS GROUP, INC.,

 

as Parent

 

and

 

The Lenders Party Hereto,

 

and

 

CANADIAN IMPERIAL BANK OF COMMERCE,
acting through its New York Agency,
as Administrative Agent

 

 

CIBC WORLD MARKETS CORP.,

 

J.P. MORGAN SECURITIES INC.
and
BANC OF AMERICA SECURITIES LLC,
as Co-Lead Arrangers and Joint Book Managers

 

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent

 

BANK OF AMERICA, N.A.,
as Documentation Agent

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I DEFINITIONS

 

Section 1.01 Defined Terms

 

Section 1.02 Classification of Loans and Borrowings
[a05-2647_1ex10d1.htm#Section1_02_074857]

 

Section 1.03 Terms Generally [a05-2647_1ex10d1.htm#Section1_03_074900]

 

Section 1.04 Accounting Terms; GAAP [a05-2647_1ex10d1.htm#Section1_04_074904]

 

 

 

ARTICLE II THE LOANS [a05-2647_1ex10d1.htm#ArticleIi_074908]

 

Section 2.01 Commitments and Loans [a05-2647_1ex10d1.htm#Section2_01_074916]

 

Section 2.02 Loans and Borrowings [a05-2647_1ex10d1.htm#Section2_02_074939]

 

Section 2.03 Requests for Borrowings [a05-2647_1ex10d1.htm#Section2_03_074946]

 

Section 2.04 Swingline Loans [a05-2647_1ex10d1.htm#Section2_04_074954]

 

Section 2.05 Letters of Credit [a05-2647_1ex10d1.htm#Section2_05_075002]

 

Section 2.06 Funding of Borrowings [a05-2647_1ex10d1.htm#Section2_06_075038]

 

Section 2.07 Interest Elections [a05-2647_1ex10d1.htm#Section2_07_075047]

 

Section 2.08 Termination and Reduction of Revolving Commitments
[a05-2647_1ex10d1.htm#Section2_08_075057]

 

Section 2.09 Evidence of Debt [a05-2647_1ex10d1.htm#Section2_09_075102]

 

Section 2.10 Repayment of Loans [a05-2647_1ex10d1.htm#Section2_10_075108]

 

Section 2.11 Prepayment of Loans [a05-2647_1ex10d1.htm#Section2_11_075114]

 

Section 2.12 Fees [a05-2647_1ex10d1.htm#Section2_12_075140]

 

Section 2.13 Interest [a05-2647_1ex10d1.htm#Section2_13_075148]

 

Section 2.14 Alternate Rate of Interest
[a05-2647_1ex10d1.htm#Section2_14_075155]

 

Section 2.15 Increased Costs [a05-2647_1ex10d1.htm#Section2_15_075200]

 

Section 2.16 Break Funding Payments [a05-2647_1ex10d1.htm#Section2_16_075212]

 

Section 2.17 Taxes [a05-2647_1ex10d1.htm#Section2_17_075218]

 

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs
[a05-2647_1ex10d1.htm#Section2_18_075242]

 

Section 2.19 Mitigation Obligations; Replacement of Lenders
[a05-2647_1ex10d1.htm#Section2_19MitigationObligationsR_074422]

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES
[a05-2647_1ex10d1.htm#ArticleIii_074442]

 

Section 3.01 Organization; Powers [a05-2647_1ex10d1.htm#Section3_01_074446]

 

Section 3.02 Authorization; Enforceability
[a05-2647_1ex10d1.htm#Section3_02_074449]

 

Section 3.03 Governmental Approvals; No Conflicts
[a05-2647_1ex10d1.htm#Section3_03_074451]

 

Section 3.04 Financial Condition; No Material Adverse Effect
[a05-2647_1ex10d1.htm#Section3_04_080053]

 

Section 3.05 Properties [a05-2647_1ex10d1.htm#Section3_05_080057]

 

Section 3.06 Litigation and Environmental Matters
[a05-2647_1ex10d1.htm#Section3_06_080100]

 

Section 3.07 Compliance with Laws and Agreements
[a05-2647_1ex10d1.htm#Section3_07_080104]

 

Section 3.08 Investment and Holding Company Status
[a05-2647_1ex10d1.htm#Section3_08_080107]

 

Section 3.09 Taxes [a05-2647_1ex10d1.htm#Section3_09_080110]

 

Section 3.10 ERISA [a05-2647_1ex10d1.htm#Section3_10_080114]

 

Section 3.11 Disclosure [a05-2647_1ex10d1.htm#Section3_11_080116]

 

Section 3.12 Subsidiaries [a05-2647_1ex10d1.htm#Section3_12_080120]

 

Section 3.13 Insurance [a05-2647_1ex10d1.htm#Section3_13_080123]

 

Section 3.14 Labor Matters [a05-2647_1ex10d1.htm#Section3_14_080131]

 

 

i

--------------------------------------------------------------------------------


 

Section 3.15 Solvency [a05-2647_1ex10d1.htm#Section3_15_080133]

 

Section 3.16 Security Interests [a05-2647_1ex10d1.htm#Section3_16_080136]

 

Section 3.17 Regulatory Matters [a05-2647_1ex10d1.htm#Section3_17_080140]

 

Section 3.18 Senior Indebtedness [a05-2647_1ex10d1.htm#Section3_18_080144]

 

 

 

ARTICLE IV CONDITIONS OF LENDING [a05-2647_1ex10d1.htm#ArticleIv_080146]

 

Section 4.01 Closing Date [a05-2647_1ex10d1.htm#Section4_01_080149]

 

Section 4.02 Each Borrowing [a05-2647_1ex10d1.htm#Section4_02_080153]

 

Section 4.03 Each Incremental Loan [a05-2647_1ex10d1.htm#Section4_03_080157]

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS [a05-2647_1ex10d1.htm#ArticleV_080200]

 

Section 5.01 Financial Statements and Other Information
[a05-2647_1ex10d1.htm#Section5_01_080203]

 

Section 5.02 Notices of Material Events
[a05-2647_1ex10d1.htm#Section5_02_080211]

 

Section 5.03 Information Regarding Collateral
[a05-2647_1ex10d1.htm#Section5_03_080217]

 

Section 5.04 Existence; Conduct of Business
[a05-2647_1ex10d1.htm#Section5_04_080222]

 

Section 5.05 Payment of Obligations [a05-2647_1ex10d1.htm#Section5_05_080235]

 

Section 5.06 Maintenance of Properties [a05-2647_1ex10d1.htm#Section5_06_080238]

 

Section 5.07 Insurance [a05-2647_1ex10d1.htm#Section5_07_080239]

 

Section 5.08 Casualty and Condemnation [a05-2647_1ex10d1.htm#Section5_08_080243]

 

Section 5.09 Books and Records; Inspection and Audit Rights
[a05-2647_1ex10d1.htm#Section5_09_080244]

 

Section 5.10 Compliance with Laws [a05-2647_1ex10d1.htm#Section5_10_080245]

 

Section 5.11 Use of Proceeds [a05-2647_1ex10d1.htm#Section5_11_080246]

 

Section 5.12 Subsidiaries [a05-2647_1ex10d1.htm#Section5_12_080247]

 

Section 5.13 ACS Media Holdings LLC [a05-2647_1ex10d1.htm#Section5_13_080249]

 

Section 5.14 Further Assurances [a05-2647_1ex10d1.htm#Section5_14_080251]

 

Section 5.15 Ratings [a05-2647_1ex10d1.htm#Section5_15_080254]

 

Section 5.16 Hedging Agreements [a05-2647_1ex10d1.htm#Section5_16_080255]

 

Section 5.17 Compliance with Environmental Laws
[a05-2647_1ex10d1.htm#Section5_17_080256]

 

Section 5.18 Conditions Subsequent to the Closing Date
[a05-2647_1ex10d1.htm#Section5_18_080258]

 

 

 

ARTICLE VI NEGATIVE COVENANTS [a05-2647_1ex10d1.htm#Section5_19_080300]

 

Section 6.01 Indebtedness; Certain Equity Securities
[a05-2647_1ex10d1.htm#Section6_01_080304]

 

Section 6.02 Liens [a05-2647_1ex10d1.htm#Section6_02_080309]

 

Section 6.03 Fundamental Changes; Lines of Business
[a05-2647_1ex10d1.htm#Section6_03_080312]

 

Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions
[a05-2647_1ex10d1.htm#Section6_04_080314]

 

Section 6.05 Asset Sales [a05-2647_1ex10d1.htm#Section6_05_073908]

 

Section 6.06 Sale and Leaseback Transactions
[a05-2647_1ex10d1.htm#Section6_06_073931]

 

Section 6.07 Hedging Agreements [a05-2647_1ex10d1.htm#Section6_07_073917]

 

Section 6.08 Restricted Payments; Certain Payments of Indebtedness
[a05-2647_1ex10d1.htm#Section6_08_073940]

 

Section 6.09 Transactions with Affiliates
[a05-2647_1ex10d1.htm#Section6_09_073945]

 

Section 6.10 Restrictive Agreements [a05-2647_1ex10d1.htm#Section6_10_073951]

 

Section 6.11 Amendment of Material Documents
[a05-2647_1ex10d1.htm#Section6_11_073957]

 

Section 6.12 Financial Covenants [a05-2647_1ex10d1.htm#Section6_12_073959]

 

Section 6.13 Fiscal Year [a05-2647_1ex10d1.htm#Section6_13_074003]

 

 

 

ARTICLE VII EVENTS OF DEFAULT [a05-2647_1ex10d1.htm#Articlevii_074008]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII THE ADMINISTRATIVE AGENT [a05-2647_1ex10d1.htm#Articleviii_074021]

 

 

 

ARTICLE IX MISCELLANEOUS [a05-2647_1ex10d1.htm#Articleix_074033]

 

Section 9.01 Notices [a05-2647_1ex10d1.htm#Section9_01_074037]

 

Section 9.02 Waivers, Amendments [a05-2647_1ex10d1.htm#Section9_02_074044]

 

Section 9.03 Expenses; Indemnity; Damage Waiver
[a05-2647_1ex10d1.htm#Section9_03_074051]

 

Section 9.04 Successors and Assigns [a05-2647_1ex10d1.htm#Section9_04_074055]

 

Section 9.05 Survival [a05-2647_1ex10d1.htm#Section9_05_074115]

 

Section 9.06 Counterparts; Integration; Effectiveness
[a05-2647_1ex10d1.htm#Section9_06_074118]

 

Section 9.07 Severability [a05-2647_1ex10d1.htm#Section9_07_074120]

 

Section 9.08 Right of Setoff [a05-2647_1ex10d1.htm#Section9_08_074122]

 

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process
[a05-2647_1ex10d1.htm#Section9_09_074126]

 

Section 9.10 WAIVER OF JURY TRIAL [a05-2647_1ex10d1.htm#Section9_10_074131]

 

Section 9.11 Headings [a05-2647_1ex10d1.htm#Section9_11_074133]

 

Section 9.12 Confidentiality [a05-2647_1ex10d1.htm#Section9_12_074137]

 

Section 9.13 Interest Rate Limitation [a05-2647_1ex10d1.htm#Section9_13_074139]

 

Section 9.14 Patriot Act [a05-2647_1ex10d1.htm#Section9_14_074143]

 

 

SCHEDULES:

 

Schedule 1.01-A

 

—

 

Existing Liens

Schedule 1.01-B

 

—

 

Tender Offer Documents for Senior Subordinated Notes

Schedule 1.01-C

 

—

 

Tender and Consent Documents for Senior Unsecured Notes

Schedule 1.01-D

 

—

 

Excluded Owned Real Property

Schedule 2.01

 

—

 

Commitments

Schedule 3.05(b)

 

—

 

Operating Licenses

Schedule 3.05(c)(i)

 

—

 

Owned Real Property

Schedule 3.05(c)(ii)

 

—

 

Mortgaged Property

Schedule 3.05(c)(iii)

 

—

 

Leased Real Property

Schedule 3.06

 

 

 

Disclosed Matters

Schedule 3.12

 

—

 

Subsidiaries

Schedule 3.13

 

—

 

Insurance

Schedule 3.16(d)

 

—

 

Mortgage Filing Offices

Schedule 6.01(a)(viii)

 

—

 

Scheduled Indebtedness

Schedule 6.04

 

—

 

Scheduled Investments

Schedule 6.09

 

—

 

Affiliate Agreements

Schedule 6.10

 

—

 

Scheduled Restrictive Agreements

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS:

 

Exhibit A

 

—

 

Form of Assignment and Assumption

Exhibit B-1

 

—

 

Form of Opinion of Skadden, Arps, Slate, Meagher & Flom LLP

Exhibit B-2

 

—

 

Form of Opinion of Leonard A. Steinberg, Esq.

Exhibit B-3

 

—

 

Form of Opinion of Birch, Horton, Bittner & Cherot

Exhibit C

 

—

 

Form of Perfection Certificate

Exhibit D-1

 

—

 

Form of Security Agreement

Exhibit D-2

 

—

 

Form of Pledge Agreement

Exhibit E

 

—

 

Form of Mortgage

Exhibit F

 

—

 

Form of Parent Guarantee Agreement

Exhibit G

 

—

 

Form of Subsidiary Guarantee Agreement

Exhibit H

 

 

 

Form of Note

Exhibit I

 

—

 

Form of Intercompany Subordination Agreement

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of February 1, 2005, among ALASKA COMMUNICATIONS
SYSTEMS HOLDINGS, INC., as Borrower, ALASKA COMMUNICATIONS SYSTEMS GROUP, INC.,
as Parent, the several banks and other financial institutions or entities from
time to time parties to this Agreement, as lenders (the “Lenders”), and CANADIAN
IMPERIAL BANK OF COMMERCE, acting through its New York Agency, as Administrative
Agent.

 

PRELIMINARY STATEMENTS:

 

(1)           In connection with the Transactions (as hereinafter defined), the
Borrower desires to obtain from the Lenders financings (collectively, the
“Financings”) in an aggregate principal amount of $380,000,000, comprised of
(a) $335,000,000 in aggregate cash proceeds from a seven year senior secured
term loan facility, and (b) $45,000,000 from a six year senior secured revolving
facility with a subfacility for letters of credit and a subfacility for swing
line loans, the proceeds of which will be used for (i) repayment in full of all
amounts due under the Existing Credit Agreement (as hereinafter defined), (ii)
repayment of a portion of the Senior Unsecured Notes (as hereinafter defined)
and related tender premiums, (iii) payment of costs and expenses associated with
the Transactions, (iv) funding of cash on to the balance sheet of the Borrower,
and (v) the ongoing general corporate requirements of the Borrower and its
Subsidiaries, including permitted acquisitions, dividends, capital expenditures
and investments.

 

(2)           The Lenders have indicated their willingness to provide the
Financings, but only on and subject to the terms and conditions of this
Agreement, including the granting of the Collateral pursuant to the Security
Documents and the provision of the guarantees pursuant to the Parent Guarantee
Agreement and the Subsidiary Guarantee Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 


ARTICLE I

DEFINITIONS


 

Section 1.01  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan or the Loans comprising such Borrowing are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted EBITDA” means, for any period, for the Parent and the Subsidiaries
(determined on a consolidated basis without duplication in accordance with
GAAP), Consolidated Net Income, adjusted by adding thereto, (a) to the extent
deducted in determining Consolidated Net Income, the sum of (i) Consolidated
Interest Expense, (ii) provision for Taxes based on income, (iii) depreciation
and amortization expense, (iv) (1) Transaction Expenses incurred in connection
with the Transactions and the Registration Statement, including any amendments
thereof or supplements thereto (including equity issuances thereunder) for its

 

1

--------------------------------------------------------------------------------


 

common stock and (2) other Transaction Expenses incurred after the date hereof
to the extent not exceeding $2,500,000 in the aggregate in any fiscal year of
the Borrower, (v) unrealized losses on financial derivatives recognized in
accordance with Statement of Financial Accounting Standards No. 133, (vi)
non-cash, stock-based compensation expense, (vii) extraordinary, non-recurring
or unusual losses (including extraordinary, non-recurring or unusual losses on
permitted sales or dispositions of assets and casualty events), (viii) the
cumulative effect of a change in accounting principles and (ix) all other
non-cash charges that represent an accrual for which no cash is expected to be
paid in the next twelve months minus (b) to the extent included in determining
Consolidated Net Income, the sum of (i) unrealized gains on financial
derivatives recognized in accordance with Statement of Financial Accounting
Standards No. 133, (ii) extraordinary, non-recurring or unusual gains (including
extraordinary, non-recurring or unusual gains on permitted sales or dispositions
of assets and casualty events), (iii) gains on sales of assets other than in the
ordinary course of business and (iv) all other non-cash income.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Adjusted Total Debt” means, on any date, Total Debt as of such date, minus the
amount of unrestricted cash and cash equivalents of the Parent, the Borrower and
the Subsidiaries as at said date not to exceed $20,000,000.

 

“Administrative Agent” means Canadian Imperial Bank of Commerce in its capacity
as administrative agent for the Lenders hereunder, and any successor thereto in
such capacity.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Credit Exposure” means, on any date, the sum of (a) the aggregate
principal amount of all Term Loans and Incremental Loans outstanding on such
date plus (b) the aggregate unused amount of the Revolving Commitment on such
date plus (c) the aggregate Revolving Exposure on such date plus (d) the
aggregate unused amount of Incremental Loan Commitments of each Series on such
date.

 

“Aggregate Term Exposure” means, on any date, the aggregate principal amount of
the Term Loans outstanding on such date.

 

“Agreement” means this Credit Agreement.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%.  Any change in the Alternate Base
Rate due to a change in the Prime

 

2

--------------------------------------------------------------------------------


 

Rate or the Federal Funds Effective Rate shall be effective from and including
the effective date of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.

 

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment.  If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Prepayment Percentage” means 50%, provided that (a) if the Senior
Secured Leverage Ratio as at the last day of the most recent fiscal year shall
be less than 3.00 to 1 but equal to or greater than 2.50 to 1, then such
percentage shall be reduced to 25% and (b) if the Senior Secured Leverage Ratio
as at the last day of the most recent fiscal year shall be less than 2.50 to 1,
then such percentage shall be reduced to zero percent.

 

“Applicable Rate” means, for any day, (a) with respect to any Term Loan, (i)
1.00% per annum, in the case of an ABR Loan, or (ii) 2.00% per annum, in the
case of a Eurodollar Loan, and (b) with respect to any Revolving Loan, the
applicable rate per annum set forth below in each case under the caption “ABR
Spread” or “Eurodollar Spread”, as applicable, based upon the Total Leverage
Ratio as of the most recent determination date, provided that for the first six
months following the Closing Date, the “Applicable Rate” for purposes of clause
(b) above shall be the applicable rate per annum set forth below in Category 2:

 

Total Leverage Ratio:

 

ABR
Spread

 

Eurodollar
Spread

 

 

 

 

 

 

 

Category 1
Greater than or equal to 4.25 to 1

 

1.25

%

2.25

%

 

 

 

 

 

 

Category 2
Less than 4.25 to 1.00 but greater than or equal to 3.75 to 1

 

1.00

%

2.00

%

 

 

 

 

 

 

Category 3
Less than 3.75 to 1.00 but greater than or equal to 3.25 to 1

 

0.75

%

1.75

%

 

 

 

 

 

 

Category 4
Less than 3.25 to 1

 

0.50

%

1.50

%

 

For purposes of the foregoing, (a) the Total Leverage Ratio shall be determined
based upon the Parent’s consolidated financial statements most recently
delivered pursuant to Section 5.01(a) or (b), as the case may be, and (b) each
change in the Applicable Rate resulting from a change in the Total Leverage
Ratio shall be effective during the period commencing on the date that is three
Business Days after the date on which the Parent’s consolidated financial
statements are delivered pursuant to Section 5.01(a) or (b), as the case may be,
and ending on the date immediately preceding the effective date of the next such
change, provided that the Total Leverage Ratio shall be deemed to be in Category
1 (i) at any time that an Event of Default has occurred and is continuing or
(ii) at the option of the Administrative Agent or at the request of the Required
Lenders if the Borrower fails to deliver the consolidated financial statements
required to be delivered by it pursuant to Section 5.01(a) or (b), during the
period from the

 

3

--------------------------------------------------------------------------------


 

expiration of the time for delivery thereof until such consolidated financial
statements are delivered.

 

Notwithstanding the foregoing, (a) the Applicable Rate with respect to any
Incremental Loan and any Incremental Loan Commitment of any Series means the
rate per annum for such Incremental Loan and Incremental Loan Commitment agreed
to by the Borrower and the respective Incremental Loan Lender or Lenders in the
related Incremental Loan Amendment for such Series, except that in the event
Incremental Loans are effected through an increase in Term Loans (as
contemplated in Section 2.01(c)), the Applicable Rate for such Incremental Loans
shall be the Applicable Rate for Term Loans in effect at the time the respective
Incremental Loan Amendment is executed, and (b) if the Applicable Rate for
either Type of any Series of Incremental Loans is greater than 0.25% above the
Applicable Rate for such Type of Term Loans (after giving effect to any prior
increase of such Applicable Rate pursuant to this paragraph), the Applicable
Rate for such Type of Term Loans will be automatically adjusted upwards on the
date upon which the Incremental Loans of such Series are made so that the
Applicable Rate for such Type of such Series of Incremental Loans is not greater
than 0.25% above such Applicable Rate for such Type of Term Loans (such
adjustment upward to in any case maintain the existing spread between the
Applicable Rates for such Types of Term Loans).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, CIBC World Markets Corp, J.P. Morgan Securities
Inc. and Banc of America Securities LLC.

 

“Asset Sale” means (a) any sale of any Subsidiary or business unit or division
of the Parent, the Borrower and the Subsidiaries or (b) the sale of any one or
more exchanges of the Parent, the Borrower and the Subsidiaries.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent and the Borrower (such approval from the Borrower not to be
unreasonably withheld or delayed).

 

“Authorizations” means all applications, filings, reports, documents, recordings
and registrations with, and all validations, exemptions, franchises, waivers,
approvals, orders or authorizations, consents, licenses, certificates and
permits from any Governmental Authority necessary in connection with the
execution, delivery or performance of this Agreement and the other Loan
Documents or in connection with the operation of the business of the Parent, the
Borrower and the Subsidiaries.

 

“Available Cash” means, for any Reference Period, for the Parent, the Borrower
and the Subsidiaries (determined on a consolidated basis, without duplication,
for such Reference Period), the sum (which may be negative) of Adjusted EBITDA
for such Reference Period minus

 

4

--------------------------------------------------------------------------------


 

(a) the sum of (i) to the extent added to Consolidated Net Income in determining
such Adjusted EBITDA, Cash Interest Expense paid or accrued in such Reference
Period, (ii) Capital Expenditures made during such Reference Period, excluding
any Capital Expenditures financed with the proceeds of (A) Indebtedness
permitted hereunder and identified pursuant to Section 5.01(c) as having been
applied to finance Capital Expenditures (other than any Capital Expenditures
financed with the proceeds of Revolving Loans), (B) issuances of Equity
Interests, (C) permitted sales of assets or (D) casualty or condemnation events,
(iii) cash consideration paid for Permitted Acquisitions (excluding any such
acquisitions to the extent financed with the proceeds of (A) Indebtedness
permitted hereunder and identified pursuant to Section 5.01(c) as having been
applied to finance acquisitions, (B) issuances of Equity Interests, (C)
permitted sales of assets or (D) casualty or condemnation events), (iv)
scheduled payments of principal of such Person’s Indebtedness made or payable
during such Reference Period, (v) voluntary prepayments of Indebtedness of such
Person made during such Reference Period (other than prepayments of Revolving
Loans) and prepayments of the Loans made pursuant to paragraphs (c) and (d) of
Section 2.11 during such Reference Period (other than prepayments of Revolving
Loans), (vi) to the extent added to Consolidated Net Income in determining such
Adjusted EBITDA, Taxes paid in cash for such Reference Period, (vii) to the
extent added to Consolidated Net Income in determining such Adjusted EBITDA,
Transaction Expenses incurred during such Reference Period other than
Transaction Expenses financed with the proceeds of Indebtedness or issuances of
Equity Interests, (viii) to the extent added to Consolidated Net Income in
determining such Adjusted EBITDA, the cash cost of any extraordinary,
non-recurring or unusual losses, during such Reference Period and (ix) to the
extent added to Consolidated Net Income in determining such Adjusted EBIDTA,
payments made in cash during such Reference Period on account of non-cash losses
or non-cash charges expensed during or prior to such Reference Period, plus
(b) to the extent not included in determining such Adjusted EBITDA, (i) the cash
amount realized in respect of extraordinary, non-recurring or unusual gains, and
(ii) the cash amount realized on gains on sales of assets, during such Reference
Period.

 

“Available Equity Issuance Amount” means, with respect to the amount of
Permitted Acquisitions or other Investments that may be made under
Sections 6.04(f) and (p), or Restricted Payments that may be made under Section
6.08(a)(iv) or prepayments of Indebtedness that may be made under
Section 6.08(b)(viii), as at any date of determination, (a) the aggregate amount
of Net Proceeds received by the Parent or the Borrower from the sale or issuance
of Equity Interests (other than Disqualified Stock and the Equity Issuance)
during the period from the Closing Date to and including such date of
determination minus (b) the sum of (i) the aggregate amount of such Net Proceeds
applied to make Permitted Acquisitions and Investments pursuant to
Sections 6.04(f) and (p) from the Closing Date and prior to such date of
determination plus (ii) the aggregate amount of such Net Proceeds applied to
make Restricted Payments pursuant to Section 6.08(a)(iv) from the Closing Date
and prior to such date of determination plus (iii) the aggregate amount of such
Net Proceeds applied to make Capital Expenditures from the Closing Date and
prior to such date of determination plus (iv) the aggregate amount of such Net
Proceeds applied to prepay Indebtedness under Section 6.08(b)(viii)from the
Closing Date and prior to such date of determination.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

5

--------------------------------------------------------------------------------


 

“Borrower” means Alaska Communications Systems Holdings, Inc., a Delaware
corporation.

 

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Alaska are authorized or required by
law to remain closed; provided that, when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Parent, the Borrower and its consolidated Subsidiaries that are (or would be)
set forth in a consolidated statement of cash flows of the Parent for such
period prepared in accordance with GAAP and (b) Capital Lease Obligations
incurred by the Parent, the Borrower and its consolidated Subsidiaries during
such period.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Interest Expense” means, for any period, for the Parent, the Borrower and
the Subsidiaries determined on a consolidated basis without duplication in
accordance with GAAP, the excess of (a) the sum of (i) Consolidated Interest
Expense plus (ii) any interest accrued during such period in respect of
Indebtedness that is required to be capitalized rather than included in
consolidated interest expense for such period minus (b) the sum of (i) to the
extent included in the determination of the sum in clause (a) above for such
period, non-cash amounts attributable to amortization of financing costs paid in
a previous period (including deferred Transaction Expenses and other non-cash
interest expense), plus (ii) to the extent included in the determination of the
sum in clause (a) above for such period, non-cash amounts attributable to
amortization of debt discounts or accrued interest payable in kind for such
period, plus (iii) any other non-cash amounts included in the determination of
clause (a) above for such period, minus (c) the aggregate amount of all cash
interest income earned in respect of Permitted Investments during such period.

 

“CFC” means a “controlled foreign corporation” under section 957 of the Code.

 

“Change in Control” means (a) the Parent fails to own 100% of the direct Equity
Interests in the Borrower; (b) the acquisition of ownership, directly or
indirectly, beneficially or

 

6

--------------------------------------------------------------------------------


 

of record, by any Person or group (within the meaning of the Exchange Act and
the rules of the SEC thereunder as in effect on the date hereof) other than the
Sponsor, of Equity Interests representing more than 35% on a fully diluted basis
of the aggregate ordinary voting power for the election of directors of the
Parent; (d) the occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Parent by Persons who were neither (i)
nominated by the board of directors of the Parent, (ii) appointed by directors
so nominated nor (iii) designated or nominated by the Sponsor; or (e) the
occurrence of a “Change of Control”, “Change in Control” or similar occurrence
under any Material Indebtedness of the Borrower or any of the Subsidiaries.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any LC Issuer or any Lender (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such LC Issuer’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“CIBC” means Canadian Imperial Bank of Commerce.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Incremental Loans or Swingline Loans.  Each Series of Incremental Loan
Commitments, Incremental Loan Borrowings or Incremental Loans shall be deemed a
separate Class of Commitments, Borrowings or Loans, respectively, hereunder,
unless such Series is deemed an increase to the Term Commitment (as contemplated
by Section 2.01(c)), in which case the Incremental Loan Commitments, Incremental
Loan Borrowings and Incremental Loans of such Series shall constitute part of
the Term Commitments, Term Borrowings or Term Loans, as applicable.

 

“Closing Date” means the date on or prior to February 28, 2005 in which the
conditions specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.02).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all property, assets or revenue of the Loan Parties
subject to the Lien of any Security Documents (including all “Collateral” under
and as defined in any applicable Security Document).

 

“Collateral Account” has the meaning specified in Section 4.01(q).

 

“Collateral Agent” has the meaning assigned to such term in the Security
Agreement.

 

“Commitment” means a Revolving Commitment, Term Commitment or Incremental Loan
Commitment, or any combination thereof (as the context requires).

 

“Communications Law” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or

 

7

--------------------------------------------------------------------------------


 

entered into by any Governmental Authority (including the FCC and the RCA)
relating in any way to the offering or provision of communications.

 

“Communications Liability” means any liability, contingent or otherwise
(including any liability for damages, costs, fines, penalties or indemnities),
of the Borrower or any Subsidiary directly or indirectly resulting from or based
upon (a) the violation of any Communications Law, (b) the generation or use of
communications, (c) exposure to communications or radio frequency emissions or
(d) any contract, agreement or other consensual agreement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Consolidated Interest Expense” means, for any period, the sum (for the Parent,
the Borrower and the Subsidiaries determined on a consolidated basis without
duplication in accordance with GAAP), of all interest expense (including imputed
interest expense in respect of Capital Lease Obligations) for such period.  For
purposes of the foregoing, Consolidated Interest Expense shall be determined
taking into account any net payments made or received by the Parent, the
Borrower or any Subsidiary under Hedging Agreements.

 

“Consolidated Net Income” means, for the Parent, the Borrower and the
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP) for any period, the net income (or loss) after provision
for taxes of the Parent, the Borrower and the Subsidiaries on a consolidated
basis for such period taken as a single accounting period.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Crest Assets” means assets acquired from Crest Communications L.L.C. and its
Affiliates in consideration for cancellation or termination of existing
obligations owed by Crest Communications L.L.C. to the Parent and its
Subsidiaries.

 

“Cumulative Distributable Cash” means, for the Parent, the Borrower and the
Subsidiaries as of any date of determination, the sum of (a) $55,000,000 plus
(b) the amount of regularly-scheduled dividend payments to be made during the
period commencing on the Closing Date through the date of delivery pursuant to
Section 5.01 of the financial statements for the first full fiscal quarter
following the Closing Date in an aggregate amount not to exceed $18,000,000,
plus (c) net proceeds received from asset sales not required to be applied to
prepay the Loans pursuant to Section 2.11(b)(i)(B), plus (d) Available Cash for
the Reference Period most recently ended prior to such date, minus (e) the
aggregate amount of (x) Restricted Payments made pursuant to
Section 6.08(a)(iii), (y) payments in respect of Indebtedness made pursuant to
Section 6.08(b)(vii)(B) and (z) Investments made pursuant to Section 6.04(o) net
of any Recoveries thereof received during such Reference Period, in each case
paid in cash during the period commencing on the Closing Date through the last
day of such Reference Period.

 

8

--------------------------------------------------------------------------------


 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06.

 

“Disqualified Stock” means, with respect to any Person, any Equity Interest that
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable or exercisable) or upon the happening of any
event:  (a) matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise in whole or in part, in each case on or prior to the
180th day following the Term Maturity Date; (b) is convertible or exchangeable
for Indebtedness or Disqualified Stock; or (c) is redeemable at the option of
the holder thereof, in whole or in part, in each case on or prior to the 180th
day following the Term Maturity Date; provided, however, that any Equity
Interests that would not constitute Disqualified Stock but for the provisions
thereof giving holders thereof the right to require such Person to repurchase or
redeem such Equity Interests upon the occurrence of an “asset sale” or “Change
of Control” occurring prior to the 180th day following the Term Maturity Date
shall not constitute Disqualified Stock if the “asset sale” or “Change of
Control” provisions applicable to such Equity Interests are not more favorable
to the holders of such Equity Interests than the “asset sale” provisions and the
“Change of Control” provisions, customarily contained in senior or senior
subordinated notes of similar issuers issued under Rule 144A of the Securities
Act of 1933, in each case as reasonably determined by the Administrative Agent.

 

“Dividend Suspension Period” means any period (a) commencing on the date of
delivery of a certificate pursuant to Section 5.01(c) showing that, for the then
most recently ended period of four consecutive fiscal quarters of the Parent,
the Total Leverage Ratio is greater than 5.00 to 1 (or on the date upon which
the Borrower shall fail to deliver such certificate when required under Section
5.01(c)), and (b) ending on the date of delivery of a certificate pursuant to
Section 5.01(c) showing that, for the then most recently ended period of four
consecutive fiscal quarters of the Parent, the Total Leverage Ratio is equal to
or less than 5.00 to 1.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Lender” has the meaning specified in Section 2.17(f).

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America or any State thereof.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Commitment, the LC Issuer, and (iii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s 
Subsidiaries.

 

9

--------------------------------------------------------------------------------


 

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or final and legally
binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating to the environment, preservation or reclamation
of natural resources or the management, Release or threatened Release of any
Hazardous Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, natural resource damages, fines, penalties or indemnities), of the
Parent, the Borrower or any Subsidiary directly or indirectly resulting from or
based upon (a) any actual or alleged violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any actual or alleged exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person and any options warrants
or other rights to acquire such Equity Interests, but excluding any debt
securities convertible into such Equity Interests.

 

“Equity Issuance” means the issuance of common stock of the Parent in connection
with the Transactions for gross proceeds of up to $75,000,000 (it being
understood that any gross proceeds in excess of $75,000,000 shall be deemed not
to constitute the Equity Issuance).

 

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any stockholders’ or voting trust agreements) for the issuance or sale of, or
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, such Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section

 

10

--------------------------------------------------------------------------------


 

303 of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Parent or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Parent or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Parent or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Parent or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time and any successor statute.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any LC Issuer, the Swingline Lender or any other recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any withholding tax that (i) is in effect and would
apply to amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office), except
to the extent that (A) in the case of a designation of a new lending office,
such Foreign Lender or (B) in the case of an assignment, the assignor of such
Foreign Lender, was entitled, at the time of such designation or assignment (as
the case may be), to receive additional amounts from the Borrower with respect
to any withholding tax pursuant to Section 2.17(a), (ii) is attributable to such
Foreign Lender’s failure to comply with Section 2.17(e) or (iii) is not
applicable to amounts payable to such Foreign Lender at the time such Foreign
Lender becomes party to this Agreement or designates a new lending office,
unless either (x) such Foreign Lender becomes a party to this Agreement by
assignment and the assignor of such Lender was entitled at the time of
assignment to receive additional amounts from the Borrower with respect to any
withholding tax pursuant to Section 2.17(a) (provided that such Foreign Lender
shall not be entitled to receive additional amounts from the Borrower in excess
of the amount to which its assignor was entitled) or (y) such withholding tax is
imposed as a result of a change in applicable law, treaty or regulation that
becomes effective after the date such Foreign Lender becomes a party to this
Agreement or designates a new lending office, as applicable, and (d) any taxes,
in the case of a Domestic Lender, attributable to such Lender’s failure to
comply with Section 2.17(d).

 

11

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” means the Credit Agreement dated as of August 26,
2003 among the Borrower, the Parent, the lenders and agents party thereto and
JPMorgan Chase Bank, N.A., as administrative agent.

 

“FCC” means the United States Federal Communications Commission or any successor
agency thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower or the Parent, as applicable.

 

“Fixed Charges” means, for the Parent, the Borrower and the Subsidiaries for any
period, the sum of (a) Cash Interest Expense plus (b) Taxes based on income of
the Parent, the Borrower and the Subsidiaries paid in cash in respect of income
for such period.

 

“Fixed Charges Coverage Ratio” means, as at the last day of any fiscal quarter,
the ratio of (a) Adjusted EBITDA of the Parent, the Borrower and the
Subsidiaries for the period of four consecutive fiscal quarters of the Parent
ended on such last day to (b) Fixed Charges for such period, provided that,
until four complete fiscal quarters shall have elapsed subsequent to the Closing
Date, Fixed Charges shall exclude cash interest expense paid on the Senior
Subordinated Notes and the Senior Unsecured Notes and cash interest income
received with respect to amounts held in the Senior Unsecured Notes Account, the
Senior Subordinated Notes Account and the Collateral Account during such period
and shall be calculated on an annualized basis for the period commencing on the
Closing Date through and including the applicable date and shall then be
multiplied by a fraction, the numerator of which is 365 and the denominator of
which is the number of days in such period.

 

“Foreign Lender” has the meaning specified in Section 2.17(e).

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States of America.

 

12

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other payment obligation of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other payment obligation or to purchase (or to advance or supply
funds for the purchase of) any security for the payment thereof, (b) to purchase
or lease property, securities or services for the purpose of assuring the owner
of such Indebtedness or other payment obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other payment obligation, or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business.  The amount of any Guarantee of any guarantor shall be deemed to be
the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee is made and (b) the
maximum amount for which such guarantor may be liable pursuant to the terms of
the instrument embodying such Guarantee, unless such primary obligation and the
maximum amount for which such guarantor may be liable are not stated or
determinable, in which case the amount of such Guarantee shall be such
guarantor’s maximum reasonably anticipated liability in respect thereof as
determined by the Borrower in good faith.

 

“Guarantee Agreements” means the Parent Guarantee Agreement and the Subsidiary
Guarantee Agreement.

 

“Hazardous Materials” means all radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and all
chemicals, materials, pollutants, contaminants, substances or wastes of any
nature prohibited, limited or regulated by or pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Incremental Loan” has the meaning assigned to such term in clause (c) of
Section 2.01.

 

13

--------------------------------------------------------------------------------


 

“Incremental Loan Amendment” means any amendment to this Agreement pursuant to
which Incremental Loan Commitments of any Series are established pursuant to
Section 2.01(c).

 

“Incremental Loan Commitment” means, with respect to each Incremental Loan
Lender of any Series, the commitment, if any, of such Lender to make Incremental
Loans of such Series hereunder.  The initial amount of each Lender’s Incremental
Loan Commitment of any Series will be specified in the Incremental Loan
Amendment for such Series, or will be set forth in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Incremental Loan Commitment
of such Series.  The aggregate amount of the Incremental Loan Commitments on the
Closing Date is zero and at any time thereafter shall not exceed $100,000,000.

 

“Incremental Loan Lender” means a Lender with an Incremental Loan Commitment or
an outstanding Incremental Loan.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services that would be shown as a long-term liability on the liability side
of the balance sheet of such Person in accordance with GAAP, (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed (provided that if such obligations have not
been assumed, the amount of such Indebtedness included for the purposes of this
definition will be the amount equal to the lesser of the fair market value of
such property and the amount of the Indebtedness secured), (f) all Guarantees by
such Person of Indebtedness (other than Indebtedness to the extent included in
clause (e)) of others, (g) all Capital Lease Obligations and Synthetic Lease
Obligations of such Person, (h) unless fully cash collateralized, all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (i) unless fully cash
collateralized, all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.  Notwithstanding any of the foregoing,
Indebtedness shall not include accrued expenses and deferred tax and other
credits incurred by any Person in the ordinary course of business.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

 

“Information Materials” means (a) the Information Memorandum relating to the
Borrower and the Transactions and provided by the Borrower to the Lenders in
connection with the Borrower’s application for credit and (b) the Registration
Statement as amended and supplemented through the date hereof.

 

14

--------------------------------------------------------------------------------


 

“Information Memorandum” means the Confidential Information Memorandum dated
January, 2005 relating to the Borrower and the Commitments, including the
Borrower’s 10-Q statement as of September 30, 2004 and 10-K for 2003 attached
thereto.

 

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement covering Collateral, substantially in the form of Annex 1 to
the Security Agreement.

 

“Intercompany Subordination Agreement” means an intercompany subordination
agreement between the Loan Parties and the Administrative Agent, substantially
the form of Exhibit I.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid in accordance with the terms of this Agreement.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six or (with
the approval of each of the affected Lenders) nine or twelve months thereafter,
as the Borrower may elect; provided that (a) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any such Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Investment” means the acquisition of (including pursuant to any merger with any
Person that was not a Wholly Owned Subsidiary prior to such merger) any Equity
Interests in or evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, the making
of any loans or advances to or capital contributions in, the Guarantee of any
obligations of, or the purchase or acquisition (in one transaction or a series
of transactions) of any assets of any other Person constituting a business unit.

 

“LC Disbursement” means a payment made by an LC Issuer pursuant to a Letter of
Credit.

 

15

--------------------------------------------------------------------------------


 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

“LC Issuer” means CIBC and each other Revolving Lender approved by the
Administrative Agent and designated by the Borrower as an “LC Issuer” hereunder
that has agreed to such designation and has been approved as an “LC Issuer”
hereunder by the Administrative Agent (such approval not to be unreasonably
withheld), each in its capacity as the issuer of Letters of Credit hereunder,
and in each case its successors in such capacity as provided in Section 2.05. 
Any LC Issuer may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such LC Issuer, in which case the term “LC Issuer”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate.

 

“Leased Real Property” means each parcel of real property leased or subleased by
any Loan Party pursuant to any Real Property Lease.

 

“Lenders” has the meaning set forth in the preamble hereto.  The term “Lenders”
also includes the Incremental Loan Lenders and, unless the context otherwise
requires, the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.05(j).

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the page of the Telerate Screen which displays an
average British Bankers Association Interest Settlement Rate (such page
currently being page number 3740 or 3750, as available) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the arithmetic mean of the rates at which dollar
deposits in amounts approximately equal to the amount of each Eurodollar
Borrowing and for a maturity comparable to such Interest Period are offered by
the principal London offices of four major banks selected by the Administrative
Agent in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

“License Subsidiary” means a Subsidiary of the Borrower, the sole purpose of
which shall be to hold the Operating Licenses of one operating Subsidiary and to
perform functions incidental thereto.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title

 

16

--------------------------------------------------------------------------------


 

retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset.

 

“Loan Documents” means this Agreement, the Security Documents, the Intercompany
Subordination Agreement and any promissory note executed and delivered pursuant
to Section 2.09(d).

 

“Loan Parties” means the Borrower, the Parent and the Subsidiary Loan Parties.

 

“Loans” means the Term Loans, the Revolving Loans and the Incremental Loans and,
as the context may require, the Swingline Loans.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, results of operations, properties or financial condition of the Parent,
the Borrower and the Subsidiaries taken as a whole, (b) the ability of any Loan
Party to perform any of its obligations under any Loan Document or (c) the
rights of or benefits available to the Lenders under any Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Parent, the Borrower and the Subsidiaries in an aggregate
principal amount exceeding $10,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Parent, the
Borrower or any Subsidiary in respect of any Hedging Agreement at any time shall
be the aggregate net amount (giving effect to any netting agreements) that the
Parent, the Borrower or such Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.

 

“Material Real Property” means (a) each parcel of real property owned, leased or
subleased by any Loan Party that is subject to a mortgage or leasehold mortgage
under the Existing Credit Agreement, (b) all Mortgaged Property, (c) all Owned
Real Property of a Loan Party with an assessed value in excess of $150,000
(other than the Owned Real Property listed on Schedule 1.01-D) and (d) each
other parcel of real property that is owned or acquired by a Loan Party that is
determined to be material to the business or operations of the Loan Parties,
taken as a whole.

 

“Material Subsidiary” means any Subsidiary (a) which has total revenues equal to
or greater than 5% of the total revenues of the Parent and its Subsidiaries on a
consolidated basis, or (b) for which the fair market value of its assets is
equal to or greater than 5% of the total assets of the Parent and its
Subsidiaries on a consolidated basis, or (c) which has Adjusted EBITDA equal to
or greater than 5% of the total Adjusted EBITDA of the Parent and its
Subsidiaries on a consolidated basis, and in any case, includes any License
Subsidiary and any Subsidiary that owns or leases any communications towers.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage Policies” has the meaning set forth in Section 5.17(b).

 

17

--------------------------------------------------------------------------------


 

“Mortgaged Property” means, initially, each parcel of owned real property and
the improvements thereto owned by a Loan Party and identified on Schedule
3.05(c)(ii), and after the Closing Date, any New Mortgaged Property; provided
that in no event shall Mortgaged Property include any portion of the Crest
Assets.

 

“Mortgage” means each of the mortgages, deeds of trust, trust deeds, leasehold
mortgages and leasehold deeds of trust in substantially the form of Exhibit E
hereto and otherwise in form and substance reasonably satisfactory to the
Administrative Agent covering the Mortgaged Properties, in each case, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“New Mortgaged Property” has the meaning set forth in Section 5.12.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when received, (ii) in the case of a casualty, insurance proceeds,
and (iii) in the case of a condemnation or similar event, condemnation awards
and similar payments, net of (b) the sum of (i) all fees and out-of-pocket
expenses paid by or on behalf of the Parent, the Borrower and the Subsidiaries
(other than to an Affiliate of the Borrower except for the Sponsor) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made by the Parent, the Borrower and the Subsidiaries as
a result of such event to repay Indebtedness (other than Loans) secured by such
asset or otherwise subject to mandatory prepayment as a result of such event and
(iii) the amount of all taxes paid (or estimated to be payable) by the Parent,
the Borrower and the Subsidiaries (including, without limitation, sales, VAT and
transfer taxes which will be payable by the Parent, the Borrower and the
Subsidiaries), and the amount of any reserves established by the Parent, the
Borrower and the Subsidiaries to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next two succeeding years and that are directly attributable to such
event (as determined reasonably and in good faith by the chief financial officer
of the Borrower); provided, however, that in the case of taxes that are
deductible as estimated taxes under this clause (iii), the Parent, the Borrower
or such Subsidiary may deduct an amount (the “Reserved Amount”) equal to the
amount reserved in accordance with GAAP for the Parent’s, the Borrower’s or such
Subsidiary’s reasonable estimate of such taxes, other than taxes for which the
Parent, the Borrower or such Subsidiary is indemnified, provided further,
however, that, at the time such taxes are paid, an amount equal to the amount,
if any, by which the Reserved Amount for such taxes exceeds the amount of such
taxes actually paid shall constitute “Net Proceeds” of the type for which such
taxes were reserved for all purposes hereunder.

 

“Obligations” has the meaning assigned to such term in (a) the Security
Agreement, (b) the Pledge Agreement and (c) the Guarantee Agreements.

 

18

--------------------------------------------------------------------------------


 

“Operating Licenses” means all material licenses, permits and other approvals
issued by the FCC or RCA to the Parent, the Borrower or any Subsidiary,
including any paging, mobile telephone, specialized mobile radio, microwave or
other license, necessary for the operation of the business of the Parent, the
Borrower and the Subsidiaries.

 

“Other Taxes” means any and all present or future recording stamp, documentary,
excise, transfer, property or similar taxes, charges or levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, and any and all
interest and penalties related thereto.

 

“Owned Real Property” means each parcel of owned real property listed on
Schedule 3.05(c)(i).

 

“Parent” means Alaska Communications Systems Group, Inc., a Delaware
corporation.

 

“Parent Guarantee Agreement” means the Guarantee Agreement dated as of the date
hereof made by the Parent in favor of the Administrative Agent for the benefit
of the Secured Parties, substantially in the form of Exhibit F.

 

“Participant” has the meaning assigned to such term in clause (e) of Section
9.04.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, Pub. L. 107-56, as it may be amended or otherwise modified from
time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Exhibit C or any
other form approved by the Administrative Agent.

 

“Permitted Acquisition” means any acquisition, to the extent such acquisition
occurs after the Closing Date, of all or substantially all the assets of, or
shares or other Equity Interests in, a Person or division or line of business of
a Person that is engaged in a reasonably related (ancillary or complementary)
line of business or lines of business, as reasonably determined by the Board of
Directors of the Borrower (or any subsequent Investment made in a previously
acquired Permitted Acquisition), that was not preceded by an unsolicited tender
offer for such Person, if immediately after giving effect thereto

 

(a)           no Default or Event of Default shall have occurred and be
continuing or would result therefrom,

 

(b)           all transactions related thereto shall be consummated in
accordance with applicable law,

 

(c)           such acquired or newly formed corporation, partnership,
association or other business entity shall be a domestic Wholly Owned Subsidiary
and all actions

 

19

--------------------------------------------------------------------------------


 

required to be taken, if any, with respect to such acquired or newly formed
Subsidiary under Section 5.12 shall have been taken,

 

(d)           (i) the Administrative Agent shall have received a certificate of
a Financial Officer to the effect that, after giving effect to such acquisition
or formation, no Default or Event of Default shall have occurred and be
continuing and the Borrower and its Subsidiaries will be in compliance with the
covenants contained in Section 6.12 determined on a pro forma basis as if such
acquisition had occurred at the beginning of the relevant periods for
determining such compliance and as if any Indebtedness incurred in connection
therewith was incurred at the beginning of such relevant periods (and as if any
Indebtedness repaid was repaid at the beginning of such relevant period),
together with (A) calculations in form and detail satisfactory to the
Administrative Agent demonstrating such compliance and (B) all relevant
financial information for such subsidiary or assets reasonably requested by the
Administrative Agent, and (ii) any acquired or newly formed Subsidiary shall not
be liable for any Indebtedness (except for Indebtedness permitted by Section
6.01), and

 

(e)           after giving pro forma effect to such acquisition or formation, no
Dividend Suspension Period shall have commenced and be continuing or would
result therefrom.

 

“Permitted Additional Indebtedness” means Indebtedness of the Parent or the
Borrower (which may be guaranteed by the Subsidiaries, the Borrower and the
Parent, as the case may be,) incurred after the date hereof, provided that (a)
such Indebtedness (and any guarantees thereof) shall be senior subordinated
notes and shall on the date of issuance provide a cash yield not to exceed a
market rate of interest per annum, (b) such Indebtedness shall be unsecured
(other than by the proceeds thereof held in escrow pending a Permitted
Acquisition), (c) no scheduled payments of principal, prepayments, redemptions
or sinking fund or like payments on the principal of such Indebtedness shall be
required prior to the 180th day following the Term Maturity Date (other than any
repayment of proceeds thereof held in escrow pending a Permitted Acquisition),
(d) the terms and conditions of such Indebtedness shall not be more restrictive
on the Parent, the Borrower and the Subsidiaries than the terms and conditions
customarily found in senior or senior subordinated notes of similar issuers
issued under Rule 144A of the Securities Act of 1933 or in a public offering, in
each case as reasonably determined by the Administrative Agent, and any terms of
subordination thereof shall also extend to cover obligations of the Parent, the
Borrower and the Subsidiaries in respect of any Hedging Agreements to which the
Borrower and any of the Lenders and their respective Affiliates are parties, (e)
no Dividend Suspension Period or Default shall have occurred and be continuing
at the time of incurrence of such Indebtedness or would result therefrom and (f)
the proceeds of such Indebtedness are applied, within 60 days of the incurrence
thereof, (i) to finance one or more Permitted Acquisitions (including amounts to
be held in escrow pending a Permitted Acquisition or to repay such Permitted
Additional Indebtedness if the proceeds thereof were held in escrow pending a
Permitted Acquisition that was not consummated), (ii) to effect mandatory
prepayments pursuant to Section 2.11(b), (iii) to refinance, repurchase,
defease, acquire or replace the Senior Unsecured Notes, or (iv) in respect of
Restricted Payments and Capital Expenditures; provided  that, in the case of
clause (iv) only, after giving pro forma effect to the incurrence of such
Indebtedness and any Indebtedness repaid in connection therewith, the Total
Leverage Ratio for the most recently completed fiscal quarter for which
financial statements

 

20

--------------------------------------------------------------------------------


 

have been delivered pursuant to Section 5.01 is less than or equal to 4.25 to 1
on the date of  incurrence of such Indebtedness.

 

“Permitted Cost-Savings” means, in connection with each Asset Sale or Permitted
Acquisition involving aggregate consideration in excess of $10,000,000 and
permitted by the terms of this Agreement, those demonstrable cost-savings and
other adjustments to be achieved in connection with such Asset Sale or Permitted
Acquisition, as the case may be, for the 12-month period following the
consummation of such Asset Sale or Permitted Acquisition, in an aggregate amount
not to exceed 5% of Adjusted EBITDA for the most recently completed four fiscal
quarter period, which cost-savings and other adjustments shall be calculated in
accordance with Regulation S-X of the SEC as of each date of determination prior
to the inclusion of the applicable cost-savings and other adjustments in the
calculation of Permitted Cost-Savings, which cost-savings and calculation shall
be set forth in a certificate from a Financial Officer of the Parent delivered
to the Administrative Agent on such date of determination.  It is understood and
agreed that, for the avoidance of duplication, no anticipated cost-savings or
other adjustments shall be included in the calculation of Permitted Cost-Savings
for any period to the extent such anticipated cost-savings or other adjustments
are otherwise reflected in Adjusted EBITDA for such period by virtue of the
achievement of actual cost-savings or other results that were part of the
cost-savings or other adjustments anticipated to be achieved.

 

“Permitted Encumbrances” has the meaning specified in the Mortgages.

 

“Permitted Investments” means:

 


(A)           DIRECT OBLIGATIONS OF, OR OBLIGATIONS THE PRINCIPAL OF AND
INTEREST ON WHICH ARE UNCONDITIONALLY GUARANTEED BY, THE UNITED STATES OF
AMERICA (OR BY ANY AGENCY THEREOF TO THE EXTENT SUCH OBLIGATIONS ARE BACKED BY
THE FULL FAITH AND CREDIT OF THE UNITED STATES OF AMERICA), IN EACH CASE
MATURING WITHIN ONE YEAR FROM THE DATE OF ACQUISITION THEREOF;

 


(B)           INVESTMENTS IN COMMERCIAL PAPER MATURING WITHIN ONE YEAR FROM THE
DATE OF ACQUISITION THEREOF AND HAVING, AT SUCH DATE OF ACQUISITION, CREDIT
RATINGS OF AT LEAST A-1 BY S&P OR P-1 BY MOODY’S;


 


(C)           INVESTMENTS IN CERTIFICATES OF DEPOSIT, BANKER’S ACCEPTANCES AND
TIME DEPOSITS MATURING WITHIN 360 DAYS FROM THE DATE OF ACQUISITION THEREOF (A)
ISSUED OR GUARANTEED BY OR PLACED WITH, AND MONEY MARKET DEPOSIT ACCOUNTS ISSUED
OR OFFERED BY, (I) ANY LENDER OR (II) ANY DOMESTIC OFFICE OF ANY COMMERCIAL BANK
ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF
THAT HAS A COMBINED CAPITAL AND SURPLUS AND UNDIVIDED PROFITS OF NOT LESS THAN
$250,000,000 OR A FOREIGN BANK THAT HAS A COMBINED CAPITAL AND SURPLUS AND
UNDIVIDED PROFITS OF NOT LESS THAN $125,000,000 OR (B) RATED AT LEAST A BY S&P
OR A2 BY MOODY’S AS OF THE DATE OF ACQUISITION;


 


(D)           FULLY COLLATERALIZED REPURCHASE AGREEMENTS WITH A TERM OF NOT MORE
THAN 30 DAYS FOR SECURITIES DESCRIBED IN CLAUSE (A) ABOVE AND ENTERED INTO WITH
A FINANCIAL INSTITUTION SATISFYING THE CRITERIA DESCRIBED IN CLAUSE (C) ABOVE;


 


(E)           SECURITIES WITH MATURITIES OF ONE YEAR OR LESS FROM THE DATE OF
ACQUISITION ISSUED OR FULLY GUARANTEED BY ANY STATE, COMMONWEALTH OR TERRITORY
OF THE UNITED STATES, BY ANY

 

21

--------------------------------------------------------------------------------


 


POLITICAL SUBDIVISION OR TAXING AUTHORITY OF ANY SUCH STATE, COMMONWEALTH OR
TERRITORY, THE SECURITIES OF WHICH STATE, COMMONWEALTH, TERRITORY, POLITICAL
SUBDIVISION OR TAXING AUTHORITY (AS THE CASE MAY BE) ARE RATED AT LEAST A BY S&P
OR A BY MOODY’S, AS OF THE DATE OF ACQUISITION;


 


(F)            MONEY MARKET MUTUAL OR SIMILAR FUNDS THAT INVEST PRIMARILY IN
ASSETS SATISFYING THE REQUIREMENTS OF CLAUSES (A) THROUGH (E) OF THIS
DEFINITION;


 


(G)           MONEY MARKET FUNDS THAT (I) COMPLY WITH THE CRITERIA SET FORTH IN
SEC RULE 2A-7 UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED,  (II) ARE
RATED AAA BY S&P AND AAA BY MOODY’S AND (III) HAVE PORTFOLIO ASSETS OF AT LEAST
$5,000,000,000, IN EACH CASE, SUCH REQUIREMENTS BEING MEASURED OR CALCULATED AS
OF THE DATE OF THE ACQUISITION OF OR INVESTMENT IN SUCH PERMITTED INVESTMENT;


 


(H)           ASSET BACKED SECURITIES HAVING RATINGS OF AT LEAST AAA BY S&P OR
AAA BY MOODY’S, AS OF THE DATE OF ACQUISITION;


 


(I)            AUCTION RATE SECURITIES, CORPORATE BONDS, MEDIUM TERM NOTES AND
EURO NOTES ISSUED BY FOREIGN OR DOMESTIC ENTITIES HAVING RATINGS OF AT LEAST A
BY S&P OR A2 BY MOODY’S, AS OF THE DATE OF ACQUISITION; AND


 


(J)            CONTRIBUTIONS TO OR INVESTMENTS RELATED TO THE PARENT’S, THE
BORROWER’S OR ANY SUBSIDIARY’S OBLIGATIONS UNDER DEFERRED COMPENSATION PLANS AND
PENSION PLANS WHICH PLANS HAVE BEEN APPROVED BY THE PARENT’S, THE BORROWER’S OR
SUCH SUBSIDIARY’S BOARD OF DIRECTORS.


 

“Permitted Liens” means:

 

(a)           Liens imposed by law for taxes and other governmental charges that
are not yet due or are being contested in compliance with Section 5.05;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law and Landlords’ liens, in each case, arising
in the ordinary course of business and securing obligations that (i) are not
overdue by more than 30 days, (ii) do not in the aggregate materially detract
from the value of such property or materially impair the use thereof in the
business operations of the Parent, the Borrower and its Subsidiaries or
(iii) are being contested in compliance with Section 5.05;

 

(c)           pledges and deposits made in compliance with workers’
compensation, unemployment insurance and other social security laws or
regulations (and Liens to secure bonds or letters of credit issued for such
purpose);

 

(d)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds or
deposits and other obligations of a like nature, in each case in the ordinary
course of business (and Liens to secure bonds or letters of credit issued for
such purpose);

 

(e)           judgment liens in respect of judgments, decrees, awards or
attachments that do not constitute an Event of Default under clause (k) of
Article VII;

 

22

--------------------------------------------------------------------------------


 

(f)            Permitted Encumbrances;

 

(g)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not interfere in a material manner with the ordinary conduct
of business of the Borrower or any Subsidiary; and

 

(h)           Liens existing on the date hereof and listed on Schedule 1.01-A
hereof and renewals, extensions and replacements thereof; provided that (i) the
property covered thereby is not changed, (ii) the obligations secured thereby
shall not be increased (other than to include accrued and unpaid interest,
premiums, and fees, costs and expenses related thereto), (iii) no additional
Loan Parties or their Subsidiaries shall become a direct or contingent obligor,
and (iv) any renewal or extension of any Indebtedness secured thereby is
permitted by Section 6.01(a)(viii) or (xv).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such Plan were terminated, would under Section 4064 or 4069
of ERISA be determined to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreement” means the Pledge Agreement dated as of the date hereof among
the Borrower, the Parent, the Subsidiaries party thereto and the Administrative
Agent for the benefit of the Secured Parties, substantially in the form of
Exhibit D-2.

 

“Prepayment Event” means:

 

(a)           any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction) of any property or asset of the Parent, the
Borrower or any Subsidiary, other than dispositions described in clauses (a)
through (h) of Section 6.05, but only to the extent that the Net Proceeds
therefrom have not been applied to acquire other property useful in the business
of the Parent, the Borrower and the Subsidiaries within 360 days after such
event; or

 

(b)           any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of the Parent, the Borrower or any Subsidiary in an aggregate principal
amount in excess of $2,000,000 in any fiscal year of the Borrower, but only to
the extent that the Net Proceeds therefrom have not been applied to repair,
restore or replace such property or asset or acquire other property useful in
the business of the Parent, the Borrower and the Subsidiaries within 360 days
after such event; or

 

(c)           the incurrence by the Parent, the Borrower or any Subsidiary of
any Indebtedness, excluding Indebtedness permitted pursuant to Section 6.01 but
including Permitted Additional Indebtedness except to the extent proceeds of
such Permitted

 

23

--------------------------------------------------------------------------------


 

Additional Indebtedness are applied within 60 days following such incurrence in
accordance with clause (f) of the definition thereof.

 

“Prime Rate” means the rate of interest per annum publicly announced or
established from time to time by Canadian Imperial Bank of Commerce as its prime
rate in effect at its principal office in New York City; each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective and such Prime Rate may not necessarily be
the lowest rate extended to customers.

 

“Purchase Price” means, without duplication, with respect to any Permitted
Acquisition, an amount equal to the sum of (a) the aggregate consideration,
whether cash, property or securities (including any Indebtedness incurred
pursuant to Section 6.01(a)(xv)), paid or delivered by the Borrower and the
Subsidiaries in connection with such acquisition plus (b) the aggregate amount
of liabilities of the acquired business (net of current assets of the acquired
business) that would be required to be reflected on a balance sheet (if such
were to be prepared) of the Borrower and the Subsidiaries after giving effect to
such Permitted Acquisition.

 

“RCA” means the Regulatory Commission of Alaska or any other agency, commission
or similar body succeeding to the functions of the Regulatory Commission of
Alaska.

 

“Recoveries” means, with respect to any Investments, the aggregate amount of
dividends, distributions or other payments received in cash in respect of such
Investments.

 

“Real Property Leases” means all leases of real property under which any Loan
Party is a lessee from time to time with an annual rent in excess of $25,000 per
year or that is otherwise determined to be material to the business or
operations of the Loan Parties, taken as a whole.

 

“Reference Period” means, as at any date, the period commencing on April 1, 2005
and ending on the last day of the last fiscal quarter for which a certificate
pursuant to Section 5.01(c) has been delivered by the Borrower prior to such
date.

 

“Register” has the meaning assigned to such term in Section 9.04(c).

 

“Registration Statement” means the Parent’s shelf registration statement on form
S-3 under the Securities Exchange Act of 1933, with respect to its common stock
filed with the SEC on December 20, 2004.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata).

 

24

--------------------------------------------------------------------------------


 

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans, Incremental Loans and unused Commitments representing more than 50% of
the sum of the total Revolving Exposures, outstanding Term Loans, outstanding
Incremental Loans and unused Commitments at such time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Parent, the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Parent, the Borrower or any
Subsidiary.

 

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the Revolving Credit Maturity Date and the
date of termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04.  The initial
amount of each Lender’s Revolving Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable.  The initial aggregate amount
of the Lenders’ Revolving Commitments is $45,000,000.

 

“Revolving Credit Maturity Date” means the date that is six years after the
Closing Date or the first Business Day thereafter, if such date is not a
Business Day.

 

“Revolving Exposure” means, (a) with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Revolving Lender’s
Revolving Loans and its LC Exposure and Swingline Exposure at such time and (b)
with respect to all Revolving Lenders at any time, the sum of the outstanding
principal amount of all Revolving Lenders’ Revolving Loans and LC Exposure and
Swingline Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure, or both.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

 

“S&P” means Standard & Poor’s Ratings Service.

 

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

 

“Secured Hedging Agreements” means (i) each interest rate Hedging Agreement
entered into with any counterparty that was a Lender or an Affiliate of a Lender
at the time

 

25

--------------------------------------------------------------------------------


 

such Hedging Agreement was entered into (unless such counterparty agrees with
the Borrower not to be secured by the Collateral under the Loan Documents), and
(ii) each other type of Hedging Agreement entered into with any counterparty
that was a Lender or an Affiliate of a Lender at the time such Hedging Agreement
was entered into that is designated by the Borrower to be a Hedging Agreement
secured by the Collateral created under the Loan Documents.

 

“Secured Parties” shall have the meaning given such term in the Security
Agreement.

 

“Security Agreement” means the Security Agreement dated as of the date hereof
between the Borrower, the Subsidiary Loan Parties party thereto and the
Administrative Agent for the benefit of the Secured Parties, substantially the
form of Exhibit D-1.

 

“Security Documents” means the Security Agreement, the Subsidiary Guarantee
Agreements, the Parent Guarantee Agreement, the Pledge Agreement, the
Intercompany Subordination Agreement, Mortgages and each other security
agreement or other instrument or document executed and delivered pursuant to
Section 5.12 or 5.14 to secure, or otherwise providing for collateral security
for, any of the Obligations.

 

“Senior Secured Debt” means, with respect to Parent, the Borrower and the
Subsidiaries on a consolidated basis at any time (without duplication), all
Adjusted Total Debt of the Parent, the Borrower or any Subsidiary that is
secured by a Lien on any assets of a Loan Party, other than any such
Indebtedness that by its terms is expressly subordinated to the Obligations on
terms satisfactory to the Administrative Agent.

 

“Senior Secured Leverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) Senior Secured Debt on such date to (b) Adjusted EBITDA of the
Parent, the Borrower and the Subsidiaries for the period of four consecutive
fiscal quarters of the Borrower ended on such date, all determined on a
consolidated basis in accordance with GAAP.  If during any period for which
Adjusted EBITDA is being determined the Parent, the Borrower or any Subsidiary
shall have consummated any Asset Sale, or any Permitted Acquisition that
involves the payment of aggregate consideration of $200,000 or more and, in the
case of any Permitted Acquisition, to the extent that the entity or assets so
acquired have not been sold, transferred or otherwise disposed of during the
applicable period, then, for purposes of this definition, Adjusted EBITDA shall
be determined on a pro forma basis (including giving pro forma effect to any
Permitted Cost-Savings) as if such Permitted Acquisition or Asset Sale had been
made or consummated on the first day of such period.

 

“Senior Subordinated Debt Documents” means the indenture and other agreements
under which the Senior Subordinated Notes were issued and all other instruments,
agreements and other documents evidencing or governing the Senior Subordinated
Notes or providing for any Guarantee or other right in respect thereof.

 

“Senior Subordinated Notes” means the $150,000,000 in aggregate principal amount
of 93/8% senior subordinated notes issued by the Borrower pursuant to the Senior
Subordinated Debt Documents on May 14, 1999.

 

26

--------------------------------------------------------------------------------


 

“Senior Subordinated Notes Account” has the meaning specified in Section
4.01(q).

 

“Senior Unsecured Debt Documents” means the indenture and other agreements under
which the Senior Unsecured Notes were issued and all other instruments,
agreements and other documents evidencing or governing the Senior Unsecured
Notes or providing for any Guarantee or other right in respect thereof.

 

“Senior Unsecured Notes” means the senior unsecured notes due 2011 issued by the
Borrower pursuant to the Senior Unsecured Debt Documents on August 26, 2003.

 

“Senior Unsecured Notes Account” has the meaning specified in Section 4.01(q).

 

“Series” has the meaning assigned to such term in Section 2.01(c).

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the assets of the Loan Parties (taken as a
whole), at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Loan Parties (taken as a whole) will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Loan Parties (taken as a
whole) will be able to pay their debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured; and
(d) the Loan Parties (taken as a whole) will not have unreasonably small capital
with which to conduct the business in which they are engaged.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

“Sponsor” means Fox Paine Capital Fund, L.P. and its Affiliates (other than
Affiliates that are operating companies or Controlled by operating companies).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial

 

27

--------------------------------------------------------------------------------


 

statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
by the parent or one or more subsidiaries of the parent or by the parent and one
or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Parent.

 

“Subsidiary Guarantee Agreement” means the Guarantee Agreement dated as of the
date hereof made by the Subsidiary Loan Parties in favor of the Administrative
Agent for the benefit of the Secured Parties, substantially in the form of
Exhibit G.

 

“Subsidiary Loan Party” means any Domestic Subsidiary and Foreign Subsidiary
that is not a CFC that is formed or acquired by the Borrower or another Domestic
Subsidiary or Foreign Subsidiary that is not a CFC other than ACS Television,
L.L.C. and ACS Media Holdings LLC.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means CIBC INC., in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loan” means a Loan made pursuant to clause (a) of Section 2.04.

 

“Synthetic Lease Obligations” means, for any Person, obligations under any lease
of any property that is not a capital lease in accordance with GAAP and in
respect of which the lessee retains or obtains ownership of the property so
leased for federal income tax purposes.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority, and
any and all interest and penalties related thereto.

 

“Term Commitment” means, with respect to each Term Lender, the commitment, of
such Term Lender to make Term Loans hereunder on the Closing Date, expressed as
an amount representing the maximum aggregate principal amount of the Term Loans
to be made by such Lender hereunder, as such commitment may be reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Term Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Term Commitment, as applicable.  The
initial aggregate amount of the Lenders’ Term Commitments is $335,000,000.

 

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

 

“Term Loan” means a Loan made pursuant to clause (b) of Section 2.01.

 

28

--------------------------------------------------------------------------------


 

“Term Maturity Date” means the date that is seven years after the Closing Date
or the first Business Day thereafter, if such date is not a Business Day.

 

“Total Debt” means, with respect to the Parent, the Borrower and the
Subsidiaries as at any date (determined on a consolidated basis without
duplication in accordance with GAAP), the sum of all Indebtedness consisting of
Capital Lease Obligations, Synthetic Lease Obligations, Indebtedness for
borrowed money (including Permitted Additional Indebtedness), Indebtedness in
respect of the net present value of the deferred purchase price of property or
services that would be shown as a long-term liability on the liability side of
the balance sheet of such Person in accordance with GAAP, and Indebtedness
arising out of the Guarantee of any of the foregoing of the Parent, the Borrower
and the Subsidiaries on a consolidated basis at such time.

 

“Total Leverage Ratio” means, as at the last day of any fiscal quarter, the
ratio of (a) Adjusted Total Debt on such date to (b) Adjusted EBITDA of the
Parent, the Borrower and the Subsidiaries for the period of four consecutive
fiscal quarters of the Borrower ended on such date, all determined on a
consolidated basis in accordance with GAAP.  If during any period for which
Adjusted EBITDA is being determined the Parent, the Borrower or any Subsidiary
shall have consummated any Asset Sale, or any Permitted Acquisition that
involves the payment of aggregate consideration of $200,000 or more and, in the
case of any Permitted Acquisition, to the extent that the entity or assets so
acquired have not been sold, transferred or otherwise disposed of during the
applicable period, then, for purposes of this definition, Adjusted EBITDA shall
be determined on a pro forma basis (including giving pro forma effect to any
Permitted Cost-Savings) as if such Permitted Acquisition or Asset Sale had been
made or consummated on the first day of such period.

 

“Transaction Expenses” means actual out-of-pocket costs and expenses associated
with the Transactions and any actual out-of-pocket costs and expenses incurred
after the date hereof associated with any securities offering, investment or
acquisition permitted hereunder (whether or not such offering, investment or
acquisition is consummated).

 

“Transactions” means, collectively, (a) the tender and consent solicitation of
the Senior Subordinated Notes pursuant to documentation substantially in the
form attached hereto as Schedule 1.01-B, (b) the tender (for up to 35% of the
Senior Unsecured Notes) and consent solicitation of the holders of the Senior
Unsecured Notes to certain other aspects of the Transactions and amendments to
the Senior Unsecured Debt Documents pursuant to documentation substantially in
the form attached hereto as Schedule 1.01-C, (c) the entering into of this
Agreement and the initial Loans made hereunder on the Closing Date, (d) the
Equity Issuance, if any, and (e) the repayment of all obligations under the
Existing Credit Agreement (and the termination of the commitments and security
interests created thereunder).

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

29

--------------------------------------------------------------------------------


 

“Wholly Owned Subsidiary” means a Subsidiary all the Equity Interests of which
(other than directors’ qualifying shares) is owned by the Borrower or another
Wholly Owned Subsidiary.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

 

Section 1.02  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

Section 1.03  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof’ and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

Section 1.04  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

30

--------------------------------------------------------------------------------


 


ARTICLE II

THE LOANS


 

Section 2.01  Commitments and Loans.

 


(A)                                  REVOLVING LOANS.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH REVOLVING LENDER SEVERALLY AGREES TO MAKE
REVOLVING LOANS TO THE BORROWER ON THE CLOSING DATE AND FROM TIME TO TIME DURING
THE REVOLVING AVAILABILITY PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT
RESULT IN SUCH LENDER’S REVOLVING EXPOSURE EXCEEDING SUCH LENDER’S REVOLVING
COMMITMENT; PROVIDED THAT ON THE CLOSING DATE THE MAXIMUM AGGREGATE PRINCIPAL
AMOUNT OF REVOLVING LOANS SHALL NOT EXCEED $5,000,000.  WITHIN THE FOREGOING
LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE BORROWER
MAY BORROW, PREPAY AND REBORROW REVOLVING LOANS.


 


(B)                                 TERM LOANS.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH LENDER SEVERALLY AGREES TO MAKE A TERM LOAN TO
THE BORROWER ON THE CLOSING DATE IN A PRINCIPAL AMOUNT NOT EXCEEDING SUCH
LENDER’S TERM COMMITMENT.  ON THE CLOSING DATE, PROCEEDS FROM THE TERM LOAN WILL
BE DEPOSITED (I) IN THE SENIOR UNSECURED NOTES ACCOUNT ON TERMS SATISFACTORY TO
THE ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO PAY ALL AMOUNTS DUE TO REDEEM
SENIOR UNSECURED NOTES SUFFICIENT TO REDUCE THE OUTSTANDING PRINCIPAL BALANCE OF
SUCH SENIOR UNSECURED NOTES TO $118,300,000 PURSUANT TO THE TENDER OFFER
SOLICITATION CONTEMPLATED BY THE TRANSACTIONS AND (II) IN THE COLLATERAL ACCOUNT
ON TERMS SATISFACTORY TO THE ADMINISTRATIVE AGENT IN AN AMOUNT EQUAL TO THE
DIFFERENCE OF $157,687,146.35 LESS THE AMOUNT OF FUNDS ON DEPOSIT IN THE SENIOR
SUBORDINATED NOTES ACCOUNT ON THE CLOSING DATE.  AMOUNTS REPAID IN RESPECT OF
TERM LOANS MAY NOT BE REBORROWED.


 


(C)                                  INCREMENTAL LOANS.  AT ANY TIME AND FROM
TIME TO TIME, THE BORROWER MAY REQUEST THAT THE LENDERS (OR OTHER FINANCIAL
INSTITUTIONS AGREED TO BY THE BORROWER AND REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, THE CONSENT OF THE ADMINISTRATIVE AGENT IN RESPECT THEREOF
NOT TO BE UNREASONABLY WITHHELD) OFFER TO ENTER INTO COMMITMENTS TO MAKE
ADDITIONAL TERM LOANS (EACH SUCH LOAN BEING HEREIN CALLED AN “INCREMENTAL LOAN”)
UNDER THIS PARAGRAPH (C).  IN THE EVENT THAT ONE OR MORE OF THE LENDERS (OR SUCH
OTHER FINANCIAL INSTITUTIONS) OFFER, IN THEIR SOLE DISCRETION, TO ENTER INTO
SUCH COMMITMENTS, AND SUCH LENDERS (OR FINANCIAL INSTITUTIONS) AND THE BORROWER
AGREE AS TO THE AMOUNT OF SUCH COMMITMENTS THAT SHALL BE ALLOCATED TO THE
RESPECTIVE LENDERS (OR FINANCIAL INSTITUTIONS) MAKING SUCH OFFERS AND THE FEES
(IF ANY) TO BE PAYABLE BY THE BORROWER IN CONNECTION THEREWITH, SUCH LENDERS (OR
FINANCIAL INSTITUTIONS) SHALL BECOME OBLIGATED TO MAKE INCREMENTAL LOANS UNDER
THIS AGREEMENT IN AN AMOUNT EQUAL TO THE AMOUNT OF THEIR RESPECTIVE INCREMENTAL
LOAN COMMITMENTS (AND SUCH FINANCIAL INSTITUTIONS SHALL BECOME “INCREMENTAL LOAN
LENDERS” HEREUNDER).  THE BORROWER, SUCH LENDERS (OR FINANCIAL INSTITUTIONS) AND
THE ADMINISTRATIVE AGENT SHALL ENTER INTO AN AGREEMENT (EACH SUCH AGREEMENT
BEING HEREIN CALLED AN “INCREMENTAL LOAN AMENDMENT”) IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT.  THE INCREMENTAL LOANS TO BE MADE
PURSUANT TO ANY INCREMENTAL LOAN AMENDMENT BETWEEN THE BORROWER AND ONE OR MORE
LENDERS (INCLUDING ANY SUCH NEW LENDERS) IN RESPONSE TO ANY SUCH REQUEST BY THE
BORROWER SHALL BE DEEMED TO BE A SEPARATE “SERIES” OF INCREMENTAL LOANS FOR ALL
PURPOSES OF THIS AGREEMENT.  NOTHING CONTAINED IN THIS AGREEMENT SHALL BE
CONSTRUED TO OBLIGATE ANY LENDER TO PROVIDE ANY INCREMENTAL LOAN COMMITMENT OR
TO

 

31

--------------------------------------------------------------------------------


 

obligate the Borrower to request an Incremental Loan Commitment from any
Lender.  Incremental Loans will share in the Collateral under the Security
Documents and the guarantees under the Guarantee Agreements to the same extent
as each other Loan.


 

Anything herein to the contrary notwithstanding, the following additional
provisions shall be applicable to Incremental Loans:

 

(I)                                     THE AGGREGATE NUMBER OF SEPARATE SERIES
OF INCREMENTAL LOANS PURSUANT TO ALL SUCH REQUESTS HEREUNDER SHALL NOT EXCEED
FIVE, AND THE MINIMUM AGGREGATE PRINCIPAL AMOUNT OF INCREMENTAL LOAN COMMITMENTS
OF ANY SERIES ENTERED INTO PURSUANT TO ANY SINGLE SUCH REQUEST (AND,
ACCORDINGLY, THE MINIMUM AGGREGATE PRINCIPAL AMOUNT OF INCREMENTAL LOANS OF SUCH
SERIES) SHALL BE AT LEAST EQUAL TO $1,000,000;

 

(II)                                  THE AGGREGATE PRINCIPAL AMOUNT OF ALL
INCREMENTAL LOAN COMMITMENTS AND ALL OUTSTANDING SERIES OF INCREMENTAL LOANS
(INCLUDING ANY INCREASE IN TERM LOANS AS PROVIDED IN CLAUSE (V) BELOW) SHALL NOT
EXCEED $100,000,000 (AND ONCE SUCH LIMIT IS REACHED, NO FURTHER INCREMENTAL LOAN
COMMITMENTS MAY BE ESTABLISHED HEREUNDER NOTWITHSTANDING THAT THE AGGREGATE
PRINCIPAL AMOUNT OF OUTSTANDING INCREMENTAL LOANS SHALL HAVE SUBSEQUENTLY BEEN
REDUCED BELOW SUCH LIMIT);

 

(III)                               THE MATURITY DATE FOR THE INCREMENTAL LOANS
OF ANY SERIES AS SPECIFIED IN THE INCREMENTAL LOAN AMENDMENT FOR SUCH SERIES
SHALL NOT BE EARLIER THAN THE TERM MATURITY DATE;

 

(IV)                              NO SCHEDULED PAYMENTS OR REPAYMENTS OF
PRINCIPAL OF THE INCREMENTAL LOANS OF ANY SERIES SHALL BE REQUIRED PRIOR TO THE
TERM MATURITY DATE (BUT INCREMENTAL LOANS SHALL BE ENTITLED TO PARTICIPATE, TO
THE EXTENT PROVIDED IN SECTION 2.11, IN VOLUNTARY AND MANDATORY PREPAYMENTS ON
THE SAME BASIS AS EXISTING TERM LOANS);

 

(V)                                 ANY SERIES OF INCREMENTAL LOANS MAY BE
EFFECTED THROUGH AN INCREASE IN THE TERM LOANS, IN WHICH CASE (W) ANY
INCREMENTAL LOAN LENDER NOT ALREADY A TERM LENDER HEREUNDER SHALL BECOME A TERM
LENDER, (X) ANYTHING IN SECTION 2.18(C) TO THE CONTRARY NOTWITHSTANDING, THE
INITIAL TERM LOANS MADE UNDER THE RESPECTIVE INCREMENTAL LOAN AMENDMENT SHALL BE
MADE SOLELY BY THE INCREMENTAL LOAN LENDERS EXECUTING SUCH INCREMENTAL LOAN
AMENDMENT (BUT THEREAFTER THE PROVISIONS OF SECTION 2.18(C) SHALL BE
APPLICABLE), (Y) THE INITIAL TERM LOANS MADE UNDER SUCH INCREMENTAL LOAN
AMENDMENT SHALL BE EITHER ABR LOANS OR EURODOLLAR LOANS WITH AN INTEREST PERIOD
ENDING ON THE LAST DAY OF THE EARLIEST EXPIRING THEN-OUTSTANDING INTEREST PERIOD
FOR TERM LOANS (SO LONG AS THE SAME IS AT LEAST ONE MONTH AFTER THE DATE SUCH
INCREMENTAL LOANS ARE MADE) AND (Z) AS PROMPTLY AS PRACTICABLE FOLLOWING THE
MAKING OF SUCH INCREMENTAL LOANS (BUT IN ANY EVENT NOT LATER THAN THE LAST DAY
OF SUCH EARLIEST-EXPIRING THEN-OUTSTANDING INTEREST PERIOD FOR TERM LOANS), SUCH
INCREMENTAL LOANS SHALL BE COORDINATED WITH ALL OTHER TERM LOANS SO THAT ALL
OUTSTANDING TERM LOANS (INCLUDING THE PORTION THEREOF REPRESENTED BY INCREMENTAL
LOANS) OF EACH TYPE ARE ALLOCATED RATABLY AMONG THE TERM LENDERS (INCLUDING ANY
INCREMENTAL LOAN LENDERS THAT HAVE BECOME TERM LENDERS) AS REQUIRED BY SECTION
2.18(C); AND

 

32

--------------------------------------------------------------------------------


 

(VI)                              THE APPLICABLE RATE WITH RESPECT TO TERMS
LOANS (INCLUDING ANY INCREMENTAL LOANS DEEMED AN INCREASE TO THE TERM LOANS)
THAT ARE IN EXISTENCE ON THE DATE OF EACH REQUEST FOR AN INCREMENTAL LOAN
PURSUANT TO THIS SECTION 2.01(C) MAY BE INCREASED PURSUANT TO MARK-TO-MARKET
PROCEDURES SET FORTH AT THE END OF THE DEFINITION OF APPLICABLE RATE.

 

Following the acceptance by the Borrower of the offers made by any one or more
Lenders to make any Series of Incremental Loans pursuant to the foregoing
provisions of this paragraph (c), each Incremental Loan Lender in respect of
such Series of Incremental Loans severally agrees, subject to the terms and
conditions set forth herein, to make such Incremental Loans to the Borrower
during the period from and including the date of such acceptance to and
including the commitment termination date specified in the Incremental Loan
Amendment entered into with respect to such Series in an aggregate principal
amount up to but not exceeding the amount of the Incremental Loan Commitment of
such Incremental Loan Lender in respect of such Series as in effect from time to
time.  Thereafter, subject to the terms and conditions of this Agreement, the
Borrower may convert Incremental Loans of such Series of one Type into
Incremental Loans of such Series of another Type (as provided in Section 2.07)
or continue Incremental Loans of such Series of one Type as Incremental Loans of
such Series of the same Type (as provided in Section 2.07).  Incremental Loans
of any Series that are prepaid may not be reborrowed as Incremental Loans of the
same Series.

 

Proceeds of Incremental Loans shall be available for any use permitted under the
applicable provisions of Section 5.11.

 

Section 2.02  Loans and Borrowings.

 


(A)                                  OBLIGATIONS OF LENDERS.  EACH LOAN OF A
PARTICULAR CLASS (AND, IN THE CASE OF INCREMENTAL LOANS, OF A PARTICULAR SERIES)
(OTHER THAN A SWINGLINE LOAN) SHALL BE MADE AS PART OF A BORROWING CONSISTING OF
LOANS OF SUCH CLASS (AND, IF APPLICABLE, OF SUCH SERIES) MADE BY THE LENDERS
RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS OF SUCH CLASS (AND, IF
APPLICABLE, OF SUCH SERIES).  THE FAILURE OF ANY LENDER TO MAKE ANY LOAN
REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATIONS
HEREUNDER, PROVIDED THAT THE COMMITMENTS OF THE LENDERS ARE SEVERAL AND NO
LENDER SHALL BE RESPONSIBLE FOR ANY OTHER LENDER’S FAILURE TO MAKE LOANS AS
REQUIRED.


 


(B)                                 TYPE OF LOANS.  SUBJECT TO SECTION 2.14,
EACH REVOLVING LOAN BORROWING AND EACH TERM LOAN BORROWING SHALL BE COMPRISED
ENTIRELY OF ABR LOANS OR OF EURODOLLAR LOANS, IN EACH CASE AS THE BORROWER MAY
REQUEST IN ACCORDANCE HEREWITH.  EACH SWINGLINE LOAN SHALL BE AN ABR LOAN.  EACH
LENDER AT ITS OPTION MAY MAKE ANY EURODOLLAR LOAN BY CAUSING ANY DOMESTIC OR
FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN, PROVIDED THAT ANY
EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE BORROWER TO REPAY
SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(C)                                  MINIMUM AMOUNTS; LIMITATION ON NUMBER OF
BORROWINGS.  AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EURODOLLAR
BORROWING, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $1,000,000 AND NOT LESS THAN $2,000,000.  EACH REVOLVING BORROWING
SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF

 

33

--------------------------------------------------------------------------------


 

$500,000 and not less than $1,000,000; provided that each Eurodollar Revolving
Borrowing shall be subject to the provisions of the immediately preceding
sentence.  Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $200,000.  Borrowings of more than one
Type may be outstanding at the same time, provided that there shall not at any
time be more than a total of fifteen Eurodollar Borrowings outstanding.


 


(D)                                 LIMITATIONS ON INTEREST PERIODS. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE BORROWER SHALL NOT BE
ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY EURODOLLAR
BORROWING IF THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER
THE TERM MATURITY DATE OR THE REVOLVING CREDIT MATURITY DATE, AS APPLICABLE.  IN
ADDITION, THE BORROWER SHALL NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT
OR CONTINUE, ANY LOAN INTO A EURODOLLAR BORROWING UNTIL THE DATE ONE WEEK AFTER
THE CLOSING DATE.


 

Section 2.03  Requests for Borrowings.  To request a Revolving Loan Borrowing or
a Term Loan Borrowing, the Borrower shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
12:00 noon, New York City time, one Business Day before the date of the proposed
Borrowing, provided that any such notice of a Revolving Loan Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(e) may be given not later than 12:00 noon, New York City time, on the date
of the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Administrative Agent) to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

 

(I)                                     WHETHER THE REQUESTED BORROWING IS TO BE
A REVOLVING LOAN BORROWING, A TERM LOAN BORROWING OR AN INCREMENTAL LOAN
BORROWING (INCLUDING, IF APPLICABLE, THE RESPECTIVE SERIES OF INCREMENTAL LOANS
TO WHICH SUCH BORROWING RELATES);

 

(II)                                  THE AGGREGATE AMOUNT OF SUCH BORROWING;

 

(III)                               THE DATE OF SUCH BORROWING, WHICH SHALL BE A
BUSINESS DAY;

 

(IV)                              WHETHER SUCH BORROWING IS TO BE A EURODOLLAR
BORROWING OR ABR BORROWING;

 

(V)                                 IN THE CASE OF A EURODOLLAR BORROWING, THE
INITIAL INTEREST PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD
CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”; AND

 

(VI)                              THE LOCATION AND NUMBER OF THE BORROWER’S
ACCOUNT TO WHICH FUNDS ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE
REQUIREMENTS OF SECTION 2.06.

 

If no election as to the Type of Borrowing is specified for a Revolving Loan, a
Term Loan or an Incremental Loan, then the requested Borrowing shall be an ABR
Borrowing. 

 

34

--------------------------------------------------------------------------------


 

If no Interest Period is specified with respect to any requested Eurodollar
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration.  Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.  Notwithstanding the foregoing, the Types and
(if applicable) durations of Interest Periods for the initial Borrowings
hereunder shall be as specified in the Borrowing Request delivered pursuant to
Section 4.01(q).

 

Section 2.04  Swingline Loans.

 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE SWINGLINE LOANS TO THE
BORROWER FROM TIME TO TIME DURING THE REVOLVING AVAILABILITY PERIOD, IN AN
AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN (I)
THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SWINGLINE LOANS EXCEEDING
$10,000,000 OR (II) THE SUM OF THE TOTAL REVOLVING EXPOSURES EXCEEDING THE TOTAL
REVOLVING COMMITMENTS.  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE BORROWER MAY BORROW, PREPAY AND REBORROW
SWINGLINE LOANS, PROVIDED THAT THE SWINGLINE LENDER SHALL NOT BE REQUIRED TO
MAKE A SWINGLINE LOAN TO REFINANCE AN OUTSTANDING SWINGLINE LOAN.


 


(B)                                 TO REQUEST A SWINGLINE LOAN, THE BORROWER
SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE (CONFIRMED BY
TELECOPY (OR BY ELECTRONIC COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN
APPROVED BY THE ADMINISTRATIVE AGENT)), NOT LATER THAN 12:00 NOON, NEW YORK CITY
TIME, ON THE DAY OF A PROPOSED SWINGLINE LOAN.  EACH SUCH NOTICE SHALL BE
IRREVOCABLE AND SHALL SPECIFY THE REQUESTED DATE (WHICH SHALL BE A BUSINESS DAY)
AND AMOUNT OF THE REQUESTED SWINGLINE LOAN.  THE ADMINISTRATIVE AGENT WILL
PROMPTLY ADVISE THE SWINGLINE LENDER OF ANY SUCH NOTICE RECEIVED FROM THE
BORROWER.  THE SWINGLINE LENDER SHALL MAKE EACH SWINGLINE LOAN AVAILABLE TO THE
BORROWER BY MEANS OF A CREDIT TO THE GENERAL DEPOSIT ACCOUNT OF THE BORROWER
WITH THE SWINGLINE LENDER (OR, IN THE CASE OF A SWINGLINE LOAN MADE TO FINANCE
THE REIMBURSEMENT OF AN LC DISBURSEMENT AS PROVIDED IN SECTION 2.05(E), BY
REMITTANCE TO THE ISSUING BANK) BY 3:00 P.M., NEW YORK CITY TIME, ON THE
REQUESTED DATE OF SUCH SWINGLINE LOAN.

 


(C)                                  THE SWINGLINE LENDER MAY BY WRITTEN NOTICE
GIVEN TO THE ADMINISTRATIVE AGENT NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME,
ON ANY BUSINESS DAY REQUIRE THE REVOLVING LENDERS TO ACQUIRE PARTICIPATIONS ON
SUCH BUSINESS DAY IN ALL OR A PORTION OF THE SWINGLINE LOANS OUTSTANDING.  SUCH
NOTICE SHALL SPECIFY THE AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH REVOLVING
LENDERS WILL PARTICIPATE.  PROMPTLY UPON RECEIPT OF SUCH NOTICE, THE
ADMINISTRATIVE AGENT WILL GIVE NOTICE THEREOF TO EACH REVOLVING LENDER,
SPECIFYING IN SUCH NOTICE SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE
LOAN OR SWINGLINE LOANS.  EACH REVOLVING LENDER HEREBY ABSOLUTELY AND
UNCONDITIONALLY AGREES, UPON RECEIPT OF NOTICE AS PROVIDED ABOVE, TO PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE SWINGLINE LENDER, SUCH LENDER’S
APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR SWINGLINE LOANS.  EACH REVOLVING
LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS IN
SWINGLINE LOANS PURSUANT TO THIS PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND
SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE
AND CONTINUANCE OF A DEFAULT OR REDUCTION OR TERMINATION OF THE COMMITMENTS, AND
THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING
OR REDUCTION WHATSOEVER.  EACH REVOLVING LENDER

 

35

--------------------------------------------------------------------------------


 

shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders.  The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender. 
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear.  The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the Borrower of any default in the payment thereof.


 

Section 2.05  Letters of Credit.

 


(A)                                  GENERAL.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE BORROWER MAY REQUEST THE ISSUANCE OF STANDBY
AND, IF AVAILABLE FROM THE LC ISSUER, COMMERCIAL LETTERS OF CREDIT FOR ITS OWN
ACCOUNT, IN A FORM REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND ANY LC
ISSUER, AT ANY TIME AND FROM TIME TO TIME DURING THE REVOLVING AVAILABILITY
PERIOD.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS OF
THIS AGREEMENT AND THE TERMS AND CONDITIONS OF ANY FORM OF LETTER OF CREDIT
APPLICATION OR OTHER AGREEMENT SUBMITTED BY THE BORROWER TO, OR ENTERED INTO BY
THE BORROWER WITH, AN LC ISSUER RELATING TO ANY LETTER OF CREDIT, THE TERMS AND
CONDITIONS OF THIS AGREEMENT SHALL CONTROL.


 


(B)                                 NOTICE OF ISSUANCE, AMENDMENT, RENEWAL,
EXTENSION; CERTAIN CONDITIONS.  TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT
(OR THE AMENDMENT, RENEWAL OR EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE
BORROWER SHALL HAND DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC
COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE RESPECTIVE
LC ISSUER) TO AN LC ISSUER SELECTED BY IT AND THE ADMINISTRATIVE AGENT
(REASONABLY IN ADVANCE OF THE REQUESTED DATE OF ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION) A NOTICE REQUESTING THE ISSUANCE OF A LETTER OF CREDIT, OR
IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED, RENEWED OR EXTENDED, AND
SPECIFYING THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (WHICH SHALL BE
A BUSINESS DAY), THE DATE ON WHICH SUCH LETTER OF CREDIT IS TO EXPIRE (WHICH
SHALL COMPLY WITH PARAGRAPH (C) OF THIS SECTION), THE AMOUNT OF SUCH LETTER OF
CREDIT, THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF AND SUCH OTHER
INFORMATION AS SHALL BE NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER
OF CREDIT.  IF REQUESTED BY THE RESPECTIVE LC ISSUER, THE BORROWER ALSO SHALL
SUBMIT A LETTER OF CREDIT APPLICATION ON SUCH LC ISSUER’S STANDARD FORM IN
CONNECTION WITH ANY REQUEST FOR A LETTER OF CREDIT.  A LETTER OF CREDIT SHALL BE
ISSUED, AMENDED, RENEWED OR EXTENDED ONLY IF (AND UPON ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT THE BORROWER SHALL BE DEEMED TO
REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT TO SUCH ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION (I) THE TOTAL REVOLVING EXPOSURE SHALL NOT EXCEED THE TOTAL
REVOLVING COMMITMENTS AND (II) THE TOTAL LC EXPOSURE SHALL NOT EXCEED
$25,000,000.

 

36

--------------------------------------------------------------------------------


 


(C)                                  EXPIRATION DATE.  EACH LETTER OF CREDIT
SHALL EXPIRE AT OR PRIOR TO THE CLOSE OF BUSINESS ON THE EARLIER OF (1) THE DATE
ONE YEAR AFTER THE DATE OF THE ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE
CASE OF ANY RENEWAL OR EXTENSION THEREOF, ONE YEAR AFTER SUCH RENEWAL OR
EXTENSION) AND (2) THE DATE THAT IS THREE BUSINESS DAYS PRIOR TO THE REVOLVING
CREDIT MATURITY DATE, PROVIDED ANY LETTER OF CREDIT WITH A ONE-YEAR TERM MAY
PROVIDE FOR THE RENEWAL THEREOF FOR ADDITIONAL ONE-YEAR PERIODS (WHICH SHALL IN
NO EVENT EXTEND BEYOND THE DATE THREE BUSINESS DAYS PRIOR TO THE REVOLVING
CREDIT MATURITY DATE).


 


(D)                                 PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER
OF CREDIT (OR AN AMENDMENT TO A LETTER OF CREDIT INCREASING THE AMOUNT THEREOF)
AND WITHOUT ANY FURTHER ACTION ON THE PART OF THE RESPECTIVE LC ISSUER OR THE
LENDERS, SUCH LC ISSUER HEREBY GRANTS TO EACH REVOLVING LENDER, AND EACH
REVOLVING LENDER HEREBY ACQUIRES FROM SUCH LC ISSUER, A PARTICIPATION IN SUCH
LETTER OF CREDIT EQUAL TO SUCH LENDER’S APPLICABLE PERCENTAGE OF THE AGGREGATE
AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT.  IN CONSIDERATION AND
IN FURTHERANCE OF THE FOREGOING, EACH REVOLVING LENDER HEREBY ABSOLUTELY AND
UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
THE RESPECTIVE LC ISSUER, SUCH LENDER’S APPLICABLE PERCENTAGE OF EACH LC
DISBURSEMENT MADE BY SUCH LC ISSUER AND NOT REIMBURSED BY THE BORROWER ON THE
DATE DUE AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION, OR OF ANY REIMBURSEMENT
PAYMENT REQUIRED TO BE REFUNDED TO THE BORROWER FOR ANY REASON.  EACH REVOLVING
LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS
PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR THE
OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR TERMINATION OF THE
REVOLVING COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY
OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


 


(E)                                  REIMBURSEMENT.  IF AN LC ISSUER SHALL MAKE
ANY LC DISBURSEMENT IN RESPECT OF A LETTER OF CREDIT, THE BORROWER SHALL
REIMBURSE SUCH LC DISBURSEMENT BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT
EQUAL TO SUCH LC DISBURSEMENT NOT LATER THAN 3:00 P.M., NEW YORK CITY TIME, ON
THE DATE THAT SUCH LC DISBURSEMENT IS MADE (PROVIDED THAT IF THE BORROWER IS NOT
NOTIFIED PRIOR TO 11:00 A.M. NEW YORK TIME OF SUCH DISBURSEMENT ON THE DATE
THEREOF, THE BORROWER MAY MAKE SUCH REIMBURSEMENTS NOT LATER THAN 3:00 P.M. ON
THE BUSINESS DAY FOLLOWING SUCH LC DISBURSEMENT PROVIDED THAT INTEREST THEREON
IS PAID THROUGH SUCH BUSINESS DAY), PROVIDED THAT THE BORROWER MAY, SUBJECT TO
THE CONDITIONS TO BORROWING SET FORTH HEREIN, REQUEST IN ACCORDANCE WITH SECTION
2.03 THAT SUCH PAYMENT BE FINANCED WITH A REVOLVING LOAN BORROWING OR SWINGLINE
LOAN IN AN EQUIVALENT AMOUNT AND, TO THE EXTENT SO FINANCED, THE BORROWER’S
OBLIGATION TO MAKE SUCH PAYMENT SHALL BE DISCHARGED AND REPLACED BY THE
RESULTING REVOLVING LOAN BORROWING OR SWINGLINE LOAN.  IF THE BORROWER FAILS TO
MAKE SUCH PAYMENT WHEN DUE, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH REVOLVING
LENDER OF THE APPLICABLE LC DISBURSEMENT, THE PAYMENT THEN DUE FROM THE BORROWER
IN RESPECT THEREOF AND SUCH LENDER’S APPLICABLE PERCENTAGE THEREOF.  PROMPTLY
FOLLOWING RECEIPT OF SUCH NOTICE, EACH REVOLVING LENDER SHALL PAY TO THE
ADMINISTRATIVE AGENT ITS APPLICABLE PERCENTAGE OF THE PAYMENT THEN DUE FROM THE
BORROWER, IN THE SAME MANNER AS PROVIDED IN SECTION 2.06 WITH RESPECT TO LOANS
MADE BY SUCH LENDER (AND SECTION 2.06 SHALL APPLY, MUTATIS MUTANDIS, TO THE
PAYMENT OBLIGATIONS OF THE REVOLVING LENDERS), AND THE ADMINISTRATIVE AGENT
SHALL PROMPTLY PAY TO SUCH LC ISSUER THE AMOUNTS SO RECEIVED BY IT FROM THE
REVOLVING LENDERS.  PROMPTLY FOLLOWING RECEIPT BY THE ADMINISTRATIVE AGENT OF
ANY PAYMENT FROM THE BORROWER PURSUANT TO THIS PARAGRAPH, THE ADMINISTRATIVE
AGENT SHALL DISTRIBUTE SUCH PAYMENT TO SUCH LC ISSUER OR, TO THE EXTENT THAT

 

37

--------------------------------------------------------------------------------


 

Revolving Lenders have made payments pursuant to this paragraph to reimburse
such LC Issuer, then to such Lenders and such LC Issuer as their interests may
appear.  Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse any LC Issuer for any LC Disbursement (other than the funding of
Revolving Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement (other than with respect to the timing of such reimbursement
obligation as set forth in this paragraph).


 


(F)                                    OBLIGATIONS ABSOLUTE.  THE BORROWER’S
OBLIGATION TO REIMBURSE LC DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS
SECTION AND THE REVOLVING LENDERS OBLIGATIONS UNDER PARAGRAPH (D) OF THIS
SECTION SHALL EACH BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE
PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND
ALL CIRCUMSTANCES WHATSOEVER AND IRRESPECTIVE OF (1) ANY LACK OF VALIDITY OR
ENFORCEABILITY OF ANY LETTER OF CREDIT OR THIS AGREEMENT, OR ANY TERM OR
PROVISION THEREIN, (2) ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF
CREDIT PROVING TO BE FORGED, FRAUDULENT OR INVALID IN ANY RESPECT OR ANY
STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT, (3) PAYMENT BY THE
RESPECTIVE LC ISSUER UNDER A LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR
OTHER DOCUMENT THAT DOES NOT COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR
(4) ANY OTHER EVENT OR CIRCUMSTANCE WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF
THE FOREGOING, THAT MIGHT, BUT FOR THE PROVISIONS OF THIS SECTION, CONSTITUTE A
LEGAL OR EQUITABLE DISCHARGE OF, OR PROVIDE A RIGHT OF SETOFF AGAINST, THE
BORROWER’S OBLIGATIONS HEREUNDER.  NEITHER THE ADMINISTRATIVE AGENT, THE LENDERS
NOR THE LC ISSUERS, NOR ANY OF THEIR RELATED PARTIES, SHALL HAVE ANY LIABILITY
OR RESPONSIBILITY BY REASON OF OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF
ANY LETTER OF CREDIT OR ANY PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER
(IRRESPECTIVE OF ANY OF THE CIRCUMSTANCES REFERRED TO IN THE PRECEDING
SENTENCE), OR ANY ERROR, OMISSION, INTERRUPTION, LOSS OR DELAY IN TRANSMISSION
OR DELIVERY OF ANY DRAFT, NOTICE OR OTHER COMMUNICATION UNDER OR RELATING TO ANY
LETTER OF CREDIT (INCLUDING ANY DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER),
ANY ERROR IN INTERPRETATION OF TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM
CAUSES BEYOND THE CONTROL OF THE RESPECTIVE LC ISSUER, PROVIDED THAT THE
FOREGOING SHALL NOT BE CONSTRUED TO EXCUSE AN LC ISSUER FROM LIABILITY TO THE
BORROWER TO THE EXTENT OF ANY DIRECT DAMAGES (AS OPPOSED TO CONSEQUENTIAL
DAMAGES, CLAIMS IN RESPECT OF WHICH ARE HEREBY WAIVED BY THE BORROWER TO THE
EXTENT PERMITTED BY APPLICABLE LAW) SUFFERED BY THE BORROWER THAT ARE CAUSED BY
SUCH LC ISSUER’S FAILURE TO EXERCISE CARE WHEN DETERMINING WHETHER DRAFTS AND
OTHER DOCUMENTS PRESENTED UNDER A LETTER OF CREDIT COMPLY WITH THE TERMS
THEREOF.  THE PARTIES HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF AN LC ISSUER (AS FINALLY
DETERMINED BY A COURT OF COMPETENT JURISDICTION), SUCH LC ISSUER SHALL BE DEEMED
TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION.  IN FURTHERANCE OF THE
FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE PARTIES AGREE THAT,
WITH RESPECT TO DOCUMENTS PRESENTED THAT APPEAR ON THEIR FACE TO BE IN
SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, AN LC ISSUER MAY,
IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS
WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH
DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE TERMS OF SUCH
LETTER OF CREDIT.


 


(G)                                 DISBURSEMENT PROCEDURES.  THE RESPECTIVE LC
ISSUER SHALL, PROMPTLY FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL DOCUMENTS
PURPORTING TO REPRESENT A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT.  SUCH LC
ISSUER SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE

 

38

--------------------------------------------------------------------------------


 

Agent and the Borrower by telephone (confirmed by telecopy) of such demand for
payment and whether such LC Issuer has made or will make an LC Disbursement
thereunder, provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such LC Issuer and
the Revolving Lenders with respect to any such LC Disbursement (other than with
respect to the timing of such reimbursement obligation as set forth in paragraph
(e) of this Section).


 


(H)                                 INTERIM INTEREST.  IF THE RESPECTIVE LC
ISSUER SHALL MAKE ANY LC DISBURSEMENT, THEN, UNLESS THE BORROWER SHALL REIMBURSE
SUCH LC DISBURSEMENT IN FULL ON THE DATE SUCH LC DISBURSEMENT IS MADE, THE
UNPAID AMOUNT THEREOF SHALL BEAR INTEREST, FOR EACH DAY FROM AND INCLUDING THE
DATE SUCH LC DISBURSEMENT IS MADE TO BUT EXCLUDING THE DATE THAT THE BORROWER
REIMBURSES SUCH LC DISBURSEMENT, AT THE RATE PER ANNUM THEN APPLICABLE TO
REVOLVING LOANS, PROVIDED THAT, IF THE BORROWER FAILS TO REIMBURSE SUCH LC
DISBURSEMENT WHEN DUE PURSUANT TO PARAGRAPH (E) OF THIS SECTION, THEN SECTION
2.13(C) SHALL APPLY.  INTEREST ACCRUED PURSUANT TO THIS PARAGRAPH SHALL BE FOR
THE ACCOUNT OF SUCH LC ISSUER, EXCEPT THAT INTEREST ACCRUED ON AND AFTER THE
DATE OF PAYMENT BY ANY REVOLVING LENDER PURSUANT TO PARAGRAPH (E) OF THIS
SECTION TO REIMBURSE SUCH LC ISSUER SHALL BE FOR THE ACCOUNT OF SUCH LENDER TO
THE EXTENT OF SUCH PAYMENT.


 


(I)                                     REPLACEMENT OF AN LC ISSUER.  ANY LC
ISSUER MAY BE REPLACED AND ADDITIONAL LC ISSUERS MAY BE ADDED AT ANY TIME BY
WRITTEN AGREEMENT AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE REPLACED OR
EXISTING LC ISSUER AND THE SUCCESSOR OR ADDITIONAL LC ISSUER.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE REVOLVING LENDERS OF ANY SUCH REPLACEMENT
OF SUCH LC ISSUER OR THE APPOINTMENT OF ADDITIONAL LC ISSUERS.  AT THE TIME ANY
SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE BORROWER SHALL PAY ALL UNPAID FEES
ACCRUED FOR THE ACCOUNT OF THE REPLACED LC ISSUER PURSUANT TO SECTION 2.12(B). 
FROM AND AFTER THE EFFECTIVE DATE OF ANY SUCH REPLACEMENT, (1) THE SUCCESSOR LC
ISSUER SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF THE REPLACED LC ISSUER UNDER
THIS AGREEMENT WITH RESPECT TO LETTERS OF CREDIT TO BE ISSUED THEREAFTER AND (2)
REFERENCES HEREIN TO THE TERM “LC ISSUER” SHALL BE DEEMED TO REFER TO SUCH
SUCCESSOR OR TO ANY PREVIOUS LC ISSUER, OR TO SUCH SUCCESSOR AND ALL PREVIOUS LC
ISSUERS, AS THE CONTEXT SHALL REQUIRE.  AFTER THE REPLACEMENT OF AN LC ISSUER
HEREUNDER, THE REPLACED LC ISSUER SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE
TO HAVE ALL THE RIGHTS AND OBLIGATIONS OF AN LC ISSUER UNDER THIS AGREEMENT WITH
RESPECT TO LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH REPLACEMENT, BUT SHALL
NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.


 


(J)                                     CASH COLLATERALIZATION.  IF ANY EVENT OF
DEFAULT SHALL OCCUR AND BE CONTINUING, ON THE BUSINESS DAY THAT THE BORROWER
RECEIVES NOTICE FROM THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, IF
THE MATURITY OF THE LOANS HAS BEEN ACCELERATED, REVOLVING LENDERS WITH LC
EXPOSURE REPRESENTING GREATER THAN 50% OF THE TOTAL LC EXPOSURE) DEMANDING THE
DEPOSIT OF CASH COLLATERAL PURSUANT TO THIS PARAGRAPH, THE BORROWER SHALL
DEPOSIT IN AN ACCOUNT WITH THE ADMINISTRATIVE AGENT, IN THE NAME OF THE
ADMINISTRATIVE AGENT (ANY SUCH ACCOUNT BEING HEREIN CALLED A “LETTER OF CREDIT
COLLATERAL ACCOUNT”), AN AMOUNT IN CASH EQUAL TO THE TOTAL LC EXPOSURE AS OF
SUCH DATE PLUS ANY ACCRUED AND UNPAID INTEREST THEREON, PROVIDED THAT THE
OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME EFFECTIVE IMMEDIATELY,
AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR
OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH
RESPECT TO THE BORROWER DESCRIBED IN CLAUSE (H) OR (I) OF ARTICLE VII.

 

39

--------------------------------------------------------------------------------


 

Each deposit into the Letter of Credit Collateral Account shall be held by the
Administrative Agent as collateral, for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be Permitted Investments, made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account and shall be the
Borrower’s property held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement
as described above.  Moneys in such account shall be applied by the
Administrative Agent to reimburse the respective LC Issuer for LC Disbursements
for which it has not been reimbursed or subject to the consent of Revolving
Lenders with LC Exposure representing greater than 50% of the total LC Exposure,
applied to satisfy other obligations of the Borrower under this Agreement.  If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount plus any accrued
interest or realized profits on account of such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.

 

Section 2.06  Funding of Borrowings.

 


(A)                                  FUNDING BY LENDERS.  EACH LENDER SHALL MAKE
EACH LOAN TO BE MADE BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 11:00 A.M., NEW YORK CITY
TIME, TO THE ACCOUNT OF THE ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY IT
FOR SUCH PURPOSE BY NOTICE TO THE LENDERS; PROVIDED THAT SWINGLINE LOANS SHALL
BE MADE AS PROVIDED IN SECTION 2.04.  THE ADMINISTRATIVE AGENT WILL MAKE SUCH
LOANS AVAILABLE TO THE BORROWER BY PROMPTLY CREDITING THE AMOUNTS SO RECEIVED,
IN LIKE FUNDS, TO AN ACCOUNT OF THE BORROWER DESIGNATED BY THE BORROWER IN THE
APPLICABLE BORROWING REQUEST, PROVIDED THAT ABR REVOLVING LOANS MADE TO FINANCE
THE REIMBURSEMENT OF AN LC DISBURSEMENT AS PROVIDED IN SECTION 2.05(E) SHALL BE
REMITTED BY THE ADMINISTRATIVE AGENT TO THE LC ISSUER.


 


(B)                                 PRESUMPTION BY ADMINISTRATIVE AGENT.  UNLESS
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR TO THE
PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE ADMINISTRATIVE
AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN
ACCORDANCE WITH PARAGRAPH (A) OF THIS SECTION AND MAY, IN ITS SOLE DISCRETION
AND IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A
CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT MADE ITS SHARE
OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THEN THE
APPLICABLE LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE
AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR
EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE
BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT
(I) IN THE CASE OF SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE
AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION OR (II) IN THE CASE OF THE BORROWER,
THE INTEREST RATE APPLICABLE TO ABR LOANS.  IF SUCH LENDER PAYS SUCH AMOUNT TO
THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN
INCLUDED IN SUCH BORROWING.

 

40

--------------------------------------------------------------------------------


 


(C)                                  NOTHING IN THIS SECTION 2.06 SHALL BE
DEEMED TO RELIEVE ANY LENDER FROM ITS OBLIGATION TO FULFILL ITS COMMITMENTS
HEREUNDER OR TO PREJUDICE ANY RIGHTS THAT THE BORROWER MAY HAVE AGAINST ANY
LENDER AS A RESULT OF ANY DEFAULT BY ANY SUCH LENDER HEREUNDER (IT BEING
UNDERSTOOD, HOWEVER, THAT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY
OTHER LENDER TO FULFILL ITS COMMITMENTS HEREUNDER).


 

Section 2.07  Interest Elections.

 


(A)                                  ELECTIONS BY THE BORROWER.  EACH BORROWING
INITIALLY SHALL BE OF THE TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST,
AND, IN THE CASE OF A EURODOLLAR BORROWING, SHALL HAVE AN INITIAL INTEREST
PERIOD AS SPECIFIED IN SUCH BORROWING REQUEST.  THEREAFTER, THE BORROWER MAY
ELECT TO CONVERT A BORROWING OF LOANS OF ANY CLASS TO A DIFFERENT TYPE OF LOANS
OF SUCH CLASS OR TO CONTINUE SUCH BORROWING AND, IN THE CASE OF A EURODOLLAR
BORROWING, MAY ELECT INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN THIS
SECTION.  THE BORROWER MAY ELECT DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT
PORTIONS OF THE AFFECTED BORROWING, IN WHICH CASE EACH SUCH PORTION SHALL BE
ALLOCATED RATABLY AMONG THE LENDERS HOLDING THE LOANS COMPRISING SUCH BORROWING,
AND THE LOANS COMPRISING EACH SUCH PORTION SHALL BE CONSIDERED A SEPARATE
BORROWING.  THIS SECTION SHALL NOT APPLY TO SWINGLINE LOANS, WHICH MAY NOT BE
CONVERTED OR CONTINUED AS EURODOLLAR LOANS.


 


(B)                                 NOTICE OF ELECTIONS.  TO MAKE AN ELECTION
PURSUANT TO THIS SECTION, THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF
SUCH ELECTION BY TELEPHONE (1) IN THE CASE OF A EURODOLLAR BORROWING, NOT LATER
THAN 12:00 NOON NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE EFFECTIVE
DATE OF THE ELECTION, OR (2) IN THE CASE OF AN ABR BORROWING NOT LATER THAN
12:00 NOON NEW YORK CITY TIME, ONE BUSINESS DAY BEFORE THE EFFECTIVE DATE OF THE
ELECTION.  EACH SUCH TELEPHONIC INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE
AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR TELECOPY (OR BY ELECTRONIC
COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE
ADMINISTRATIVE AGENT) TO THE ADMINISTRATIVE AGENT OF A WRITTEN INTEREST ELECTION
REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY THE
BORROWER.


 


(C)                                  CONTENT OF NOTICES.  EACH TELEPHONIC AND
WRITTEN INTEREST ELECTION REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN
COMPLIANCE WITH SECTION 2.02 AND PARAGRAPH (F) OF THIS SECTION:


 

(I)                                     THE BORROWING TO WHICH SUCH INTEREST
ELECTION REQUEST APPLIES (INCLUDING, IF APPLICABLE, THE RESPECTIVE SERIES OF
INCREMENTAL LOANS TO WHICH SUCH INTEREST ELECTION REQUEST RELATES) AND, IF
DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS THEREOF,
THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN WHICH CASE
THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) BELOW SHALL
BE SPECIFIED FOR EACH RESULTING BORROWING);

 

(II)                                  THE EFFECTIVE DATE OF THE ELECTION MADE
PURSUANT TO SUCH INTEREST ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)                               WHETHER THE RESULTING BORROWING IS TO BE AN
ABR BORROWING OR A EURODOLLAR BORROWING; AND

 

41

--------------------------------------------------------------------------------


 

(IV)                              IF THE RESULTING BORROWING IS A EURODOLLAR
BORROWING, THE INTEREST PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO
SUCH ELECTION, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE
TERM “INTEREST PERIOD.”

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 


(D)                                 NOTICES BY ADMINISTRATIVE AGENT TO LENDERS. 
PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE ADMINISTRATIVE
AGENT SHALL ADVISE EACH AFFECTED LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(E)                                  CERTAIN PRESUMPTIONS OF ELECTIONS.  IF THE
BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION REQUEST WITH RESPECT TO A
EURODOLLAR BORROWING, WHICH DELIVERY IS PRIOR TO THE END OF THE INTEREST PERIOD
APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED HEREIN, AT
THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE CONVERTED TO AN ABR
BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT, AT THE
REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES THE BORROWER, THEN, SO LONG AS AN
EVENT OF DEFAULT IS CONTINUING NO OUTSTANDING REVOLVING LOAN BORROWING OR TERM
LOAN BORROWING, AS APPLICABLE, MAY BE CONVERTED TO OR CONTINUED AS A EURODOLLAR
BORROWING AND, UNLESS REPAID, EACH EURODOLLAR BORROWING SHALL BE CONVERTED TO AN
ABR BORROWING AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO.


 


(F)                                    A BORROWING OF ANY CLASS MAY NOT BE
CONVERTED TO OR CONTINUED AS A EURODOLLAR BORROWING IF AFTER GIVING EFFECT
THERETO (I) THE INTEREST PERIOD THEREFOR WOULD COMMENCE BEFORE AND END AFTER A
DATE ON WHICH ANY PRINCIPAL OF THE LOANS OF SUCH CLASS IS SCHEDULED TO BE REPAID
AND (II) THE SUM OF THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING EURODOLLAR
BORROWINGS OF SUCH CLASS WITH INTEREST PERIODS ENDING ON OR PRIOR TO SUCH
SCHEDULED REPAYMENT DATE PLUS THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING ABR
BORROWINGS OF SUCH CLASS WOULD BE LESS THAN THE AGGREGATE PRINCIPAL AMOUNT OF
LOANS OF SUCH CLASS REQUIRED TO BE REPAID ON SUCH SCHEDULED REPAYMENT DATE.

 

Section 2.08  Termination and Reduction of Revolving Commitments.

 


(A)                                  SCHEDULED TERMINATION.  UNLESS PREVIOUSLY
TERMINATED, (I) THE TERM LOAN COMMITMENTS SHALL TERMINATE AT 5:00 P.M., NEW YORK
CITY TIME, ON THE CLOSING DATE, (II) IF NOT SOONER TERMINATED, THE REVOLVING
COMMITMENTS SHALL TERMINATE ON THE REVOLVING CREDIT MATURITY DATE AND (III) EACH
INCREMENTAL LOAN COMMITMENT OF ANY SERIES SHALL TERMINATE ON THE APPLICABLE
COMMITMENT TERMINATION DATE FOR SUCH SERIES SPECIFIED IN THE INCREMENTAL LOAN
AMENDMENT FOR SUCH SERIES.


 


(B)                                 VOLUNTARY TERMINATION OR REDUCTION.  THE
BORROWER MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME REDUCE, THE REVOLVING
COMMITMENTS, PROVIDED THAT (I) EACH REDUCTION OF THE REVOLVING COMMITMENTS SHALL
BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN
$2,000,000 AND (II) THE BORROWER SHALL NOT TERMINATE OR REDUCE THE REVOLVING
COMMITMENTS IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE
REVOLVING

 

42

--------------------------------------------------------------------------------


 

Loans in accordance with Section 2.11, the sum of the Revolving Exposures would
exceed the total Revolving Commitments.


 


(C)                                  NOTICE OF TERMINATION OR REDUCTION.  THE
BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION TO TERMINATE OR
REDUCE THE REVOLVING COMMITMENTS UNDER PARAGRAPH (B) OF THIS SECTION AT LEAST
THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR
REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE THEREOF.  PROMPTLY
FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT SHALL ADVISE THE
LENDERS OF THE CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE BORROWER PURSUANT
TO THIS SECTION SHALL BE IRREVOCABLE.  ANY TERMINATION OR REDUCTION OF THE
REVOLVING COMMITMENTS SHALL BE PERMANENT.  EACH REDUCTION OF THE REVOLVING
COMMITMENTS SHALL BE MADE RATABLY AMONG THE REVOLVING LENDERS IN ACCORDANCE WITH
THEIR RESPECTIVE REVOLVING COMMITMENTS.


 

Section 2.09  Evidence of Debt.

 


(A)                                  MAINTENANCE OF RECORDS BY LENDERS.  EACH
LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT OR
ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH LENDER RESULTING
FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF PRINCIPAL AND
INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME HEREUNDER.


 


(B)                                 MAINTENANCE OF RECORDS BY ADMINISTRATIVE
AGENT.  THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL
RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE CLASS AND TYPE THEREOF
(AND, IN THE CASE OF INCREMENTAL LOANS, THE RESPECTIVE SERIES THEREOF) AND THE
INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER
HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT
HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.


 


(C)                                  PRESUMPTIONS OF RECORDS.  THE ENTRIES MADE
IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPH (A) OR (B) OF THIS SECTION
SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS
RECORDED THEREIN, PROVIDED THAT THE FAILURE OF ANY LENDER OR THE ADMINISTRATIVE
AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER
AFFECT THE OBLIGATION OF THE BORROWER TO REPAY THE LOANS IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT.


 


(D)                                 PROMISSORY NOTES.  ANY LENDER MAY REQUEST
THAT LOANS OF ANY CLASS MADE BY IT BE EVIDENCED BY A PROMISSORY NOTE.  IN SUCH
EVENT, THE BORROWER SHALL PREPARE, EXECUTE AND DELIVER TO SUCH LENDER A
PROMISSORY NOTE (EACH A “NOTE”) PAYABLE TO THE ORDER OF SUCH LENDER (OR, IF
REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS)
SUBSTANTIALLY IN THE FORM OF EXHIBIT H HERETO.  THEREAFTER, THE LOANS EVIDENCED
BY SUCH NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT
PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR MORE NOTES IN SUCH FORM
PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH NOTE IS A
REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


 

Section 2.10  Repayment of Loans.

 


(A)                                  REVOLVING LOANS AND SWINGLINE LOANS.  THE
BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY (I) TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF EACH

 

43

--------------------------------------------------------------------------------


 

Revolving Lender the principal amount of the Revolving Loans on the Revolving
Credit Maturity Date and (ii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Revolving Credit Maturity
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least five Business Days after such
Swingline Loan is made, provided that on each date that a Revolving Loan is
made, the Borrower shall repay all Swingline Loans then outstanding.


 


(B)                                 TERM LOANS AND INCREMENTAL LOANS.  THE
BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY TO THE ADMINISTRATIVE AGENT (I)
FOR THE ACCOUNT OF EACH TERM LENDER THE PRINCIPAL AMOUNT OF THE TERM LOANS ON
THE TERM MATURITY DATE AND (II) FOR THE ACCOUNT OF EACH INCREMENTAL LOAN LENDER
OF ANY SERIES THE PRINCIPAL AMOUNT OF THE INCREMENTAL LOANS OF SUCH SERIES HELD
BY SUCH LENDER ON THE MATURITY DATE THEREFOR SET FORTH IN THE RESPECTIVE
INCREMENTAL LOAN AMENDMENT FOR SUCH SERIES.


 

Section 2.11  Prepayment of Loans.

 


(A)                                  VOLUNTARY PREPAYMENTS.  THE BORROWER SHALL
HAVE THE RIGHT AT ANY TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING IN
WHOLE OR IN PART (WITHOUT PREMIUM OR PENALTY, EXCEPT AS PROVIDED IN SECTION
2.16), SUBJECT TO THE REQUIREMENTS OF THIS SECTION.


 


(B)                                 MANDATORY PREPAYMENT UPON PREPAYMENT
EVENTS.  IN THE EVENT THAT AND ON EACH OCCASION ON WHICH ANY NET PROCEEDS ARE
RECEIVED BY OR ON BEHALF OF THE PARENT, THE BORROWER OR ANY SUBSIDIARY IN
RESPECT OF ANY PREPAYMENT EVENT, THE BORROWER SHALL, WITHIN THREE BUSINESS DAYS
AFTER SUCH NET PROCEEDS ARE RECEIVED (OR SUCH LATER PERIOD AFTER WHICH THE
RECEIPT THEREOF CONSTITUTES A PREPAYMENT EVENT), PREPAY LOANS IN AN AGGREGATE
AMOUNT EQUAL TO SUCH NET PROCEEDS, IN ACCORDANCE WITH SECTION 2.11(H), PROVIDED
THAT,

 

(I)                                     SO LONG AS NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, IN THE CASE OF ANY EVENT DESCRIBED IN CLAUSE (A) OF
THE DEFINITION OF THE TERM PREPAYMENT EVENT, NO MANDATORY PREPAYMENTS IN RESPECT
OF ANY SUCH EVENT SHALL BE REQUIRED PURSUANT TO THIS SECTION 2.11(B) (A) IN ANY
SINGLE FISCAL YEAR UNTIL THE DATE ON WHICH THE NET PROCEEDS REQUIRED TO BE
APPLIED AS MANDATORY PREPAYMENTS IN THE ABSENCE OF THIS PROVISO EQUALS OR
EXCEEDS $5,000,000 FOR SUCH FISCAL YEAR AND (B) FOR ANY NET PROCEEDS RECEIVED
FROM THE SALE, TRANSFER OF OTHER DISPOSITION OF ANY PROPERTY OR ASSET OF ANY
LOAN PARTY WITH A FAIR MARKET VALUE NOT TO EXCEED $15,000,000 IN THE AGGREGATE
AND WHICH DOES NOT RESULT IN A REDUCTION OF ADJUSTED EBITDA BY MORE THAN
$1,000,000 AFTER GIVING PRO FORMA EFFECT THERETO; PROVIDED THAT THE BORROWER
DESIGNATE THAT SUCH NET PROCEEDS ARE BEING USED PURSUANT TO THIS CLAUSE (B) AND
PROVIDE A CALCULATION THEREOF DEMONSTRATING COMPLIANCE WITH THIS CLAUSE (B) IN
THE NEXT QUARTERLY COMPLIANCE CERTIFICATE DELIVERED TO THE ADMINISTRATIVE AGENT
UNDER SECTION 5.01; AND

 

(II)                                  IN THE CASE OF ANY EVENT DESCRIBED IN
CLAUSE (C) OF THE DEFINITION OF THE TERM PREPAYMENT EVENT, IF THE BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF A FINANCIAL OFFICER TO THE
EFFECT THAT THE BORROWER AND THE SUBSIDIARIES INTEND TO APPLY THE NET PROCEEDS
FROM SUCH EVENT WITHIN 60 DAYS AFTER RECEIPT OF SUCH NET PROCEEDS AS PERMITTED
IN THE DEFINITION OF PERMITTED ADDITIONAL INDEBTEDNESS, AND CERTIFYING THAT NO
DEFAULT HAS OCCURRED AND IS CONTINUING, THEN NO PREPAYMENT SHALL BE REQUIRED
PURSUANT TO

 

44

--------------------------------------------------------------------------------


 

THIS PARAGRAPH IN RESPECT OF SUCH EVENT EXCEPT TO THE EXTENT OF ANY NET PROCEEDS
THEREFROM THAT HAVE NOT BEEN SO APPLIED BY THE END OF SUCH 60-DAY PERIOD, AT
WHICH TIME A PREPAYMENT SHALL BE REQUIRED IN AN AMOUNT EQUAL TO THE NET PROCEEDS
THAT HAVE NOT BEEN SO APPLIED.

 

In addition, the Borrower shall immediately prepay the Loans in accordance with
Section 2.11(h) by an amount equal to any amount that would otherwise constitute
amounts that are required by the terms of the documents governing or evidencing
any Permitted Additional Indebtedness to be applied to the prepayment of such
Indebtedness.

 


(C)                                  MANDATORY PREPAYMENT UPON DIVIDEND
SUSPENSION PERIOD.  THE BORROWER SHALL PREPAY THE LOANS IN ACCORDANCE WITH
SECTION 2.11(H) WITHIN 60 DAYS AFTER THE END OF EACH FISCAL QUARTER OF THE
BORROWER ENDING DURING ANY DIVIDEND SUSPENSION PERIOD, IN AN AGGREGATE AMOUNT
EQUAL TO 50% OF ANY INCREASE IN CUMULATIVE DISTRIBUTABLE CASH OF THE BORROWER
AND THE SUBSIDIARIES DURING SUCH FISCAL QUARTER.


 


(D)                                 MANDATORY PREPAYMENT OF EXCESS CASH FLOW. 
THE BORROWER SHALL PREPAY THE LOANS IN ACCORDANCE WITH SECTION 2.11(H) WITHIN
120 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER COMMENCING WITH THE
FISCAL YEAR ENDING ON DECEMBER 31, 2005, IN AN AGGREGATE AMOUNT EQUAL TO THE SUM
OF THE APPLICABLE PREPAYMENT PERCENTAGE OF (I) ANY INCREASE IN CUMULATIVE
DISTRIBUTABLE CASH OF THE BORROWER AND THE SUBSIDIARIES (X) SOLELY FOR THE
FISCAL YEAR ENDING ON DECEMBER 31, 2005, DURING THE PERIOD BEGINNING ON APRIL 1,
2005 AND ENDING ON DECEMBER 31, 2005 AND (Y) THEREAFTER, DURING SUCH FISCAL YEAR
(IT BEING UNDERSTOOD THAT THE DETERMINATION OF THE AMOUNT REFERRED TO IN CLAUSE
(B) OF THE DEFINITION OF “CUMULATIVE DISTRIBUTABLE CASH” IN SECTION 1.01 SHALL
NOT BE DEEMED TO BE AN INCREASE IN CUMULATIVE DISTRIBUTABLE CASH AND SHALL BE
DISREGARDED FOR PURPOSES HEREOF) MINUS (II) THE AGGREGATE AMOUNT OF PREPAYMENTS
(IF ANY) OF LOANS MADE DURING SUCH PERIOD OR SUCH FISCAL YEAR, AS APPLICABLE,
PURSUANT TO PARAGRAPH (C) ABOVE.


 


(E)                                  MANDATORY PREPAYMENT WITH RESPECT TO SENIOR
UNSECURED NOTES AND SENIOR SUBORDINATED NOTES.  IN THE EVENT THAT (I) THE AMOUNT
OF FUNDS PLACED IN THE SENIOR UNSECURED NOTES ACCOUNT ARE NOT USED TO ACQUIRE
SENIOR UNSECURED NOTES IN A PRINCIPAL AMOUNT EQUAL TO $59,350,000 PLUS ANY
ACCRUED INTEREST, CONSENT FEES, TENDER OFFER PREMIUMS AND ACCOUNT MAINTENANCE
FEES, THE BORROWER WILL RATABLY REPAY THE TERM LOANS IN AN AMOUNT EQUAL TO THE
FUNDS REMAINING IN THE SENIOR UNSECURED NOTES ACCOUNT NO LATER THAN 90 DAYS
AFTER THE CLOSING DATE, (II) THE SENIOR UNSECURED NOTES ARE NOT REPAID PRIOR TO
MARCH 31, 2011, THE BORROWER SHALL PREPAY THE TERM LOANS AND INCREMENTAL LOANS
IN FULL IN CASH ON MARCH 31, 2011, AND (III) THE AMOUNT OF FUNDS PLACED IN THE
SENIOR SUBORDINATED NOTES ACCOUNT ARE NOT USED TO ACQUIRE ALL OF THE OUTSTANDING
SENIOR SUBORDINATED NOTES PLUS ANY ACCRUED INTEREST, TENDER OFFER OR CALL
PREMIUMS AND ACCOUNT MAINTENANCE FEES, THE BORROWER WILL RATABLY REPAY THE TERM
LOANS IN AN AMOUNT EQUAL TO THE FUNDS REMAINING IN THE SENIOR SUBORDINATED NOTES
ACCOUNT NO LATER THAN 90 DAYS AFTER THE CLOSING DATE. ALL AMOUNTS REMAINING IN
THE SENIOR UNSECURED NOTES ACCOUNT AFTER PAYMENT OF ALL AMOUNTS THEREIN REQUIRED
TO BE APPLIED PURSUANT TO THE FOREGOING CLAUSE (I) OF THIS SECTION 2.11(E) MAY
BE WITHDRAWN BY THE BORROWER AND ALL AMOUNTS REMAINING IN THE SENIOR
SUBORDINATED NOTES ACCOUNT AFTER PAYMENT OF ALL AMOUNTS REQUIRED TO BE APPLIED
PURSUANT TO THE FOREGOING CLAUSE (III) OF THIS SECTION 2.11(E) MAY BE WITHDRAWN
BY THE BORROWER.

 

45

--------------------------------------------------------------------------------


 


(F)                                    MANDATORY PREPAYMENT OF REVOLVING LOANS. 
IN THE EVENT THAT AND ON EACH OCCASION ON WHICH THE SUM OF THE REVOLVING
EXPOSURES EXCEEDS THE TOTAL REVOLVING COMMITMENTS, THE BORROWER SHALL PREPAY
REVOLVING BORROWINGS OR SWINGLINE LOANS IN AN AGGREGATE AMOUNT EQUAL TO SUCH
EXCESS.


 


(G)                                 IF SECTION 2.01 OF THIS AGREEMENT OR THE
DEFINITION OF “APPLICABLE RATE” IS AMENDED OR MODIFIED IN THE FIRST YEAR
FOLLOWING THE CLOSING DATE IN ANY MANNER THAT DECREASES THE INTEREST RATE
APPLICABLE TO THE TERM LOANS, THE BORROWER SHALL PAY A PREMIUM TO THE
ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF THE LENDERS OF THE TERM LOANS
EQUAL TO 1.00% OF THE PRINCIPAL AMOUNT OF THE TERM LOANS SO REPRICED.


 


(H)                                 NOTICES OF PREPAYMENT, ETC.  THE BORROWER
SHALL NOTIFY THE ADMINISTRATIVE AGENT (AND, IN THE CASE OF A PREPAYMENT OF A
SWINGLINE LOAN, THE SWINGLINE LENDER) BY TELEPHONE (CONFIRMED BY TELECOPY (OR BY
ELECTRONIC COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE
ADMINISTRATIVE AGENT AND THE SWINGLINE LENDER, AS APPLICABLE)) OF ANY VOLUNTARY
PREPAYMENT HEREUNDER (I) IN THE CASE OF PREPAYMENT OF A EURODOLLAR BORROWING,
NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE
DATE OF PREPAYMENT, (II) IN THE CASE OF PREPAYMENT OF AN ABR BORROWING, NOT
LATER THAN 12:00 NOON, NEW YORK CITY TIME, ONE BUSINESS DAY BEFORE THE DATE OF
PREPAYMENT OR (III) IN THE CASE OF PREPAYMENT OF A SWINGLINE LOAN, NOT LATER
THAN 1:00 P.M., NEW YORK CITY TIME, ON THE DATE OF PREPAYMENT.  THE BORROWER
SHALL NOTIFY THE ADMINISTRATIVE AGENT BY TELEPHONE (CONFIRMED BY TELECOPY (OR BY
ELECTRONIC COMMUNICATION, IF ARRANGEMENTS FOR DOING SO HAVE BEEN APPROVED BY THE
ADMINISTRATIVE AGENT)) OF ANY MANDATORY PREPAYMENT HEREUNDER NOT LESS THAN THREE
BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT.  EACH SUCH NOTICE SHALL BE
IRREVOCABLE AND SHALL SPECIFY THE PREPAYMENT DATE, THE PRINCIPAL AMOUNT OF EACH
BORROWING OR PORTION THEREOF TO BE PREPAID AND, IN THE CASE OF A MANDATORY
PREPAYMENT, A REASONABLY DETAILED CALCULATION OF THE AMOUNT OF SUCH PREPAYMENT. 
PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE (OTHER THAN A NOTICE RELATING
SOLELY TO SWINGLINE LOANS), THE ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF
THE CONTENTS THEREOF.  EACH PARTIAL PREPAYMENT OF ANY BORROWING SHALL BE IN AN
AMOUNT THAT WOULD BE PERMITTED IN THE CASE OF AN ADVANCE OF A BORROWING OF THE
SAME TYPE AS PROVIDED IN SECTION 2.02, EXCEPT AS NECESSARY TO APPLY FULLY THE
REQUIRED AMOUNT OF A MANDATORY PREPAYMENT.  EACH PREPAYMENT OF A BORROWING SHALL
BE APPLIED RATABLY TO THE LOANS INCLUDED IN THE PREPAID BORROWING.  PREPAYMENTS
SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.13.


 


(I)                                     APPLICATION OF MANDATORY PREPAYMENTS. 
(I)  ANY PREPAYMENT OF LOANS REQUIRED TO BE MADE IN ANY AMOUNT (THE “REQUIRED
PREPAYMENT AMOUNT”) PURSUANT TO PARAGRAPH (B) OR (C) OF SECTION 2.11 SHALL BE
APPLIED AS FOLLOWS:


 

First, there shall be applied to the Term Loans and Incremental Loans, ratably
in accordance with the respective principal amounts thereof, a portion of the
Required Prepayment Amount equal to the product of (i) the Required Prepayment
Amount multiplied by (ii) a fraction, the numerator of which is the Aggregate
Term Exposure and aggregate outstanding principal balance of Incremental Loans
on such date and the denominator of which is the Aggregate Credit Exposure; and

 

Second, the balance of the Required Prepayment Amount shall be applied to the
Revolving Loans, the unpaid LC Disbursements and the Swingline Exposure, ratably
in

 

46

--------------------------------------------------------------------------------


 

accordance with the respective amounts thereof, except that (i) until the
Revolving Loans and Swingline Loans have been paid in full, the portion thereof
that would otherwise be applied to the unpaid LC Disbursements shall instead be
applied ratably to Revolving Loans and Swingline Loans and (ii) any application
of any Required Prepayment Amount to Revolving Loans or unpaid LC Disbursements
or Swingline Exposure shall be without reduction of Revolving Commitments
(unless otherwise elected by the Borrower in a notice delivered at the time of
such prepayment pursuant to Section 2.08).

 

(II)                                  ANY PREPAYMENT OF LOANS REQUIRED TO BE
MADE PURSUANT TO PARAGRAPH (D) OF SECTION 2.11 SHALL BE APPLIED FIRST, TO THE
REVOLVING LOANS, THE UNPAID LC DISBURSEMENTS AND THE SWINGLINE EXPOSURE IN
ACCORDANCE WITH THE PROVISIONS OF CLAUSE (I) ABOVE WITH RESPECT TO REVOLVING
LOANS, THE UNPAID LC DISBURSEMENTS AND THE SWINGLINE EXPOSURE, AND SECOND, TO
THE TERM LOANS AND INCREMENTAL LOANS IN ACCORDANCE WITH CLAUSE (I) ABOVE WITH
RESPECT TO TERM LOANS AND INCREMENTAL LOANS.

 

Prepayments of Revolving Loans, Term Loans and Incremental Loans shall be
applied first to ABR Loans and second to Eurodollar Loans (applied to Eurodollar
Loans with Interest Periods in the order in which the respective Interest
Periods therefor shall end).

 

Each prepayment of Loans pursuant to this paragraph (h) (other than prepayments
of Revolving Loans that are ABR Loans prior to the end of the Revolving
Availability Period) shall be accompanied by accrued interest on the principal
amount paid to but excluding the date of payment and any amounts payable under
Section 2.16 as a result of such prepayment.

 

Section 2.12  Fees.

 


(A)                                  COMMITMENT FEE.  THE BORROWER AGREES TO PAY
TO THE ADMINISTRATIVE AGENT, FOR ACCOUNT OF THE REVOLVING LENDERS, A COMMITMENT
FEE, WHICH SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS ON EACH INTEREST
PAYMENT DATE FOR REVOLVING LOANS, CALCULATED AT THE RATE OF 0.375% PER ANNUM ON
THE AVERAGE DAILY UNUSED PORTION OF THE REVOLVING COMMITMENTS (FOR WHICH
PURPOSES ANY OUTSTANDING LETTERS OF CREDIT SHALL BE DEEMED TO BE USAGE OF THE
REVOLVING COMMITMENTS AND THE SWINGLINE EXPOSURE OF SUCH LENDER SHALL BE
DISREGARDED).


 


(B)                                 PARTICIPATION FEE.  THE BORROWER AGREES TO
PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING LENDER A
PARTICIPATION FEE WITH RESPECT TO ITS PARTICIPATIONS IN LETTERS OF CREDIT, WHICH
SHALL ACCRUE AT A RATE EQUAL TO THE APPLICABLE RATE FOR EURODOLLAR LOANS THAT
ARE REVOLVING LOANS ON THE AVERAGE DAILY AMOUNT OF SUCH LENDER’S LC EXPOSURE
(EXCLUDING ANY PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS)
DURING THE PERIOD FROM AND INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE LATER
OF THE DATE ON WHICH SUCH LENDER’S REVOLVING COMMITMENT TERMINATES AND THE DATE
ON WHICH SUCH LENDER CEASES TO HAVE ANY LC EXPOSURE, AND (II) TO THE RESPECTIVE
LC ISSUER A FRONTING FEE, WHICH SHALL ACCRUE AT THE RATE OF 0.25% PER ANNUM ON
THE AVERAGE DAILY AMOUNT OF THE LC EXPOSURE (EXCLUDING ANY PORTION THEREOF
ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM AND
INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE LATER OF THE DATE OF TERMINATION
OF THE REVOLVING COMMITMENTS AND THE DATE ON WHICH THERE CEASES TO BE ANY LC
EXPOSURE, AS WELL AS SUCH LC ISSUER’S STANDARD FEES WITH RESPECT TO THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING
OF DRAWINGS THEREUNDER.  PARTICIPATION FEES AND FRONTING FEES

 

47

--------------------------------------------------------------------------------


 

accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Closing Date,
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand.  Any other fees
payable to any LC Issuer pursuant to this paragraph shall be payable within 10
days after demand.  All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).


 


(C)                                  AGENCY FEE.  THE BORROWER AGREES TO PAY TO
THE ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT, FEES PAYABLE IN THE AMOUNTS AND
AT THE TIMES SEPARATELY AGREED UPON BETWEEN THE BORROWER AND THE ADMINISTRATIVE
AGENT, INCLUDING ANY FEES PROVIDED FOR THEREIN THAT ARE PAYABLE UPON THE
SYNDICATION OF ANY LOANS.


 


(D)                                 PAYMENTS OF FEES.  ALL FEES PAYABLE
HEREUNDER SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY AVAILABLE FUNDS, TO THE
ADMINISTRATIVE AGENT (OR TO THE RESPECTIVE LC ISSUER, IN THE CASE OF FEES
PAYABLE TO IT) FOR DISTRIBUTION, TO THE LENDERS ENTITLED THERETO.  FEES PAID
SHALL NOT BE REFUNDABLE UNDER ANY CIRCUMSTANCES.


 

Section 2.13  Interest.

 


(A)                                  ABR LOANS.  (I) ALL SWINGLINE LOANS AND
(II) THE REVOLVING LOANS, TERM LOANS OR INCREMENTAL LOANS COMPRISING EACH ABR
BORROWING, SHALL BEAR INTEREST AT THE ALTERNATE BASE RATE PLUS THE APPLICABLE
RATE.


 


(B)                                 EURODOLLAR LOANS.  THE REVOLVING LOANS, TERM
LOANS OR INCREMENTAL LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR
INTEREST AT THE ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH
BORROWING PLUS THE APPLICABLE RATE.


 


(C)                                  POST DEFAULT INTEREST.  NOTWITHSTANDING THE
FOREGOING, IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
INCLUDING IF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN OR ANY FEE OR OTHER AMOUNT
PAYABLE BY THE BORROWER HEREUNDER IS NOT PAID WHEN DUE, WHETHER AT STATED
MATURITY, UPON ACCELERATION OR OTHERWISE, ALL OVERDUE AMOUNTS HEREUNDER SHALL
BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE PER ANNUM EQUAL TO
(I) IN THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2% PLUS THE RATE OTHERWISE
APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS OF THIS SECTION
OR (II) IN THE CASE OF ANY OTHER OVERDUE AMOUNT, 2% PLUS THE RATE APPLICABLE TO
ABR LOANS AS PROVIDED IN PARAGRAPH (C) OF THIS SECTION.


 


(D)                                 INTEREST PAYMENT DATES.  ACCRUED INTEREST ON
EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE FOR SUCH
LOAN AND, IN THE CASE OF REVOLVING LOANS, UPON TERMINATION OF THE REVOLVING
COMMITMENTS, PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (C) OF
THIS SECTION SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT OR
PREPAYMENT OF ANY LOAN (OTHER THAN PREPAYMENTS OF REVOLVING LOANS THAT ARE ABR
LOANS PRIOR TO THE END OF THE REVOLVING AVAILABILITY PERIOD), ACCRUED INTEREST
ON THE PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH
REPAYMENT OR PREPAYMENT AND (III) IN THE EVENT OF

 

48

--------------------------------------------------------------------------------


 

any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.


 


(E)                                  BASIS OF COMPUTATION.  ALL INTEREST
HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS, EXCEPT THAT
INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE AT TIMES WHEN THE
ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE COMPUTED ON THE BASIS OF
A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR) AND SHALL BE PAYABLE FOR THE
ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST
DAY).  EACH APPLICABLE ALTERNATE BASE RATE OR ADJUSTED LIBO RATE SHALL BE
DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


 

Section 2.14  Alternate Rate of Interest.

 

Eurodollar Borrowings.  If prior to the commencement of any Interest Period for
a Eurodollar Borrowing:

 


(A)                                  THE ADMINISTRATIVE AGENT DETERMINES (WHICH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE FOR SUCH
INTEREST PERIOD; OR


 


(B)                                 THE ADMINISTRATIVE AGENT IS ADVISED BY THE
REQUIRED LENDERS THAT DOLLAR DEPOSITS IN THE LONDON INTERBANK MARKET ARE NOT
AVAILABLE IN THE AMOUNT OF SUCH EURODOLLAR BORROWING FOR SUCH INTEREST PERIOD;


 

then the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and such Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

Section 2.15  Increased Costs.

 


(A)                                  CHANGE IN LAW.  IF ANY CHANGE IN LAW SHALL:


 

(I)                                     IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH
OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY LENDER OR ANY LC ISSUER
(EXCEPT ANY SUCH REQUIREMENT REFLECTED IN THE ADJUSTED LIBO RATE); OR

 

(II)                                  IMPOSE ON ANY LENDER OR ANY LC ISSUER OR
THE LONDON INTERBANK MARKET ANY OTHER MATERIAL CONDITION AFFECTING THIS
AGREEMENT OR EURODOLLAR LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR
PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Eurodollar Loan) or to increase the cost to such
Lender or such LC Issuer of participating in, issuing or

 

49

--------------------------------------------------------------------------------


 

maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or such LC Issuer hereunder (whether of principal,
interest or otherwise), in each case by an amount deemed material by such Lender
or LC Issuer, then in accordance with clause (c) below, the Borrower will pay to
such Lender or LC Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or LC Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 


(B)                                 CAPITAL REQUIREMENTS.  IF ANY LENDER OR ANY
LC ISSUER DETERMINES THAT ANY CHANGE IN LAW REGARDING CAPITAL REQUIREMENTS HAS
OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR SUCH
LC ISSUER’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR SUCH LC ISSUER’S
HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT OR THE LOANS MADE
BY, OR THE PARTICIPATION IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE
LETTERS OF CREDIT ISSUED BY SUCH LC ISSUER, TO A LEVEL BELOW THAT WHICH SUCH
LENDER OR SUCH LC ISSUER OR SUCH LENDER’S OR SUCH LC ISSUER’S HOLDING COMPANY
COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH
LENDER’S OR SUCH LC ISSUER’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR SUCH
LC ISSUER’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), IN EACH CASE BY
AN AMOUNT DEEMED MATERIAL BY SUCH LENDER OR SUCH LC ISSUER, THEN IN ACCORDANCE
WITH CLAUSE (C) BELOW, THE BORROWER WILL PAY TO SUCH LENDER OR SUCH LC ISSUER
SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH LC
ISSUER OR SUCH LENDER’S OR SUCH LC ISSUER’S HOLDING COMPANY FOR ANY SUCH
REDUCTION SUFFERED.


 


(C)                                  CERTIFICATES OF LENDER.  IF ANY LENDER OR
LC ISSUER BECOMES ENTITLED TO CLAIM ANY ADDITIONAL AMOUNTS PURSUANT TO PARAGRAPH
(A) OR (B) OF THIS SECTION, IT SHALL PROMPTLY NOTIFY THE BORROWER (WITH A COPY
TO THE ADMINISTRATIVE AGENT) OF THE EVENT BY REASON OF WHICH IT HAS BECOME SO
ENTITLED.  A CERTIFICATE OF A LENDER OR AN LC ISSUER SETTING FORTH THE AMOUNT OR
AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER, SUCH LC ISSUER OR ITS HOLDING
COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS
SECTION SHALL BE DELIVERED TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT) AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWER SHALL PAY
SUCH LENDER OR SUCH LC ISSUER THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE
WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


(D)                                 DELAY IN REQUEST FOR COMPENSATION.  FAILURE
OR DELAY ON THE PART OF ANY LENDER OR ANY LC ISSUER TO DEMAND COMPENSATION
PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR SUCH
LC ISSUER’S RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT THE BORROWER SHALL
NOT BE REQUIRED TO COMPENSATE A LENDER OR AN LC ISSUER PURSUANT TO THIS SECTION
FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE THAN 180 DAYS PRIOR TO THE
DATE THAT SUCH LENDER OR SUCH LC ISSUER NOTIFIES THE BORROWER OF THE CHANGE IN
LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR
SUCH LC ISSUER’S INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED, FURTHER,
THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS
RETROACTIVE, THEN THE 180-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO
INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.


 

Section 2.16  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant

 

50

--------------------------------------------------------------------------------


 

hereto, or (d) the assignment of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.19, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.

 

In the case of a Eurodollar Loan, such loss, cost or expense to any Lender shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (i) the amount of interest which would have accrued on the principal
amount of such Eurodollar Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Eurodollar Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Eurodollar Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.

 

Section 2.17  Taxes.

 


(A)                                  PAYMENTS FREE OF TAXES.  ANY AND ALL
PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF ANY LOAN PARTY HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND WITHOUT WITHHOLDING
OR DEDUCTION FOR ANY INDEMNIFIED TAXES OR OTHER TAXES, PROVIDED THAT, IF ANY
LOAN PARTY SHALL BE REQUIRED TO WITHHOLD OR DEDUCT ANY INDEMNIFIED TAXES OR
OTHER TAXES FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS
NECESSARY SO THAT AFTER MAKING ALL REQUIRED WITHHOLDING AND DEDUCTIONS
(INCLUDING WITHHOLDINGS AND DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE
UNDER THIS SECTION) THE ADMINISTRATIVE AGENT, LENDER OR LC ISSUER (AS THE CASE
MAYBE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH
DEDUCTIONS BEEN MADE, (II) SUCH LOAN PARTY SHALL MAKE SUCH DEDUCTIONS AND (III)
SUCH LOAN PARTY SHALL PAY THE FULL AMOUNT WITHHELD OR DEDUCTED TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)                                 PAYMENT OF OTHER TAXES BY THE LOAN PARTIES. 
IN ADDITION, THE LOAN PARTIES SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)                                  INDEMNIFICATION BY THE LOAN PARTIES.  THE
LOAN PARTIES SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH LC
ISSUER, WITHIN 20 BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL
AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE ADMINISTRATIVE AGENT,
SUCH LENDER OR SUCH LC ISSUER, AS THE CASE MAY BE, ON OR WITH RESPECT TO ANY
PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF ANY LOAN PARTY HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR
ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY
PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO (OTHER THAN THOSE RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH ADMINISTRATIVE AGENT, SUCH LENDER OR SUCH LC ISSUER), WHETHER
OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED
OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE
AMOUNT OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE BORROWER BY A LENDER OR AN
LC ISSUER, OR BY THE ADMINISTRATIVE

 

51

--------------------------------------------------------------------------------


 

Agent on its own behalf or on behalf of a Lender or an LC Issuer, shall be
conclusive absent manifest error.


 


(D)                                 EVIDENCE OF PAYMENTS.  AS SOON AS
PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER TAXES BY ANY LOAN
PARTY TO A GOVERNMENTAL AUTHORITY, THE BORROWER SHALL DELIVER TO THE
ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY
SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


 


(E)                                  FOREIGN LENDERS.  (I) EACH LENDER AND LC
ISSUER THAT IS NOT A “UNITED STATES PERSON” WITHIN THE MEANING OF
SECTION 7701(A)(30) OF THE CODE (A “FOREIGN LENDER”) SHALL DELIVER TO THE
ADMINISTRATIVE AGENT, PRIOR TO RECEIPT OF ANY PAYMENT SUBJECT TO WITHHOLDING
UNDER THE CODE (OR UPON ACCEPTING AN ASSIGNMENT OF AN INTEREST HEREIN), TWO DULY
SIGNED COMPLETED ORIGINALS OF EITHER IRS FORM W-8BEN OR ANY SUCCESSOR THERETO
(RELATING TO SUCH FOREIGN LENDER AND ENTITLING IT TO AN EXEMPTION FROM, OR
REDUCTION OF, WITHHOLDING TAX ON ALL PAYMENTS TO BE MADE TO SUCH FOREIGN LENDER
BY THE BORROWER PURSUANT TO THIS AGREEMENT) OR IRS FORM W-8ECI OR ANY SUCCESSOR
THERETO (RELATING TO ALL PAYMENTS TO BE MADE TO SUCH FOREIGN LENDER BY THE
BORROWER PURSUANT TO THIS AGREEMENT) OR SUCH OTHER EVIDENCE SATISFACTORY TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT SUCH FOREIGN LENDER IS ENTITLED TO AN
EXEMPTION FROM, OR REDUCTION OF, U.S. WITHHOLDING TAX, INCLUDING ANY EXEMPTION
PURSUANT TO SECTION 881(C) OF THE CODE.  THEREAFTER AND FROM TIME TO TIME, EACH
SUCH FOREIGN LENDER SHALL (A) PROMPTLY SUBMIT TO THE ADMINISTRATIVE AGENT SUCH
ADDITIONAL DULY COMPLETED AND SIGNED COPIES OF ONE OF SUCH FORMS (OR SUCH
SUCCESSOR FORMS AS SHALL BE ADOPTED FROM TIME TO TIME BY THE RELEVANT UNITED
STATES TAXING AUTHORITIES) AS MAY THEN BE AVAILABLE UNDER THEN CURRENT UNITED
STATES LAWS AND REGULATIONS TO AVOID, OR SUCH EVIDENCE AS IS SATISFACTORY TO THE
BORROWER AND THE ADMINISTRATIVE AGENT OF ANY AVAILABLE EXEMPTION FROM OR
REDUCTION OF, UNITED STATES WITHHOLDING TAXES IN RESPECT OF ALL PAYMENTS TO BE
MADE TO SUCH FOREIGN LENDER BY THE BORROWER PURSUANT TO THIS AGREEMENT, (B)
PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT OF ANY CHANGE IN CIRCUMSTANCES WHICH
WOULD MODIFY OR RENDER INVALID ANY CLAIMED EXEMPTION OR REDUCTION, AND (C) TAKE
SUCH STEPS AS SHALL NOT BE MATERIALLY DISADVANTAGEOUS TO IT, IN THE REASONABLE
JUDGMENT OF SUCH LENDER, AND AS MAY BE REASONABLY NECESSARY (INCLUDING THE
RE-DESIGNATION OF ITS LENDING OFFICE) TO AVOID ANY REQUIREMENT OF APPLICABLE
LAWS THAT THE BORROWER MAKE ANY DEDUCTION OR WITHHOLDING FOR TAXES FROM AMOUNTS
PAYABLE TO SUCH FOREIGN LENDER.


 

(II)                                  EACH FOREIGN LENDER, TO THE EXTENT IT DOES
NOT ACT OR CEASES TO ACT FOR ITS OWN ACCOUNT WITH RESPECT TO ANY PORTION OF ANY
SUMS PAID OR PAYABLE TO SUCH LENDER UNDER ANY OF THE LOAN DOCUMENTS (FOR
EXAMPLE, IN THE CASE OF A TYPICAL PARTICIPATION BY SUCH LENDER), SHALL DELIVER
TO THE ADMINISTRATIVE AGENT ON THE DATE WHEN SUCH FOREIGN LENDER CEASES TO ACT
FOR ITS OWN ACCOUNT WITH RESPECT TO ANY PORTION OF ANY SUCH SUMS PAID OR
PAYABLE, AND AT SUCH OTHER TIMES AS MAY BE NECESSARY IN THE DETERMINATION OF THE
ADMINISTRATIVE AGENT (IN THE REASONABLE EXERCISE OF ITS DISCRETION), (A) TWO
DULY SIGNED COMPLETED COPIES OF THE FORMS OR STATEMENTS REQUIRED TO BE PROVIDED
BY SUCH LENDER AS SET FORTH ABOVE, TO ESTABLISH THE PORTION OF ANY SUCH SUMS
PAID OR PAYABLE WITH RESPECT TO WHICH SUCH LENDER ACTS FOR ITS OWN ACCOUNT THAT
IS NOT SUBJECT TO U.S. WITHHOLDING TAX, AND (B) TWO DULY SIGNED COMPLETED
ORIGINALS OF IRS FORM W-8IMY (OR ANY SUCCESSOR THERETO), TOGETHER WITH ANY
INFORMATION SUCH LENDER CHOOSES TO TRANSMIT WITH SUCH FORM,

 

52

--------------------------------------------------------------------------------


 

AND ANY OTHER CERTIFICATE OR STATEMENT OF EXEMPTION REQUIRED UNDER THE CODE, TO
ESTABLISH THAT SUCH LENDER IS NOT ACTING FOR ITS OWN ACCOUNT WITH RESPECT TO A
PORTION OF ANY SUCH SUMS PAYABLE TO SUCH LENDER.

 

(III)                               THE BORROWER AND EACH LOAN PARTY SHALL NOT
BE REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY FOREIGN LENDER (A) WITH RESPECT
TO ANY TAXES REQUIRED TO BE DEDUCTED OR WITHHELD ON THE BASIS OF THE
INFORMATION, CERTIFICATES OR STATEMENTS OF EXEMPTION SUCH LENDER TRANSMITS WITH
AN IRS FORM W-8IMY PURSUANT TO THIS SECTION 2.17 OR (B) IF SUCH LENDER SHALL
HAVE FAILED TO SATISFY THE FOREGOING PROVISIONS OF THIS SECTION 2.17(E);
PROVIDED THAT IF SUCH LENDER SHALL HAVE SATISFIED THE REQUIREMENT OF THIS
SECTION 2.17(E) ON THE DATE SUCH LENDER BECAME A LENDER OR CEASED TO ACT FOR ITS
OWN ACCOUNT WITH RESPECT TO ANY PAYMENT UNDER ANY OF THE LOAN DOCUMENTS, NOTHING
IN THIS SECTION 2.17(E) SHALL RELIEVE THE BORROWER OR ANY LOAN PARTY OF ITS
OBLIGATION TO PAY ANY AMOUNTS PURSUANT TO SECTION 2.17 IN THE EVENT THAT, AS A
RESULT OF ANY CHANGE IN ANY APPLICABLE LAW, TREATY OR GOVERNMENTAL RULE,
REGULATION OR ORDER, OR ANY CHANGE IN THE INTERPRETATION, ADMINISTRATION OR
APPLICATION THEREOF, SUCH LENDER IS NO LONGER PROPERLY ENTITLED TO DELIVER
FORMS, CERTIFICATES OR OTHER EVIDENCE AT A SUBSEQUENT DATE ESTABLISHING THE FACT
THAT SUCH LENDER OR OTHER PERSON FOR THE ACCOUNT OF WHICH SUCH LENDER RECEIVES
ANY SUMS PAYABLE UNDER ANY OF THE LOAN DOCUMENTS IS NOT SUBJECT TO WITHHOLDING
OR IS SUBJECT TO WITHHOLDING AT A REDUCED RATE.

 

(IV)                              THE ADMINISTRATIVE AGENT MAY, WITHOUT
REDUCTION, WITHHOLD ANY TAXES REQUIRED TO BE DEDUCTED AND WITHHELD FROM ANY
PAYMENT UNDER ANY OF THE LOAN DOCUMENTS WITH RESPECT TO WHICH THE BORROWER IS
NOT REQUIRED TO PAY ADDITIONAL AMOUNTS UNDER THIS SECTION 2.17(E).

 


(F)                                    DOMESTIC LENDERS.  UPON THE REQUEST OF
THE ADMINISTRATIVE AGENT, EACH LENDER AND LC ISSUER THAT IS A “UNITED STATES
PERSON” WITHIN THE MEANING OF SECTION 7701(A)(30) OF THE CODE (A “DOMESTIC
LENDER”) SHALL DELIVER TO THE ADMINISTRATIVE AGENT TWO DULY SIGNED COMPLETED
ORIGINALS OF IRS FORM W-9.  IF SUCH LENDER FAILS TO DELIVER SUCH FORMS, THEN THE
ADMINISTRATIVE AGENT MAY WITHHOLD FROM ANY INTEREST PAYMENT TO SUCH LENDER AN
AMOUNT EQUIVALENT TO THE APPLICABLE BACK-UP WITHHOLDING TAX IMPOSED BY THE CODE,
WITHOUT REDUCTION.


 


(G)                                 INDEMNIFICATION FOR WITHHOLDING TAXES.  IF
ANY GOVERNMENTAL AUTHORITY ASSERTS THAT THE ADMINISTRATIVE AGENT DID NOT
PROPERLY WITHHOLD OR BACKUP WITHHOLD, AS THE CASE MAY BE, ANY TAX OR OTHER
AMOUNT FROM PAYMENTS MADE TO OR FOR THE ACCOUNT OF ANY LENDER, SUCH LENDER SHALL
INDEMNIFY THE ADMINISTRATIVE AGENT THEREFOR, INCLUDING ALL PENALTIES AND
INTEREST, ANY TAXES IMPOSED BY ANY JURISDICTION ON THE AMOUNTS PAYABLE TO THE
ADMINISTRATIVE AGENT UNDER THIS SECTION, AND COSTS AND EXPENSES (INCLUDING
ATTORNEY COSTS) OF THE ADMINISTRATIVE AGENT.  THE OBLIGATION OF THE LENDERS
UNDER THIS SECTION SHALL SURVIVE THE TERMINATION OF THE AGGREGATE COMMITMENTS,
REPAYMENT OF ALL OTHER OBLIGATIONS HEREUNDER AND THE RESIGNATION OF THE
ADMINISTRATIVE AGENT.


 


(H)                                 REFUNDS.  IF THE ADMINISTRATIVE AGENT OR A
LENDER (OR FORMER LENDER) DETERMINES, IN ITS SOLE DISCRETION EXERCISED IN GOOD
FAITH, THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO WHICH IT
HAS BEEN INDEMNIFIED BY ANY LOAN PARTY OR WITH RESPECT TO WHICH SUCH LOAN PARTY
HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT SHALL PAY OVER

 

53

--------------------------------------------------------------------------------


 

such refund to such Loan Party (but only to the extent of indemnity payments
made, or additional amounts paid, by such Loan Party under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender (or former
Lender) and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, however, that the
Borrower, upon the request of the Administrative Agent or such Lender (or former
Lender), agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender (or former Lender) in the
event the Administrative Agent or such Lender (or former Lender) is required to
repay such refund to such Governmental Authority.  Nothing contained in this
paragraph shall require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to any Loan Party or any other Person.


 

Section 2.18  Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

 


(A)                                  PAYMENTS BY THE BORROWER.  THE BORROWER
SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT (WHETHER OF PRINCIPAL, INTEREST, FEES, OR REIMBURSEMENT OF LC
DISBURSEMENTS OR OF AMOUNTS PAYABLE UNDER SECTION 2.15, 2.16 OR 2.17, OR
OTHERWISE) ON OR BEFORE THE TIME EXPRESSLY REQUIRED HEREUNDER OR UNDER SUCH
OTHER LOAN DOCUMENT FOR SUCH PAYMENT (OR, IF NO SUCH TIME IS EXPRESSLY REQUIRED,
PRIOR TO 12:00 NOON, NEW YORK CITY TIME), ON THE DATE WHEN DUE, IN IMMEDIATELY
AVAILABLE FUNDS, WITHOUT SETOFF OR COUNTERCLAIM.  ANY AMOUNTS RECEIVED AFTER
SUCH TIME ON ANY DATE MAY, IN THE DISCRETION OF THE ADMINISTRATIVE AGENT, BE
DEEMED TO HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF
CALCULATING INTEREST THEREON.  ALL SUCH PAYMENTS SHALL BE MADE TO THE
ADMINISTRATIVE AGENT AT ITS OFFICES AT 300 MADISON AVENUE, NEW YORK, NEW YORK
10017, EXCEPT FOR PAYMENTS TO BE MADE DIRECTLY TO THE RESPECTIVE LC ISSUER OR
SWINGLINE LENDER AS EXPRESSLY PROVIDED HEREIN, AND EXCEPT THAT PAYMENTS PURSUANT
TO SECTIONS 2.15, 2.16, 2.17 AND 9.03 SHALL BE MADE DIRECTLY TO THE PERSONS
ENTITLED THERETO AND PAYMENTS PURSUANT TO OTHER LOAN DOCUMENTS SHALL BE MADE TO
THE PERSONS SPECIFIED THEREIN.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY
SUCH PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON TO THE
APPROPRIATE RECIPIENT PROMPTLY FOLLOWING RECEIPT THEREOF.  IF ANY PAYMENT UNDER
ANY LOAN DOCUMENT SHALL BE DUE ON A DAY THAT IS NOT A BUSINESS DAY, THE DATE FOR
PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY, AND, IN THE CASE
OF ANY PAYMENT ACCRUING INTEREST, INTEREST THEREON SHALL BE PAYABLE FOR THE
PERIOD OF SUCH EXTENSION.  ALL PAYMENTS UNDER EACH LOAN DOCUMENT SHALL BE MADE
IN DOLLARS.


 


(B)                                 APPLICATION OF INSUFFICIENT PAYMENTS.  IF AT
ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE
AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, UNREIMBURSED LC DISBURSEMENTS,
INTEREST AND FEES AND OTHER AMOUNTS THEN DUE HEREUNDER, SUCH FUNDS SHALL BE
APPLIED (I) FIRST, TOWARDS PAYMENT OF INTEREST AND FEES AND OTHER AMOUNTS THEN
DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF INTEREST AND FEES AND OTHER AMOUNTS THEN DUE TO SUCH PARTIES, AND
(II) SECOND, TOWARDS PAYMENT OF PRINCIPAL AND UNREIMBURSED LC DISBURSEMENTS THEN
DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF PRINCIPAL AND ALL UNREIMBURSED LC DISBURSEMENTS THEN DUE TO SUCH
PARTIES.

 

54

--------------------------------------------------------------------------------


 


(C)                                  PRO RATA TREATMENT.  EXCEPT TO THE EXTENT
OTHERWISE PROVIDED HEREIN:  (I) EACH BORROWING OF A PARTICULAR CLASS (INCLUDING
OF A PARTICULAR SERIES OF INCREMENTAL LOANS) SHALL BE MADE FROM THE RELEVANT
LENDERS, EACH PAYMENT OF COMMITMENT FEE UNDER SECTION 2.12 SHALL BE MADE FOR
ACCOUNT OF THE RELEVANT LENDERS, AND EACH TERMINATION OR REDUCTION OF THE AMOUNT
OF THE COMMITMENTS OF A PARTICULAR CLASS (INCLUDING OF A PARTICULAR SERIES OF
INCREMENTAL LOANS) UNDER SECTION 2.08 SHALL BE APPLIED TO THE RESPECTIVE
COMMITMENTS OF SUCH CLASS OF THE RELEVANT LENDERS, PRO RATA ACCORDING TO THE
AMOUNTS OF THEIR RESPECTIVE COMMITMENTS OF SUCH CLASS; (II) EACH BORROWING OF
ANY CLASS (INCLUDING OF A PARTICULAR SERIES OF INCREMENTAL LOANS) SHALL BE
ALLOCATED PRO RATA AMONG THE RELEVANT LENDERS ACCORDING TO THE AMOUNTS OF THEIR
RESPECTIVE COMMITMENTS OF SUCH CLASS (IN THE CASE OF THE MAKING OF LOANS) OR
THEIR RESPECTIVE LOANS OF SUCH CLASS THAT ARE TO BE INCLUDED IN SUCH BORROWING
(IN THE CASE OF CONVERSIONS AND CONTINUATIONS OF LOANS); (III) EACH PAYMENT OR
PREPAYMENT BY THE BORROWER OF PRINCIPAL OF LOANS OF A PARTICULAR CLASS
(INCLUDING OF A PARTICULAR SERIES OF INCREMENTAL LOANS) SHALL BE MADE FOR
ACCOUNT OF THE RELEVANT LENDERS PRO RATA IN ACCORDANCE WITH THE RESPECTIVE
UNPAID PRINCIPAL AMOUNTS OF THE LOANS OF SUCH CLASS HELD BY THEM; AND (IV) EACH
PAYMENT BY THE BORROWER OF INTEREST ON LOANS OF A PARTICULAR CLASS (INCLUDING OF
A PARTICULAR SERIES OF INCREMENTAL LOANS) SHALL BE MADE FOR ACCOUNT OF THE
RELEVANT LENDERS PRO RATA IN ACCORDANCE WITH THE AMOUNTS OF INTEREST ON SUCH
LOANS THEN DUE AND PAYABLE TO THE RESPECTIVE LENDERS.


 


(D)                                 SHARING OF PAYMENTS BY LENDERS.  IF ANY
LENDER SHALL, BY EXERCISING ANY RIGHT OF SET OFF OR COUNTERCLAIM OR OTHERWISE,
OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF ITS LOANS OR
PARTICIPATIONS IN LC DISBURSEMENTS OR SWINGLINE LOANS RESULTING IN SUCH LENDER
RECEIVING PAYMENT OF A GREATER PROPORTION OF THE AGGREGATE AMOUNT OF ITS LOANS
OR PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS AND ACCRUED INTEREST
THEREON THAN THE PROPORTION RECEIVED BY ANY OTHER LENDER, THEN THE LENDER
RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR CASH AT FACE VALUE)
PARTICIPATIONS IN THE LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE
LOANS OF OTHER LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH
PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE
AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE LOANS AND
PARTICIPATIONS IN LC DISBURSEMENTS, PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS
ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS
RECOVERED, SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE
PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE
BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS
AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR THE
ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS OR PARTICIPATIONS
IN LC DISBURSEMENTS OR SWINGLINE LOANS TO ANY ASSIGNEE OR PARTICIPANT, OTHER
THAN TO THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF (AS TO WHICH THE
PROVISIONS OF THIS PARAGRAPH SHALL APPLY).  THE BORROWER CONSENTS TO THE
FOREGOING AND AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE
LAW, THAT ANY LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE FOREGOING
ARRANGEMENTS MAY EXERCISE AGAINST THE BORROWER RIGHTS OF SET OFF AND
COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE
A DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


(E)                                  PRESUMPTIONS OF PAYMENT.  UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWER PRIOR TO THE
DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THE LENDERS OR ANY LC ISSUER HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH
PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER

 

55

--------------------------------------------------------------------------------


 


HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE
UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS OR SUCH LC ISSUER, AS THE CASE
MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE BORROWER HAS NOT IN FACT MADE
SUCH PAYMENT, THEN EACH OF THE LENDERS AND SUCH LC ISSUER, AS THE CASE MAY BE,
SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE
AMOUNT SO DISTRIBUTED TO SUCH LENDER OR SUCH LC ISSUER, AS THE CASE MAY BE, WITH
INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS
DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE
AGENT, AT THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED
BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON
INTERBANK COMPENSATION.

 

(f)            Certain Deductions by the Administrative Agent.  If any Lender
shall fail to make any payment required to be made by it pursuant to Section
2.06(b), 2.18(e) or 9.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 


SECTION 2.19  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.

 

(a)           Designation of New Lending Office.  Prior to any Lender requesting
compensation under Section 2.15, or the Borrower paying any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17, such Lender shall use reasonable efforts (to the extent not
inconsistent with such Lender’s applicable legal and regulatory restrictions) to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 


(B)           REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 2.15, OR IF THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 2.17, OR IF ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS
HEREUNDER, OR IF ANY LENDER SHALL DECLINE TO CONSENT TO ANY MODIFICATION OR
WAIVER HEREUNDER REQUIRING 100% OF THE LENDERS AFFECTED THEREBY (OR OF AN
AFFECTED CLASS OR OF THE TYPE SET FORTH IN CLAUSES (I) THROUGH (VII) OF SECTION
9.02(B)) TO CONSENT THERETO AND, IN EACH CASE, THE REQUIRED LENDERS HAVE ALREADY
CONSENTED THERETO, THEN THE BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT, UPON
WRITTEN NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER
TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE
RESTRICTIONS CONTAINED IN SECTION 9.04), ALL ITS INTERESTS, RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME SUCH
OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT); PROVIDED THAT (I) THE BORROWER SHALL HAVE RECEIVED THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT (AND, IF A REVOLVING COMMITMENT IS
BEING ASSIGNED, EACH LC ISSUER AND THE SWINGLINE LENDER), WHICH CONSENT SHALL
NOT UNREASONABLY BE WITHHELD, AND (II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT
OF

 

56

--------------------------------------------------------------------------------


 


AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS AND PARTICIPATIONS (TO
THE EXTENT FUNDED BY SUCH LENDER AND NOT SUBSEQUENTLY REPAID) IN LC
DISBURSEMENTS AND SWINGLINE LOANS, ACCRUED INTEREST THEREON, AND ALL OTHER
AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF SUCH
OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN THE
CASE OF ALL OTHER AMOUNTS).  UPON RECEIPT BY THE APPLICABLE LENDER OF ALL
AMOUNTS REQUIRED TO BE PAID TO IT PURSUANT TO THIS SECTION 2.19(B), THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED (BUT NOT OBLIGATED) AND AUTHORIZED TO
EXECUTE AN ASSIGNMENT AND ASSUMPTION ON BEHALF OF SUCH LENDER, AND ANY SUCH
ASSIGNMENT AND ASSUMPTION SO EXECUTED BY THE ADMINISTRATIVE AGENT AND THE
ASSIGNEE SHALL BE EFFECTIVE FOR PURPOSES OF THIS SECTION 2.19(B) AND SECTION
9.04.  A LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION
IF, PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE
CIRCUMSTANCES ENTITLING THE BORROWER TO REQUIRE SUCH ASSIGNMENT AND DELEGATION
CEASE TO APPLY.


 


ARTICLE III

REPRESENTATIONS AND WARRANTIES


 

Each of the Parent and the Borrower represents and warrants to the Lenders that:

 


SECTION 3.01  ORGANIZATION; POWERS.  THE PARENT, THE BORROWER AND THE
SUBSIDIARIES ARE DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE JURISDICTION OF THEIR ORGANIZATION, RESPECTIVELY, HAVE ALL REQUISITE
POWER AND AUTHORITY TO CARRY ON THEIR RESPECTIVE BUSINESSES AS NOW CONDUCTED AND
AS PROPOSED TO BE CONDUCTED, AND ARE QUALIFIED TO DO BUSINESS IN, AND ARE IN
GOOD STANDING IN, EVERY JURISDICTION WHERE SUCH QUALIFICATION IS REQUIRED,
EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED COULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.

 


SECTION 3.02  AUTHORIZATION; ENFORCEABILITY.  THE TRANSACTIONS TO BE ENTERED
INTO BY EACH LOAN PARTY ARE WITHIN SUCH LOAN PARTY’S CORPORATE AND OTHER POWERS
AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE AND, IF REQUIRED,
STOCKHOLDER ACTION.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE
PARENT AND THE BORROWER AND CONSTITUTES, AND EACH OTHER LOAN DOCUMENT TO WHICH
ANY LOAN PARTY IS TO BE A PARTY, WHEN EXECUTED AND DELIVERED BY SUCH LOAN PARTY,
WILL CONSTITUTE, A LEGAL, VALID AND BINDING OBLIGATION OF THE BORROWER OR SUCH
LOAN PARTY (AS THE CASE MAY BE), ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
EXCEPT TO THE EXTENT THAT THE ENFORCEABILITY THEREOF MAY BE LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF
EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.

 


SECTION 3.03  GOVERNMENTAL APPROVALS; NO CONFLICTS.  THE TRANSACTIONS (A) DO NOT
REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR FILING WITH, OR ANY OTHER
ACTION BY OR BEFORE, ANY GOVERNMENTAL AUTHORITY, EXCEPT (I) SUCH AS HAVE BEEN
OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT, (II) FILINGS NECESSARY TO
PERFECT LIENS CREATED UNDER THE LOAN DOCUMENTS AND (III) FILINGS WITH THE SEC
THAT ARE NECESSARY TO CONSUMMATE THE TENDER AND CONSENT SOLICITATION OF THE
HOLDERS OF THE SENIOR UNSECURED NOTES OR REQUIRED IN CONNECTION WITH THE EQUITY
ISSUANCE OR THE TENDER AND CONSENT SOLICITATION OF THE HOLDERS OF THE SENIOR
SUBORDINATED NOTES, (B) WILL NOT VIOLATE ANY APPLICABLE LAW OR REGULATION OR THE
TERMS OF THE CHARTER, BY-LAWS OR

 

57

--------------------------------------------------------------------------------


 


OTHER ORGANIZATIONAL DOCUMENTS OF THE PARENT, THE BORROWER OR ANY OF THE
SUBSIDIARIES, OR THE TERMS OF ANY OF THE AUTHORIZATIONS, OR ANY ORDER OF ANY
GOVERNMENTAL AUTHORITY, (C) WILL NOT VIOLATE OR RESULT IN A DEFAULT UNDER ANY
INDENTURE, AGREEMENT OR OTHER INSTRUMENT BINDING UPON THE PARENT, THE BORROWER
OR ANY OF THE SUBSIDIARIES OR ANY OF THEIR ASSETS, OR GIVE RISE TO A RIGHT
THEREUNDER TO REQUIRE ANY PAYMENT TO BE MADE BY THE PARENT, THE BORROWER OR ANY
OF THE SUBSIDIARIES, AND (D) WILL NOT RESULT IN THE CREATION OR IMPOSITION OF
ANY LIEN ON ANY ASSET OF THE PARENT, THE BORROWER OR ANY OF THE SUBSIDIARIES,
EXCEPT LIENS CREATED UNDER THE LOAN DOCUMENTS.

 


SECTION 3.04  FINANCIAL CONDITION; NO MATERIAL ADVERSE EFFECT.

 


(A)           FINANCIAL STATEMENTS.  THE BORROWER HAS HERETOFORE FURNISHED TO
THE LENDERS (I) AUDITED CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS AND
RELATED STATEMENTS OF INCOME, STOCKHOLDER’S EQUITY AND CASH FLOWS OF THE PARENT
AND ITS SUBSIDIARIES FOR THE FISCAL YEARS ENDING ON DECEMBER 31 OF 2002 AND
2003, IN EACH CASE PREPARED BY DELOITTE & TOUCHE LLP, OR OTHER INDEPENDENT
PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING, AND (II) UNAUDITED
CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS AND RELATED STATEMENTS OF INCOME,
STOCKHOLDER’S EQUITY AND CASH FLOWS OF THE PARENT AND ITS SUBSIDIARIES AND FOR
EACH FISCAL QUARTER ENDED AFTER DECEMBER 31, 2003 AND AT LEAST 45 DAYS BEFORE
THE CLOSING DATE.  SUCH FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL MATERIAL
RESPECTS, THE FINANCIAL POSITION AND RESULTS OF OPERATIONS AND CASH FLOWS OF THE
PARENT AND ITS CONSOLIDATED SUBSIDIARIES AS OF SUCH DATES AND FOR SUCH PERIODS
IN ACCORDANCE WITH GAAP, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES IN THE CASE OF THE STATEMENTS REFERRED TO IN CLAUSE (II)
ABOVE.


 


(B)           PRO FORMA FINANCIAL STATEMENTS.  THE BORROWER HAS HERETOFORE
FURNISHED TO THE LENDERS (I) THE UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET
OF THE BORROWER AND THE SUBSIDIARIES AS OF SEPTEMBER 30, 2004 AND (II) THE
RELATED UNAUDITED PRO FORMA CONSOLIDATED INCOME STATEMENT (INCLUDING A
CALCULATION OF ADJUSTED EBITDA) OF THE BORROWER AND THE SUBSIDIARIES FOR THE
PERIOD OF FOUR FISCAL QUARTERS THEN ENDED, IN EACH CASE PREPARED GIVING EFFECT
TO THE TRANSACTIONS AS IF THE TRANSACTIONS HAD OCCURRED ON THE LAST DAY OF SUCH
PERIOD.  SUCH PRO FORMA FINANCIAL STATEMENTS (I) HAVE BEEN PREPARED IN GOOD
FAITH BASED ON THE SAME ASSUMPTIONS USED TO PREPARE THE PRO FORMA FINANCIAL
STATEMENTS INCLUDED IN THE INFORMATION MATERIALS (WHICH ASSUMPTIONS WERE
BELIEVED BY THE BORROWER TO BE REASONABLE AS OF THE DATE OF THE INFORMATION
MATERIALS), (II) WERE BASED, AFTER DUE INQUIRY, ON THE BEST INFORMATION
AVAILABLE TO THE BORROWER WHEN MADE, (III) ACCURATELY REFLECT ALL MATERIAL
ADJUSTMENTS NECESSARY TO GIVE EFFECT TO THE TRANSACTIONS AND (IV) PRESENT A GOOD
FAITH ESTIMATE OF THE PRO FORMA FINANCIAL POSITION OF THE BORROWER, (A) IN THE
CASE OF SUCH PRO FORMA CONSOLIDATED BALANCE SHEET, AS OF THE END OF SUCH PERIOD
AS IF THE TRANSACTIONS HAD OCCURRED ON THE LAST DAY OF SUCH PERIOD AND (B) IN
THE CASE OF SUCH PRO FORMA CONSOLIDATED INCOME STATEMENT, AS IF THE TRANSACTIONS
HAD OCCURRED ON THE FIRST DAY OF SUCH PERIOD.


 


(C)           ABSENCE OF LIABILITIES.  EXCEPT AS DISCLOSED IN THE FINANCIAL
STATEMENTS REFERRED TO ABOVE OR THE NOTES THERETO OR IN THE INFORMATION
MATERIALS AND EXCEPT FOR THE DISCLOSED MATTERS, AFTER GIVING EFFECT TO THE
TRANSACTIONS, THE BORROWER DOES NOT HAVE, AS OF THE CLOSING DATE, ANY MATERIAL
CONTINGENT OR OTHER MATERIAL LIABILITIES, UNUSUAL MATERIAL LONG-TERM COMMITMENTS
OR MATERIAL UNREALIZED LOSSES.

 

58

--------------------------------------------------------------------------------


 


(D)           ABSENCE OF MATERIAL ADVERSE EFFECT.  SINCE DECEMBER 31, 2003, NO
EVENT OR CIRCUMSTANCE HAS OCCURRED THAT HAS HAD OR COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS, ASSETS, RESULTS OF
OPERATIONS, PROPERTIES OR FINANCIAL CONDITION OF THE PARENT, THE BORROWER AND
THE SUBSIDIARIES, TAKEN AS A WHOLE.


 


SECTION 3.05  PROPERTIES.


 


(A)           TITLE.  (I) AS OF THE DATE HEREOF, EACH OF THE PARENT, THE
BORROWER AND THE SUBSIDIARIES HAS GOOD FEE SIMPLE TITLE TO ALL OF THE OWNED REAL
PROPERTY LISTED ON SCHEDULE 3.05(C)(I) HERETO AND A VALID LEASEHOLD INTEREST IN
ALL OF THE LEASED REAL PROPERTY SET FORTH ON SCHEDULE 3.05(C)(III) HERETO, AND
GOOD TITLE TO ALL PERSONAL PROPERTY MATERIAL TO THE BUSINESS OF THE PARENT, THE
BORROWER AND THE SUBSIDIARIES, TAKEN AS A WHOLE, EXCEPT, IN EACH CASE, FOR SUCH
DEFECTS IN TITLE THAT DO NOT MATERIALLY INTERFERE WITH THE ABILITY OF THE
PARENT, THE BORROWER AND THE SUBSIDIARIES, TAKEN AS A WHOLE, TO CONDUCT THEIR
BUSINESS AS CURRENTLY CONDUCTED OR TO UTILIZE SUCH PROPERTIES FOR THEIR INTENDED
PURPOSES, FREE AND CLEAR OF ALL LIENS, OTHER THAN LIENS CREATED OR PERMITTED BY
ANY LOAN DOCUMENTS AND (II) EACH REAL PROPERTY LEASE IS THE LEGAL, VALID AND
BINDING OBLIGATION OF THE APPLICABLE LOAN PARTY THERETO, ENFORCEABLE AGAINST
SUCH LOAN PARTY IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT
ENFORCEABILITY THEREOF MAY BE LIMITED BY APPLICABLE INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO
GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING
IN EQUITY OR AT LAW.


 


(B)           INTELLECTUAL PROPERTY; OPERATING LICENSES.  EACH OF THE PARENT,
THE BORROWER AND THE SUBSIDIARIES OWNS, OR IS LICENSED TO PRACTICE, ALL
TRADEMARKS, TRADE NAMES, COPYRIGHTS, PATENTS AND OTHER INTELLECTUAL PROPERTY
MATERIAL TO THE BUSINESS OF THE PARENT, THE BORROWER AND THE SUBSIDIARIES, TAKEN
AS A WHOLE, AND THE CONDUCT OF THE BUSINESS BY THE PARENT, THE BORROWER AND THE
SUBSIDIARIES DOES NOT INFRINGE UPON THE RIGHTS OF ANY OTHER PERSON, EXCEPT FOR
ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  SCHEDULE 3.05(B)
ACCURATELY AND COMPLETELY LISTS AS OF THE DATE HEREOF, ALL OPERATING LICENSES
GRANTED OR ASSIGNED TO THE PARENT, THE BORROWER OR ANY OF THE SUBSIDIARIES, OR
UNDER WHICH THE PARENT, THE BORROWER AND THE SUBSIDIARIES WILL HAVE THE RIGHT TO
OPERATE THEIR RESPECTIVE BUSINESSES, AND SUCH OPERATING LICENSES ARE SUFFICIENT
FOR THE PARENT, THE BORROWER AND ITS SUBSIDIARIES TO CONDUCT IN ALL MATERIAL
RESPECTS THE BUSINESS OF THE PARENT, THE BORROWER AND ITS SUBSIDIARIES, TAKEN AS
A WHOLE, AS OF THE DATE HEREOF.


 


(C)           REAL PROPERTY.  (I) AS OF THE DATE HEREOF, SET FORTH ON
SCHEDULE 3.05(C)(I) HERETO IS A LIST OF ALL REAL PROPERTY OWNED BY ANY LOAN
PARTY WITH AN ASSESSED VALUE OF $25,000 OR MORE, SHOWING AS OF THE CLOSING DATE
THE STREET ADDRESS, COUNTY OR OTHER RELEVANT JURISDICTION, STATE, PROVINCE,
RECORD OWNER AND AN ASSESSED VALUE THEREOF, WHICH LIST IS COMPLETE AND ACCURATE
IN ALL MATERIAL RESPECTS; (II) SET FORTH ON SCHEDULE 3.05(C)(II) IS A COMPLETE
AND ACCURATE LIST OF ALL MORTGAGED PROPERTY OWNED BY THE PARENT, THE BORROWER OR
ANY SUBSIDIARY, SHOWING AS OF THE CLOSING DATE THE STREET ADDRESS, COUNTY OR
OTHER RELEVANT JURISDICTION, STATE, PROVINCE, RECORD OWNER AND AN ASSESSED VALUE
THEREOF; AND (III) SET FORTH ON SCHEDULE 3.05(C)(III) HERETO IS A LIST OF ALL
LEASED REAL PROPERTY UNDER WHICH THE PARENT, THE BORROWER OR ANY SUBSIDIARY IS
THE LESSEE, SHOWING AS OF THE CLOSING DATE THE NAMES OF THE LESSOR AND LESSEE,
THE LOCATION OF SUCH REAL PROPERTY, THE EXPIRATION DATE OF SUCH LEASES, THE
SQUARE FOOTAGE OF THE LEASED PREMISES, IF AVAILABLE, AND THE ANNUAL RENTAL COST
THEREOF, WHICH LIST IS COMPLETE AND ACCURATE IN ALL MATERIAL

 

59

--------------------------------------------------------------------------------


 


RESPECTS. AS OF THE CLOSING DATE, THE MORTGAGED PROPERTY CONSTITUTES ALL OF THE
MATERIAL REAL PROPERTY OF THE LOAN PARTIES.


 


(D)           CONDEMNATIONS, ETC.  AS OF THE DATE HEREOF, NEITHER THE PARENT,
THE BORROWER NOR ANY OF THE SUBSIDIARIES HAS RECEIVED WRITTEN NOTICE OF, OR HAS
KNOWLEDGE OF, ANY PENDING OR CONTEMPLATED CONDEMNATION PROCEEDING AFFECTING ANY
MORTGAGED PROPERTY OR ANY SALE OR DISPOSITION THEREOF IN LIEU OF CONDEMNATION. 
AS OF THE DATE HEREOF, NEITHER ANY MORTGAGED PROPERTY NOR ANY INTEREST THEREIN
IS SUBJECT TO ANY RIGHT OF FIRST REFUSAL, OPTION OR OTHER CONTRACTUAL RIGHT TO
PURCHASE SUCH MORTGAGED PROPERTY OR INTEREST THEREIN.


 


SECTION 3.06  LITIGATION AND ENVIRONMENTAL MATTERS.


 


(A)           LITIGATION.  THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS BY OR
BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY PENDING AGAINST OR, TO THE
KNOWLEDGE OF THE PARENT OR THE BORROWER, THREATENED AGAINST OR AFFECTING THE
PARENT, THE BORROWER OR ANY OF THE SUBSIDIARIES (I) THAT COULD REASONABLY BE
EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO RESULT IN A MATERIAL ADVERSE
EFFECT (OTHER THAN THE DISCLOSED MATTERS) OR (II) THAT INVOLVE ANY OF THE LOAN
DOCUMENTS OR THE TRANSACTIONS.


 


(B)           DISCLOSED MATTERS.  EXCEPT WITH RESPECT TO ANY OTHER MATTERS THAT,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT, NEITHER THE PARENT, THE BORROWER NOR ANY OF THE
SUBSIDIARIES (I) HAS FAILED TO COMPLY WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN,
MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY
ENVIRONMENTAL LAW, (II) HAS BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY, (III)
HAS RECEIVED NOTICE OF ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY OR
(IV) KNOWS OF ANY BASIS FOR ANY ENVIRONMENTAL LIABILITY.


 


SECTION 3.07  COMPLIANCE WITH LAWS AND AGREEMENTS.  EACH OF THE PARENT, THE
BORROWER AND THE SUBSIDIARIES IS IN COMPLIANCE WITH ALL LAWS, REGULATIONS AND
ORDERS (INCLUDING ANY ENVIRONMENTAL LAW OR COMMUNICATIONS LAW, THE PATRIOT ACT,
MARGIN REGULATIONS, FCC AND RCA REGULATIONS AND ERISA) OF ANY GOVERNMENTAL
AUTHORITY APPLICABLE TO IT OR ITS PROPERTY AND ALL INDENTURES, AGREEMENTS AND
OTHER INSTRUMENTS BINDING UPON IT OR ITS PROPERTY, EXCEPT WHERE THE FAILURE TO
DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.  NO DEFAULT HAS OCCURRED AND IS CONTINUING.

 


SECTION 3.08  INVESTMENT AND HOLDING COMPANY STATUS.  NEITHER THE PARENT, THE
BORROWER NOR ANY OF THE SUBSIDIARIES IS (A) AN “INVESTMENT COMPANY” AS DEFINED
IN, OR SUBJECT TO REGULATION UNDER, THE INVESTMENT COMPANY ACT OF 1940, AS
AMENDED, OR (B) A “HOLDING COMPANY” AS DEFINED IN, OR SUBJECT TO REGULATION
UNDER, THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED.

 


SECTION 3.09  TAXES.  EACH OF THE PARENT, THE BORROWER AND THE SUBSIDIARIES HAS
TIMELY FILED OR CAUSED TO BE FILED ALL TAX RETURNS AND REPORTS REQUIRED TO HAVE
BEEN FILED AND HAS PAID OR CAUSED TO BE PAID ALL TAXES REQUIRED TO HAVE BEEN
PAID BY IT, EXCEPT (A) ANY TAXES THAT ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND FOR WHICH THE PARENT, THE BORROWER OR SUCH
SUBSIDIARY, AS APPLICABLE, HAS SET ASIDE ON ITS BOOKS RESERVES IN ACCORDANCE
WITH GAAP

 

60

--------------------------------------------------------------------------------


 


OR (B) FAILURES TO FILE OR CAUSE TO BE FILED OR PAY OR CAUSE TO BE PAID THAT
WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 


SECTION 3.10  ERISA.  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS FOR WHICH
LIABILITY TO THE BORROWER OR THE SUBSIDIARIES IS REASONABLY EXPECTED TO OCCUR,
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  THE
PRESENT VALUE OF ALL ACCUMULATED BENEFIT OBLIGATIONS UNDER ALL PLANS (BASED ON
THE ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS
NO. 87) DID NOT, AS OF THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS
REFLECTING SUCH AMOUNTS, EXCEED THE FAIR MARKET VALUE OF THE ASSETS OF SUCH
PLANS, EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.

 


SECTION 3.11  DISCLOSURE.  THE BORROWER HAS DISCLOSED TO THE LENDERS ALL
AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER RESTRICTIONS TO WHICH THE PARENT,
THE BORROWER OR ANY OF THE SUBSIDIARIES IS SUBJECT, AND ALL OTHER MATTERS KNOWN
TO ANY OF THEM, THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  ON THE DATE AS OF WHICH SUCH
INFORMATION IS DATED OR CERTIFIED (OR IF NOT DATED OR CERTIFIED, AS OF THE DATE
SUCH INFORMATION WAS FURNISHED) NONE OF THE INFORMATION MATERIALS, AS MODIFIED
OR SUPPLEMENTED BY OTHER INFORMATION FURNISHED BY OR ON BEHALF OF ANY LOAN PARTY
TO THE ADMINISTRATIVE AGENT OR ANY LENDER PRIOR TO THE CLOSING DATE CONTAINS ANY
MATERIAL MISSTATEMENT OF FACT WHICH MAKES SUCH INFORMATION MISLEADING IN ANY
MATERIAL RESPECT AT SUCH TIME IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH SUCH
INFORMATION WAS PROVIDED NOR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO MAKE
THE STATEMENTS THEREIN, AT SUCH TIME IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH SUCH INFORMATION WAS PROVIDED, NOT MISLEADING IN ANY MATERIAL RESPECT (IN
EACH CASE, TAKEN AS A WHOLE), PROVIDED THAT, WITH RESPECT TO PROJECTED FINANCIAL
INFORMATION, THE BORROWER REPRESENTS ONLY THAT SUCH INFORMATION WAS PREPARED IN
GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME SUCH
PROJECTIONS WERE PREPARED.

 


SECTION 3.12  SUBSIDIARIES.  THE PARENT DOES NOT AS OF THE CLOSING DATE HAVE ANY
SUBSIDIARIES OTHER THAN THE BORROWER AND THE SUBSIDIARIES.  SCHEDULE 3.12 IS A
COMPLETE AND CORRECT LIST OF THE SUBSIDIARIES AS OF THE DATE HEREOF, TOGETHER
WITH, FOR EACH SUBSIDIARY, (A) THE JURISDICTION OF ORGANIZATION OF SUCH
SUBSIDIARY, (B) EACH PERSON HOLDING OWNERSHIP INTERESTS IN SUCH SUBSIDIARY AND
(C) THE NATURE OF THE OWNERSHIP INTERESTS HELD BY EACH SUCH PERSON AND THE
PERCENTAGE OF OWNERSHIP OF SUCH SUBSIDIARY REPRESENTED BY SUCH OWNERSHIP
INTERESTS.  EXCEPT AS DISCLOSED IN SCHEDULE 3.12, AS OF THE CLOSING DATE (X)
EACH OF THE PARENT, THE BORROWER AND THE SUBSIDIARIES OWNS, FREE AND CLEAR OF
LIENS (OTHER THAN LIENS CREATED PURSUANT TO THE SECURITY DOCUMENTS), AND HAS THE
UNENCUMBERED RIGHT TO VOTE, ALL OUTSTANDING OWNERSHIP INTERESTS IN EACH PERSON
SHOWN TO BE HELD BY IT IN SCHEDULE 3.12, (Y) ALL OF THE ISSUED AND OUTSTANDING
CAPITAL STOCK OF EACH SUCH PERSON ORGANIZED AS A CORPORATION IS VALIDLY ISSUED,
FULLY PAID AND NONASSESSABLE AND (Z) THERE ARE NO OUTSTANDING EQUITY RIGHTS WITH
RESPECT TO SUCH PERSON.

 


SECTION 3.13  INSURANCE.  SCHEDULE 3.13 SETS FORTH A DESCRIPTION OF ALL MATERIAL
INSURANCE MAINTAINED BY OR ON BEHALF OF THE PARENT, THE BORROWER AND THE
SUBSIDIARIES AS OF THE CLOSING DATE.  AS OF THE CLOSING DATE, ALL PREMIUMS IN
RESPECT OF SUCH INSURANCE HAVE BEEN PAID.  THE PARENT AND THE BORROWER BELIEVE
THAT THE INSURANCE MAINTAINED BY OR ON BEHALF OF THE PARENT, THE BORROWER AND
THE SUBSIDIARIES IS ADEQUATE WITH RESPECT TO THE BUSINESS OF THE PARENT, THE
BORROWER AND THE SUBSIDIARIES, TAKEN AS A WHOLE.

 

61

--------------------------------------------------------------------------------


 


SECTION 3.14  LABOR MATTERS.  AS OF THE CLOSING DATE THERE ARE NO STRIKES,
LOCKOUTS OR SLOWDOWNS AGAINST THE PARENT, THE BORROWER OR ANY SUBSIDIARY PENDING
OR, TO THE KNOWLEDGE OF THE PARENT AND THE BORROWER, THREATENED.  THE HOURS
WORKED BY AND PAYMENTS MADE TO EMPLOYEES OF THE PARENT, THE BORROWER AND THE
SUBSIDIARIES HAVE NOT BEEN IN MATERIAL VIOLATION OF THE FAIR LABOR STANDARDS ACT
OR ANY OTHER APPLICABLE FEDERAL, STATE, LOCAL OR FOREIGN LAW DEALING WITH SUCH
MATTERS.  EXCEPT AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, ALL PAYMENTS DUE FROM THE PARENT, THE BORROWER OR ANY SUBSIDIARY, OR FOR
WHICH ANY CLAIM MAY BE MADE AGAINST THE PARENT, THE BORROWER OR ANY SUBSIDIARY,
ON ACCOUNT OF WAGES AND EMPLOYEE HEALTH AND WELFARE INSURANCE AND OTHER
BENEFITS, HAVE BEEN PAID OR ACCRUED AS A LIABILITY ON THE BOOKS OF THE PARENT,
THE BORROWER OR SUCH SUBSIDIARY.  THE CONSUMMATION OF THE TRANSACTIONS WILL NOT
GIVE RISE TO ANY RIGHT OF TERMINATION OR RIGHT OF RENEGOTIATION ON THE PART OF
ANY UNION UNDER ANY COLLECTIVE BARGAINING AGREEMENT TO WHICH THE PARENT, THE
BORROWER OR ANY SUBSIDIARY IS BOUND.

 


SECTION 3.15  SOLVENCY.  IMMEDIATELY AFTER THE CONSUMMATION OF THE TRANSACTIONS
TO OCCUR ON THE CLOSING DATE, AS APPLICABLE, AND IMMEDIATELY FOLLOWING THE
MAKING OF EACH LOAN MADE ON THE CLOSING DATE AND AFTER GIVING EFFECT TO THE
APPLICATION OF THE PROCEEDS OF SUCH LOANS ON THE CLOSING DATE, THE LOAN PARTIES
(TAKEN AS A WHOLE) ARE SOLVENT.

 


SECTION 3.16  SECURITY INTERESTS.


 


(A)           PLEDGE AGREEMENT.  THE PLEDGE AGREEMENT IS EFFECTIVE TO CREATE IN
FAVOR OF THE COLLATERAL AGENT, FOR THE RATABLE BENEFIT OF THE SECURED PARTIES, A
LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST IN ALL OF THE EQUITY INTERESTS OF
THE BORROWER AND EACH SUBSIDIARY PLEDGED PURSUANT THERETO AND ALL INDEBTEDNESS
OF EACH LOAN PARTY TO THE BORROWER OR ANY OTHER LOAN PARTY AND, WHEN THE PORTION
OF SUCH COLLATERAL CONSTITUTING INSTRUMENTS OR CERTIFICATED SECURITIES (AS
DEFINED IN THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE STATE OF NEW YORK) IS
DELIVERED TO THE COLLATERAL AGENT, SUCH SECURITY INTEREST SHALL CONSTITUTE A
FULLY PERFECTED FIRST PRIORITY LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT,
TITLE AND INTEREST OF THE PLEDGOR THEREUNDER IN SUCH COLLATERAL, IN EACH CASE
PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON, OTHER THAN WITH RESPECT TO THE
RIGHTS OF PERSONS PURSUANT TO LIENS EXPRESSLY PERMITTED BY SECTION 6.02.


 


(B)           SECURITY AGREEMENT.  THE SECURITY AGREEMENT IS EFFECTIVE TO CREATE
IN FAVOR OF THE COLLATERAL AGENT, FOR THE RATABLE BENEFIT OF THE SECURED
PARTIES, A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST IN THE COLLATERAL (AS
DEFINED IN THE SECURITY AGREEMENT) AND, WHEN FINANCING STATEMENTS IN APPROPRIATE
FORM ARE FILED IN THE OFFICES SPECIFIED ON SCHEDULE 6 TO THE PERFECTION
CERTIFICATE, THE SECURITY AGREEMENT SHALL CONSTITUTE A FULLY PERFECTED LIEN ON,
AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE GRANTORS
THEREUNDER IN SUCH COLLATERAL TO THE EXTENT PERFECTION CAN BE OBTAINED BY FILING
UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, IN EACH CASE PRIOR AND SUPERIOR IN
RIGHT TO ANY OTHER PERSON, OTHER THAN WITH RESPECT TO THE RIGHTS OF PERSONS
PURSUANT TO LIENS EXPRESSLY PERMITTED BY SECTION 6.02.


 


(C)           INTELLECTUAL PROPERTY.  WHEN THE INTELLECTUAL PROPERTY SECURITY
AGREEMENT IS FILED IN THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE
UNITED STATES COPYRIGHT OFFICE WITHIN THE TIME PERIOD SPECIFIED BY APPLICABLE
LAW, THE SECURITY INTERESTS CREATED THEREUNDER SHALL CONSTITUTE A FULLY
PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF
THE LOAN PARTIES IN THE INTELLECTUAL PROPERTY (AS DEFINED IN THE SECURITY
AGREEMENT) IN WHICH A

 

62

--------------------------------------------------------------------------------


 


SECURITY INTEREST MAY BE PERFECTED BY FILING, RECORDING OR REGISTERING A
SECURITY AGREEMENT, FINANCING STATEMENT OR ANALOGOUS DOCUMENT IN THE UNITED
STATES PATENT AND TRADEMARK OFFICE OR THE UNITED STATES COPYRIGHT OFFICE, AS
APPLICABLE, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON, OTHER
THAN WITH RESPECT TO THE RIGHTS OF PERSONS PURSUANT TO LIENS EXPRESSLY PERMITTED
BY SECTION 6.02 (IT BEING UNDERSTOOD THAT SUBSEQUENT RECORDINGS IN THE UNITED
STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT OFFICE MAY BE
NECESSARY TO PERFECT A LIEN ON UNITED STATES PATENTS, PATENT APPLICATIONS,
REGISTERED TRADEMARKS, TRADEMARK APPLICATIONS AND COPYRIGHTS ACQUIRED BY THE
LOAN PARTIES AFTER THE DATE HEREOF), AND IT BEING FURTHER UNDERSTOOD THAT, TO
THE EXTENT THAT THE UNITED STATES FEDERAL TRADEMARK, PATENT AND COPYRIGHT LAWS
ARE NOT APPLICABLE TO THE PERFECTION OF SECURITY INTERESTS, THE FILING OF
FINANCING STATEMENTS UNDER SECTION 3.16(B) SHALL PERFECT THE LIENS GRANTED BY
THE LOAN PARTIES ON SUCH INTELLECTUAL PROPERTY TO THE EXTENT PERFECTION CAN BE
OBTAINED BY FILING UCC FINANCING STATEMENTS.


 


(D)           MORTGAGES.  WHEN THE MORTGAGES ARE FILED IN THE OFFICES SPECIFIED
ON SCHEDULE 3.16(D), THE MORTGAGES SHALL CONSTITUTE A LIEN ON, AND SECURITY
INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN SUCH MORTGAGED
PROPERTIES AND THE PROCEEDS THEREOF, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO
ANY OTHER PERSON, OTHER THAN WITH RESPECT TO THE RIGHTS OF PERSONS PURSUANT TO
LIENS EXPRESSLY PERMITTED BY SECTION 6.02 AND THE APPLICABLE PERMITTED
ENCUMBRANCES WITH RESPECT TO SUCH MORTGAGED PROPERTY.


 


SECTION 3.17  REGULATORY MATTERS.  EXCEPT WITH RESPECT TO ANY OTHER MATTERS
THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, NEITHER THE PARENT, THE BORROWER NOR ANY OF
THE SUBSIDIARIES (A) HAS FAILED TO COMPLY WITH ANY COMMUNICATIONS LAW OR TO
OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED
UNDER ANY COMMUNICATIONS LAW, (B) HAS BECOME SUBJECT TO ANY COMMUNICATIONS
LIABILITY, (C) HAS RECEIVED NOTICE OF ANY CLAIM WITH RESPECT TO ANY
COMMUNICATIONS LIABILITY OR (D) KNOWS OF ANY BASIS FOR ANY COMMUNICATIONS
LIABILITY.

 


SECTION 3.18  SENIOR INDEBTEDNESS.  THE OBLIGATIONS CONSTITUTE “SENIOR
INDEBTEDNESS” UNDER AND AS DEFINED IN THE SUBORDINATED DEBT DOCUMENTS AND SENIOR
UNSECURED DEBT DOCUMENTS, ENTITLED TO THE BENEFITS AND PROVISIONS PROVIDED FOR
THEREIN.

 


ARTICLE IV

CONDITIONS OF LENDING


 


SECTION 4.01  CLOSING DATE.  THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS, AND
OF THE LC ISSUERS TO ISSUE LETTERS OF CREDIT, HEREUNDER IS SUBJECT TO THE
CONDITION PRECEDENT THAT EACH OF THE FOLLOWING CONDITIONS SHALL HAVE BEEN
SATISFIED (OR WAIVED IN ACCORDANCE WITH SECTION 9.02):

 


(A)           COUNTERPARTS OF AGREEMENT.  THE ADMINISTRATIVE AGENT (OR ITS
COUNSEL) SHALL HAVE RECEIVED FROM EACH PARTY HERETO EITHER (I) A COUNTERPART OF
THIS AGREEMENT SIGNED ON BEHALF OF SUCH PARTY OR (II) WRITTEN EVIDENCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE TELECOPY OR
ELECTRONIC TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AGREEMENT) THAT SUCH
PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT.

 

63

--------------------------------------------------------------------------------


 


(B)           OPINIONS OF COUNSEL.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A FAVORABLE WRITTEN OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE
LENDERS AND DATED THE CLOSING DATE) OF EACH OF (I) SKADDEN, ARPS, SLATE, MEAGHER
& FLOM LLP, COUNSEL FOR THE LOAN PARTIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT
B-1, (II) LEONARD A. STEINBERG, ESQ., COUNSEL TO THE LOAN PARTIES, SUBSTANTIALLY
IN THE FORM OF EXHIBIT B-2 AND (III) BIRCH, HORTON, BITTNER & CHEROT, ALASKAN
REGULATORY COUNSEL FOR THE LOAN PARTIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT
B-3.  THE BORROWER HEREBY REQUESTS SUCH COUNSEL TO DELIVER SUCH OPINIONS.


 


(C)           CORPORATE DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
SUCH DOCUMENTS AND CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY
REASONABLY REQUEST RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF
THE PARENT, THE BORROWER AND THE SUBSIDIARIES, THE AUTHORIZATION OF THE
TRANSACTIONS TO OCCUR ON THE CLOSING DATE AND ANY OTHER LEGAL MATTERS RELATING
TO THE PARENT, THE BORROWER AND THE SUBSIDIARIES, THE LOAN DOCUMENTS OR SUCH
TRANSACTIONS, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND ITS COUNSEL.


 


(D)           OFFICER’S CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A CERTIFICATE, DATED THE CLOSING DATE AND SIGNED BY THE PRESIDENT, A
VICE PRESIDENT OR A FINANCIAL OFFICER OF THE BORROWER, CONFIRMING COMPLIANCE
WITH THE CONDITIONS SET FORTH IN PARAGRAPHS (A) AND (B) OF SECTION 4.02.


 


(E)           FEES AND EXPENSES.  THE ARRANGERS SHALL HAVE RECEIVED ALL FEES AND
OTHER AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE CLOSING DATE IN CONNECTION WITH
THE TRANSACTIONS, INCLUDING, TO THE EXTENT INVOICED, REIMBURSEMENT OR PAYMENT OF
ALL OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE FEES, CHARGES AND DISBURSEMENTS
OF SHEARMAN & STERLING LLP) REQUIRED TO BE REIMBURSED OR PAID BY ANY LOAN PARTY
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.


 


(F)            SECURITY DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
THE SECURITY AGREEMENT, THE PLEDGE AGREEMENT, PARENT GUARANTEE AGREEMENT AND
SUBSIDIARY GUARANTEE AGREEMENT, DULY EXECUTED AND DELIVERED BY THE RESPECTIVE
LOAN PARTIES PARTY THERETO, TOGETHER WITH THE FOLLOWING:


 

(I)            ALL CERTIFICATES REPRESENTING ALL THE OUTSTANDING SHARES OF
EQUITY INTERESTS OF THE BORROWER AND EACH SUBSIDIARY OWNED BY OR ON BEHALF OF
ANY LOAN PARTY AS OF THE CLOSING DATE AND REQUIRED TO BE PLEDGED UNDER THE
PLEDGE AGREEMENT (EXCEPT THAT STOCK CERTIFICATES REPRESENTING SHARES OF COMMON
STOCK OF A FOREIGN SUBSIDIARY THAT IS A CFC MAY BE LIMITED TO 66% OF THE
OUTSTANDING SHARES OF COMMON STOCK OF SUCH FIRST-TIER FOREIGN SUBSIDIARY), ALL
PROMISSORY NOTES EVIDENCING INTERCOMPANY INDEBTEDNESS OWED TO ANY LOAN PARTY AS
OF THE CLOSING DATE, AND STOCK POWERS AND INSTRUMENTS OF TRANSFER, ENDORSED IN
BLANK, WITH RESPECT TO SUCH STOCK CERTIFICATES AND PROMISSORY NOTES;

 

(II)           ALL DOCUMENTS AND INSTRUMENTS, INCLUDING UNIFORM COMMERCIAL CODE
FINANCING STATEMENTS AND INTELLECTUAL PROPERTY SECURITY AGREEMENTS, REQUIRED BY
LAW OR REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO BE FILED, REGISTERED
OR RECORDED TO CREATE OR PERFECT THE LIENS ON THE COLLATERAL OWNED OR TO

 

64

--------------------------------------------------------------------------------


 

BE ACQUIRED ON OR BEFORE THE CLOSING DATE AND INTENDED TO BE CREATED UNDER THE
SECURITY AGREEMENT AND THE PLEDGE AGREEMENT;

 

(III)          A COMPLETED PERFECTION CERTIFICATE DATED THE CLOSING DATE AND
SIGNED BY AN EXECUTIVE OFFICER OR FINANCIAL OFFICER OF THE BORROWER, TOGETHER
WITH ALL ATTACHMENTS CONTEMPLATED THEREBY, INCLUDING THE RESULTS OF A SEARCH OF
THE UNIFORM COMMERCIAL CODE (OR EQUIVALENT) FILINGS MADE WITH RESPECT TO THE
LOAN PARTIES, IN THE JURISDICTIONS CONTEMPLATED BY THE PERFECTION CERTIFICATE
AND COPIES OF THE FINANCING STATEMENTS (OR SIMILAR DOCUMENTS) DISCLOSED BY SUCH
SEARCH AND EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT THAT THE
LIENS INDICATED BY SUCH FINANCING STATEMENTS (OR SIMILAR DOCUMENTS) ARE
PERMITTED BY SECTION 6.02 OR HAVE BEEN RELEASED; AND

 

(IV)          EXCEPT AS SET FORTH IN SECTION 5.17, EVIDENCE THAT ALL OTHER
ACTION THAT THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO
PERFECT AND PROTECT THE FIRST PRIORITY LIENS AND SECURITY INTERESTS CREATED
UNDER THE SECURITY AGREEMENT AND THE PLEDGE AGREEMENT HAS BEEN TAKEN (INCLUDING,
WITHOUT LIMITATION, RECEIPT OF DULY EXECUTED PAYOFF LETTERS.

 


(G)           INTERCOMPANY SUBORDINATION AGREEMENT.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED THE INTERCOMPANY SUBORDINATION AGREEMENT, DULY EXECUTED AND
DELIVERED BY EACH LOAN PARTY.


 


(H)           INSURANCE.  SUBJECT TO SECTION 5.18(D), THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT
THAT THE INSURANCE REQUIRED BY SECTION 5.07 AND THE SECURITY AGREEMENT IS IN
EFFECT.


 


(I)            CONSENTS AND APPROVALS.  ALL CONSENTS AND APPROVALS REQUIRED TO
BE OBTAINED FROM ANY GOVERNMENTAL AUTHORITY OR OTHER PERSON (INCLUDING THE BOARD
OF DIRECTORS OF EACH LOAN PARTY AND, IF APPLICABLE, THE REQUIRED CONSENTS FROM
THE HOLDERS OF THE SENIOR UNSECURED NOTES) IN CONNECTION WITH THE TRANSACTIONS
SHALL HAVE BEEN OBTAINED, COPIES THEREOF SHALL HAVE BEEN DELIVERED TO THE
ADMINISTRATIVE AGENT, IN EACH CASE WITHOUT THE IMPOSITION OF ANY CONDITIONS
REASONABLY EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR TO AFFECT THE RIGHTS OR
SECURITY OF THE LENDERS HEREUNDER.


 


(J)            FINANCIAL INFORMATION. (I) THE LENDERS SHALL HAVE RECEIVED (X) AN
UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET OF THE PARENT, THE BORROWER AND
THE SUBSIDIARIES AS OF THE CLOSING DATE AFTER GIVING EFFECT TO THE TRANSACTIONS
AS IF THEY OCCURRED ON THE LAST DAY OF THE MOST RECENTLY COMPLETED FISCAL
QUARTER OF THE BORROWER ENDED AT LEAST 45 DAYS PRIOR TO THE CLOSING DATE AND (Y)
AN UNAUDITED PRO FORMA CONSOLIDATED INCOME STATEMENT OF THE PARENT, THE BORROWER
AND THE SUBSIDIARIES GIVING EFFECT TO THE TRANSACTIONS AS IF THEY HAD OCCURRED
AT THE BEGINNING OF THE PERIODS PRESENTED, INCLUDING A CALCULATION OF ADJUSTED
EBITDA, FOR THE LAST REPORTED FISCAL YEAR AND FOR THE YEAR-TO-DATE PERIOD ENDED
ON THE MOST RECENTLY COMPLETED FISCAL QUARTER OF THE BORROWER ENDED AT LEAST 45
DAYS PRIOR TO THE CLOSING DATE, (II) THE MOST RECENTLY AVAILABLE YEAR-TO-DATE
UNAUDITED CONSOLIDATED BALANCE SHEET AND INCOME STATEMENT OF THE PARENT AND ITS
SUBSIDIARIES AND (III) THE PRO FORMA BALANCE SHEET AND INCOME STATEMENT PROVIDED
IN CLAUSE (I) ABOVE SHALL REFLECT THAT ON THE CLOSING DATE EITHER THE TOTAL
LEVERAGE RATIO SHALL NOT

 

65

--------------------------------------------------------------------------------


 


EXCEED 4.40 TO 1 OR THE SENIOR SECURED LEVERAGE RATIO SHALL NOT EXCEED 2.75 TO
1, IN EACH CASE IN THIS CLAUSE (II) DEDUCTING FROM THE TOTAL LEVERAGE RATIO AND
THE SENIOR SECURED LEVERAGE RATIO AMOUNTS HELD IN THE SENIOR UNSECURED NOTES
ACCOUNT TO FUND THE TENDER OFFER FOR THE SENIOR UNSECURED NOTES IN CONNECTION
WITH THE TRANSACTIONS, AMOUNTS HELD IN THE SENIOR SUBORDINATED NOTES ACCOUNT
WHICH WILL BE APPLIED TO FUND THE TENDER OFFER FOR AND REDEEM THE SENIOR
SUBORDINATED NOTES AND AMOUNTS HELD IN THE COLLATERAL ACCOUNT.


 


(K)           (I) THE PRINCIPAL OF AND INTEREST ON ALL LOANS OUTSTANDING UNDER,
AND ALL OTHER AMOUNTS DUE WITH RESPECT TO, THE EXISTING CREDIT AGREEMENT SHALL
HAVE BEEN REPAID IN FULL, (II) ALL COMMITMENTS TO LEND UNDER THE EXISTING CREDIT
AGREEMENT SHALL HAVE BEEN TERMINATED, (III) ALL OBLIGATIONS UNDER OR RELATING TO
THE EXISTING CREDIT AGREEMENT AND ALL LIENS AND SECURITY INTERESTS RELATING TO
ALL OF THE FOREGOING SHALL HAVE BEEN DISCHARGED AND (IV) THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED SATISFACTORY EVIDENCE OF SUCH REPAYMENT, TERMINATION
AND DISCHARGE.


 


(L)            NO MORE THAN $5,000,000 IN AGGREGATE PRINCIPAL AMOUNT OF
REVOLVING LOANS SHALL BE OUTSTANDING ON THE CLOSING DATE AFTER GIVING EFFECT TO
THE TRANSACTIONS.


 


(M)          AFTER GIVING EFFECT TO THE TRANSACTIONS AND THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY, ON THE CLOSING DATE, PARENT AND ITS SUBSIDIARIES SHALL HAVE
OUTSTANDING NO INDEBTEDNESS OR PREFERRED STOCK OTHER THAN (A) THE LOANS AND
OTHER EXTENSIONS OF CREDIT HEREUNDER, (B) THE SENIOR SUBORDINATED NOTES, (C) THE
SENIOR UNSECURED NOTES, AND (D) OTHER INDEBTEDNESS PERMITTED UNDER SECTIONS
6.01(A).


 


(N)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE FROM
THE CHIEF FINANCIAL OFFICER OF THE BORROWER DATED AS OF THE CLOSING DATE AND
SATISFACTORY TO THE ADMINISTRATIVE AGENT ATTESTING TO THE SOLVENCY OF THE LOAN
PARTIES TAKEN AS A WHOLE BEFORE AND AFTER GIVING EFFECT TO THE TRANSACTIONS.


 


(O)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE THAT NOTICE
OF THE TRANSACTIONS HAS BEEN GIVEN TO MOODY’S AND S&P AND SHALL HAVE RECEIVED
CONFIRMATION OF, OR NOTICE OF ANY ANNOUNCEMENT BY MOODY’S OR S&P OF ANY CHANGE
OR POSSIBLE CHANGE IN, THE BORROWER’S SENIOR SECURED DEBT RATING AS A RESULT OF
THE TRANSACTIONS.


 


(P)           (I) THE TRANSACTIONS SHALL HAVE BEEN CONSUMMATED ON TERMS, WITH A
STRUCTURE AND IN A MANNER REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT,
IT BEING UNDERSTOOD THAT (X) THE EQUITY ISSUANCE MAY NOT BE CONSUMMATED BY THE
CLOSING DATE, AND (Y) THE TENDER OFFER SOLICITATIONS FOR THE SENIOR SUBORDINATED
NOTES AND THE SENIOR UNSECURED NOTES WILL NOT BE CONSUMMATED UNTIL UP TO 10
BUSINESS DAYS FOLLOWING THE CLOSING DATE, (II) ALL CONDITIONS PRECEDENT TO THE
CONSUMMATION OF THE TENDER OFFER FOR THE SENIOR UNSECURED NOTES SHALL HAVE BEEN
WAIVED BY THE BORROWER EXCEPT FOR THE LAPSE OF 20 BUSINESS DAYS FROM THE
COMMENCEMENT THEREOF, (III) THE REQUISITE NUMBER OF HOLDERS SHALL HAVE CONSENTED
TO AMEND THE SENIOR UNSECURED DEBT DOCUMENTS IN A MANNER SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND SUCH AMENDMENT SHALL BE IN FULL FORCE AND EFFECT, AND
(IV) THE ADMINISTRATIVE AGENT SHALL BE SATISFIED WITH THE CORPORATE AND LEGAL
STRUCTURE AND CAPITALIZATION OF EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES THE
EQUITY INTERESTS IN WHICH SUBSIDIARIES IS BEING PLEDGED PURSUANT TO THE LOAN
DOCUMENTS, INCLUDING THE TERMS AND CONDITIONS OF THE CHARTER, BYLAWS AND EACH
CLASS OF EQUITY

 

66

--------------------------------------------------------------------------------


 


INTEREST IN EACH LOAN PARTY AND EACH SUCH SUBSIDIARY AND OF EACH AGREEMENT OR
INSTRUMENT RELATING TO SUCH STRUCTURE OR CAPITALIZATION.


 


(Q)           COLLATERAL ACCOUNTS.  SEPARATE COLLATERAL ACCOUNTS SHALL HAVE BEEN
ESTABLISHED WITH THE ADMINISTRATIVE AGENT OR ITS SUB-AGENT ON TERMS SATISFACTORY
TO THE ADMINISTRATIVE AGENT TO HOLD (I) FUNDS FOR THE REPAYMENT OF THE SENIOR
SUBORDINATED NOTES (THE “SENIOR SUBORDINATED NOTES ACCOUNT”), (II) FUNDS FOR THE
REPAYMENT OF THE PORTION OF THE SENIOR UNSECURED NOTES THAT ARE TENDERED ON THE
CLOSING DATE (THE “SENIOR UNSECURED NOTES ACCOUNT”), AND (III) PROCEEDS OF THE
TERM LOANS DEPOSITED TO THE COLLATERAL ACCOUNT PURSUANT TO SECTION 2.01(B)(II)
(THE “COLLATERAL ACCOUNT”), AND CASH PROCEEDS FROM THE EQUITY ISSUANCE AND CASH
ON THE BALANCE SHEET OF THE BORROWER SHALL HAVE BEEN, OR CONCURRENTLY WILL BE,
DEPOSITED INTO THE SENIOR SUBORDINATED NOTES ACCOUNT WHICH TOGETHER WITH THE
AMOUNTS DEPOSITED IN THE COLLATERAL ACCOUNT WILL BE EQUAL TO THE OUTSTANDING
PRINCIPAL, INTEREST AND TENDER AND CALL PREMIUMS REQUIRED TO REPAY THE SENIOR
SUBORDINATED NOTES IN FULL.


 


(R)            BORROWING REQUEST.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A DULY COMPLETED BORROWING REQUEST FOR THE INITIAL BORROWING HEREUNDER.


 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.  Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the LC
Issuers to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to Section
9.02) at or prior to 5:00 p.m., New York City time, on February 28, 2005 (and,
in the event such conditions are not so satisfied or waived at or prior to such
time, this Agreement shall not become effective).

 


SECTION 4.02  EACH BORROWING.  THE OBLIGATION OF EACH LENDER TO MAKE A LOAN
(INCLUDING AN INCREMENTAL LOAN AND A SWINGLINE LOAN) ON THE OCCASION OF ANY
BORROWING, AND OF EACH LC ISSUER TO ISSUE, RENEW OR EXTEND ANY LETTER OF CREDIT,
IS SUBJECT TO RECEIPT OF THE REQUEST THEREFOR IN ACCORDANCE HEREWITH AND TO THE
SATISFACTION OF THE FOLLOWING CONDITIONS:

 


(A)           TRUTH OF REPRESENTATIONS.  THE REPRESENTATIONS AND WARRANTIES OF
EACH LOAN PARTY SET FORTH IN THE LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH BORROWING OR ON THE DATE OF
ISSUANCE, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, AS APPLICABLE (OR, IF
ANY SUCH REPRESENTATION AND WARRANTY IS EXPRESSLY STATED TO HAVE BEEN MADE AS OF
A SPECIFIC DATE, AS OF SUCH SPECIFIC DATE).


 


(B)           ABSENCE OF DEFAULTS.  AT THE TIME OF AND IMMEDIATELY AFTER GIVING
EFFECT TO SUCH BORROWING, OR THE ISSUANCE, RENEWAL OR EXTENSION OF SUCH LETTER
OF CREDIT, AS APPLICABLE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 

Each Borrowing and each issuance, renewal or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Parent and
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 


SECTION 4.03  EACH INCREMENTAL LOAN.  THE OBLIGATION OF EACH INCREMENTAL LOAN
LENDER OF ANY SERIES TO MAKE AN INCREMENTAL LOAN OF SUCH SERIES IS SUBJECT TO
THE SATISFACTION OF THE ADDITIONAL CONDITION THAT NO DIVIDEND SUSPENSION PERIOD
SHALL HAVE OCCURRED AND BE

 

67

--------------------------------------------------------------------------------


 


CONTINUING AS OF THE DATE OF SUCH BORROWING AND TO THE RECEIPT BY THE
ADMINISTRATIVE AGENT OF A CERTIFICATE TO SUCH EFFECT, DATED THE DATE OF THE
MAKING OF SUCH INCREMENTAL LOAN AND SIGNED BY THE PRESIDENT, A VICE PRESIDENT OR
A FINANCIAL OFFICER OF THE BORROWER.

 


ARTICLE V

AFFIRMATIVE COVENANTS


 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or fully
collateralized in a manner reasonably satisfactory to the LC Issuers with cash
and/or letters of credit) and all LC Disbursements shall have been reimbursed,
each of the Parent and the Borrower covenants and agrees with the Lenders that:

 


SECTION 5.01  FINANCIAL STATEMENTS AND OTHER INFORMATION.  THE BORROWER WILL
FURNISH TO THE ADMINISTRATIVE AGENT:

 


(A)           WITHIN 100 DAYS AFTER THE END OF EACH OF ITS FISCAL YEAR OF THE
BORROWER, THE PARENT’S AUDITED CONSOLIDATED AND UNAUDITED CONSOLIDATING BALANCE
SHEET AND RELATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS
AS OF THE END OF AND FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL REPORTED ON BY DELOITTE &
TOUCHE LLP, OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL
STANDING (WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION AND
WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT) TO THE
EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE
PARENT AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE
WITH GAAP, CONSISTENTLY APPLIED (EXCEPT IF APPROVED BY SUCH ACCOUNTANTS AND
DISCLOSED IN REASONABLE DETAIL THEREIN), PROVIDED THAT IF PARENT IS REQUIRED TO
DELIVER THE FINANCIAL STATEMENTS AND OTHER INFORMATION SET FORTH IN THIS
PARAGRAPH TO THE SECURITIES AND EXCHANGE COMMISSION ON AN EARLIER DATE, PARENT
SHALL DELIVER SUCH INFORMATION TO THE ADMINISTRATIVE AGENT WHEN SUCH INFORMATION
IS DELIVERED TO THE SEC;


 


(B)           WITHIN 50 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL
QUARTERS OF EACH FISCAL YEAR OF THE BORROWER, THE PARENT’S UNAUDITED
CONSOLIDATED AND CONSOLIDATING BALANCE SHEET AND RELATED STATEMENTS OF
OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH
FISCAL QUARTER AND THE THEN ELAPSED PORTION OF THE FISCAL YEAR, SETTING FORTH IN
EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE CORRESPONDING PERIOD OR
PERIODS OF (OR, IN THE CASE OF THE BALANCE SHEET, AS OF THE END OF) THE PREVIOUS
FISCAL YEAR, ALL CERTIFIED BY ONE OF ITS FINANCIAL OFFICERS AS PRESENTING FAIRLY
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE PARENT AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED (EXCEPT IF APPROVED BY SUCH
ACCOUNTANTS AND DISCLOSED IN REASONABLE DETAIL THEREIN), SUBJECT TO NORMAL
YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES, PROVIDED THAT IF PARENT
IS REQUIRED TO DELIVER THE FINANCIAL STATEMENTS AND OTHER INFORMATION SET FORTH
IN THIS PARAGRAPH TO THE SECURITIES AND EXCHANGE COMMISSION ON AN EARLIER

 

68

--------------------------------------------------------------------------------


 


DATE, PARENT SHALL DELIVER SUCH INFORMATION TO THE ADMINISTRATIVE AGENT WHEN
SUCH INFORMATION IS DELIVERED TO THE SEC;


 


(C)           WITHIN 60 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER
AND CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE (B)
ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF THE BORROWER


 

(I)            CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED AND, IF A DEFAULT
HAS OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN OR PROPOSED TO
BE TAKEN WITH RESPECT THERETO,

 

(II)           SETTING FORTH (X) REASONABLY DETAILED CALCULATIONS OF THE TOTAL
LEVERAGE RATIO, THE SENIOR SECURED LEVERAGE RATIO AND FIXED CHARGES COVERAGE
RATIO FOR THE PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF THE BORROWER THEN
ENDED AND OF THE AMOUNT OF ADJUSTED EBITDA, AVAILABLE CASH, AVAILABLE EQUITY
ISSUANCE AMOUNT AND CUMULATIVE DISTRIBUTABLE CASH (INCLUDING THE AGGREGATE
AMOUNT OF CAPITAL EXPENDITURES AND ACQUISITIONS, INCLUDING ANY PERMITTED
ACQUISITIONS, FINANCED WITH THE PROCEEDS OF INDEBTEDNESS PERMITTED HEREUNDER AND
IDENTIFYING THE CLAUSE OF SECTION 6.01 THAT SUCH INDEBTEDNESS IS PERMITTED
UNDER, AND WHETHER OR NOT SUCH INDEBTEDNESS CONSTITUTES REVOLVING LOANS), (Y)
REASONABLY DETAILED CALCULATIONS DEMONSTRATING COMPLIANCE WITH SECTIONS 6.01,
6.02, 6.04, 6.05, 6.08 AND 6.12 AND (Z) THE AMOUNT OF DIVIDENDS, IF ANY, THAT
THE BORROWER INTENDS TO PAY ON THE IMMEDIATELY SUCCEEDING DATE ON WHICH THE
BORROWER’S DIVIDEND POLICY PROVIDES FOR DIVIDENDS TO BE PAID BY THE BORROWER;
AND

 

(III)          STATING WHETHER ANY CHANGE IN GAAP OR IN THE APPLICATION THEREOF
HAS OCCURRED SINCE THE DATE OF THE BORROWER’S AUDITED FINANCIAL STATEMENTS
REFERRED TO IN SECTION 3.04 AND, IF ANY SUCH CHANGE HAS OCCURRED, SPECIFYING THE
EFFECT OF SUCH CHANGE ON THE FINANCIAL STATEMENTS ACCOMPANYING SUCH CERTIFICATE;

 


(D)           CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
CLAUSE (A) ABOVE, A CERTIFICATE OF THE ACCOUNTING FIRM THAT REPORTED ON SUCH
FINANCIAL STATEMENTS STATING WHETHER THEY OBTAINED KNOWLEDGE DURING THE COURSE
OF THEIR EXAMINATION OF SUCH FINANCIAL STATEMENTS OF ANY DEFAULT (WHICH
CERTIFICATE MAY BE LIMITED OR ELIMINATED TO THE EXTENT REQUIRED BY ACCOUNTING
RULES OR GUIDELINES);


 


(E)           NOT LATER THAN 60 DAYS AFTER THE COMMENCEMENT OF EACH FISCAL YEAR
OF THE BORROWER BEGINNING ON OR AFTER JANUARY 1, 2006, A DETAILED CONSOLIDATED
BUDGET FOR SUCH FISCAL YEAR (INCLUDING A PROJECTED CONSOLIDATED BALANCE SHEET
AND RELATED STATEMENTS OF PROJECTED OPERATIONS AND CASH FLOWS AS OF THE END OF
AND FOR SUCH FISCAL YEAR AND SETTING FORTH THE ASSUMPTIONS USED FOR PURPOSES OF
PREPARING SUCH BUDGET (IT BEING UNDERSTOOD THAT ANY SUCH PROJECTIONS ARE SUBJECT
TO SIGNIFICANT CONTINGENCIES AND ASSUMPTIONS, MANY OF WHICH ARE BEYOND THE
CONTROL OF THE BORROWER, AND THAT NO ASSURANCES ARE OFFERED THAT SUCH
PROJECTIONS WILL BE REALIZED)) AND, PROMPTLY WHEN AVAILABLE, ANY SIGNIFICANT
REVISIONS OF SUCH BUDGET;

 

69

--------------------------------------------------------------------------------


 


(F)            REASONABLY PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE,
COPIES OF EACH ANNUAL REPORT, PROXY OR FINANCIAL STATEMENT OR OTHER MATERIAL
REPORT OR COMMUNICATION SENT TO STOCKHOLDERS OF THE PARENT, AND COPIES OF ALL
ANNUAL, REGULAR, PERIODIC AND SPECIAL REPORTS AND REGISTRATION STATEMENTS FILED
BY THE PARENT, THE BORROWER OR ANY SUBSIDIARY WITH THE SEC, OR WITH ANY NATIONAL
SECURITIES EXCHANGE, AS THE CASE MAY BE, AND PROMPTLY FOLLOWING ANY REASONABLE
REQUEST THEREFOR BY THE REQUIRED LENDERS (THROUGH THE ADMINISTRATIVE AGENT),
COPIES OF ALL MATERIAL PERIODIC AND OTHER REPORTS AND OTHER MATERIALS FILED BY
THE BORROWER OR ANY SUBSIDIARY WITH THE FCC OR THE RCA, OR ANY GOVERNMENTAL
AUTHORITY SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF THE FCC OR THE RCA, AS
APPLICABLE PROVIDED, THAT DOCUMENTS REQUIRED TO BE DELIVERED PURSUANT TO SECTION
5.01(A), (B) AND (F) (TO THE EXTENT ANY SUCH DOCUMENTS ARE INCLUDED IN MATERIALS
OTHERWISE FILED WITH THE SEC) MAY BE DELIVERED ELECTRONICALLY AND, IF SO
DELIVERED, SHALL BE DEEMED TO HAVE BEEN DELIVERED ON THE DATE ON WHICH SUCH
DOCUMENTS ARE POSTED ON THE BORROWER’S BEHALF ON EDGAR OR ANOTHER RELEVANT
WEBSITE ESTABLISHED BY THE SEC, IF ANY, TO WHICH EACH LENDER AND THE
ADMINISTRATIVE AGENT HAVE ACCESS; PROVIDED, HOWEVER, THAT:  (I) THE BORROWER
SHALL DELIVER PAPER COPIES OF SUCH DOCUMENTS TO THE ADMINISTRATIVE AGENT OR ANY
LENDER IF THE ADMINISTRATIVE AGENT OR SUCH LENDER REQUESTS THE BORROWER TO
DELIVER SUCH PAPER COPIES UNTIL A WRITTEN REQUEST TO CEASE DELIVERING PAPER
COPIES IS GIVEN BY THE ADMINISTRATIVE AGENT OR SUCH LENDER AND (II) THE BORROWER
SHALL NOTIFY (WHICH MAY BE BY FACSIMILE OR ELECTRONIC MAIL) THE ADMINISTRATIVE
AGENT AND EACH LENDER OF THE POSTING OF ANY SUCH DOCUMENTS AND PROVIDE TO THE
ADMINISTRATIVE AGENT BY ELECTRONIC MAIL ELECTRONIC VERSIONS (I.E., SOFT COPIES)
OF SUCH DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION TO REQUEST
THE DELIVERY OR TO MAINTAIN COPIES OF THE DOCUMENTS REFERRED TO ABOVE AND IN ANY
EVENT SHALL HAVE NO RESPONSIBILITY TO MONITOR COMPLIANCE BY THE BORROWER WITH
ANY SUCH REQUEST FOR DELIVERY, AND EACH LENDER SHALL BE SOLELY RESPONSIBLE FOR
REQUESTING DELIVERY TO IT OR MAINTAINING ITS COPIES OF SUCH DOCUMENTS; AND


 


(G)           PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION
REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF THE
PARENT, THE BORROWER OR ANY SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF ANY LOAN
DOCUMENT, AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST IN
CONNECTION WITH THE LOAN DOCUMENTS.


 


SECTION 5.02  NOTICES OF MATERIAL EVENTS.  THE PARENT AND THE BORROWER WILL
FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER PROMPT WRITTEN NOTICE OF THE
FOLLOWING:

 


(A)           THE OCCURRENCE OF ANY DEFAULT;


 


(B)           THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING BY OR
BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST OR AFFECTING THE PARENT,
THE BORROWER OR ANY AFFILIATE THEREOF THAT COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT;


 


(C)           THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY
OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY OF THE BORROWER OR ANY ERISA AFFILIATE IN AN AGGREGATE AMOUNT
EXCEEDING $3,000,000;


 


(D)           THE COMMENCEMENT OF ANY PROCEEDING BY OR BEFORE ANY GOVERNMENTAL
AUTHORITY SEEKING THE CANCELLATION, TERMINATION (INCLUDING BY MEANS OF
NON-RENEWAL), LIMITATION,

 

70

--------------------------------------------------------------------------------


 


ADVERSE MODIFICATION OR ADVERSE CONDITIONING OF ANY AUTHORIZATION OR OPERATING
LICENSE THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT; AND


 


(E)           ANY OTHER DEVELOPMENT THAT RESULTS IN, OR COULD REASONABLY BE
EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.


 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 


SECTION 5.03  INFORMATION REGARDING COLLATERAL.


 


(A)           CHANGE OF NAME OR LOCATION, ETC.  THE BORROWER WILL FURNISH TO THE
ADMINISTRATIVE AGENT PROMPT WRITTEN NOTICE OF ANY CHANGE (I) IN ANY LOAN PARTY’S
CORPORATE NAME, (II) IN THE LOCATION OF ANY LOAN PARTY’S JURISDICTION OF
ORGANIZATION, ANY OFFICE IN WHICH IT MAINTAINS MATERIAL BOOKS OR RECORDS
RELATING TO COLLATERAL OWNED BY IT OR ANY OFFICE OR FACILITY AT WHICH MATERIAL
COLLATERAL OWNED BY IT IS LOCATED (INCLUDING THE ESTABLISHMENT OF ANY SUCH NEW
OFFICE OR FACILITY), (III) IN ANY LOAN PARTY’S IDENTITY OR CORPORATE STRUCTURE
OR (IV) IN ANY LOAN PARTY’S FEDERAL TAXPAYER IDENTIFICATION NUMBER OR OTHER
ORGANIZATIONAL IDENTIFICATION NUMBER.  THE PARENT AND THE BORROWER AGREE NOT TO
EFFECT OR PERMIT ANY CHANGE REFERRED TO IN THE PRECEDING SENTENCE UNLESS ALL
FILINGS HAVE BEEN MADE UNDER THE UNIFORM COMMERCIAL CODE OR OTHERWISE THAT ARE
REQUIRED IN ORDER FOR THE ADMINISTRATIVE AGENT TO CONTINUE AT ALL TIMES
FOLLOWING SUCH CHANGE TO HAVE A VALID, LEGAL AND PERFECTED SECURITY INTEREST IN
ALL THE COLLATERAL.  THE PARENT AND THE BORROWER ALSO AGREE PROMPTLY TO NOTIFY
THE ADMINISTRATIVE AGENT IF ANY MATERIAL PORTION OF THE COLLATERAL IS DAMAGED OR
DESTROYED.


 


(B)           ANNUAL OFFICER’S CERTIFICATE.  EACH YEAR, AT THE TIME OF DELIVERY
OF ANNUAL FINANCIAL STATEMENTS WITH RESPECT TO THE PRECEDING FISCAL YEAR
PURSUANT TO CLAUSE (A) OF SECTION 5.01, THE BORROWER SHALL DELIVER TO THE
ADMINISTRATIVE AGENT A CERTIFICATE OF A FINANCIAL OFFICER OF THE BORROWER
SETTING FORTH THE INFORMATION REQUIRED PURSUANT TO THE PERFECTION CERTIFICATE OR
CONFIRMING THAT THERE HAS BEEN NO CHANGE IN SUCH INFORMATION SINCE THE DATE OF
THE PERFECTION CERTIFICATE DELIVERED ON THE CLOSING DATE, IF ANY, OR THE DATE OF
THE MOST RECENT CERTIFICATE DELIVERED PURSUANT TO THIS SECTION.


 


SECTION 5.04  EXISTENCE; CONDUCT OF BUSINESS.  EACH OF THE PARENT AND THE
BORROWER WILL, AND WILL CAUSE EACH OF THE SUBSIDIARIES TO, DO OR CAUSE TO BE
DONE ALL THINGS REASONABLY NECESSARY TO PRESERVE, RENEW OR REPLACE AND KEEP IN
FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND THE RIGHTS, LICENSES, OPERATING
LICENSES, PERMITS, PRIVILEGES, FRANCHISES, PATENTS, COPYRIGHTS, TRADEMARKS AND
TRADE NAMES MATERIAL TO THE CONDUCT OF ITS BUSINESS, INCLUDING THE RENEWAL AND
MAINTENANCE OF ALL AUTHORIZATIONS, EXCEPT FOR THOSE THE FAILURE TO MAINTAIN,
PRESERVE OR KEEP IN FULL FORCE AND EFFECT COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, PROVIDED THAT THE FOREGOING SHALL NOT PROHIBIT
ANY MERGER, CONSOLIDATION, LIQUIDATION OR DISSOLUTION PERMITTED UNDER SECTION
6.03.

 


SECTION 5.05  PAYMENT OF OBLIGATIONS.  EACH OF THE PARENT AND THE BORROWER WILL,
AND WILL CAUSE EACH OF THE SUBSIDIARIES TO PAY ALL ITS MATERIAL TAX LIABILITIES
AND ALL MATERIAL

 

71

--------------------------------------------------------------------------------


 


LAWFUL CLAIMS THAT, IF UNPAID, MIGHT BY LAW BECOME A LIEN UPON ITS PROPERTY,
BEFORE THE SAME SHALL BECOME DELINQUENT OR IN DEFAULT, EXCEPT WHERE (A) THE
VALIDITY OR AMOUNT THEREOF IS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS, (B) THE BORROWER OR SUCH SUBSIDIARY HAS SET ASIDE ON ITS BOOKS
ADEQUATE RESERVES WITH RESPECT THERETO IN ACCORDANCE WITH GAAP, (C) SUCH CONTEST
EFFECTIVELY SUSPENDS COLLECTION OF THE CONTESTED OBLIGATION AND THE ENFORCEMENT
OF ANY LIEN SECURING SUCH OBLIGATION AND (D) THE FAILURE TO MAKE PAYMENT PENDING
SUCH CONTEST COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.

 


SECTION 5.06  MAINTENANCE OF PROPERTIES.  EACH OF THE PARENT AND THE BORROWER
WILL, AND WILL CAUSE EACH OF THE SUBSIDIARIES TO, KEEP AND MAINTAIN ALL PROPERTY
MATERIAL TO THE CONDUCT OF THE BUSINESS OF THE PARENT, THE BORROWER AND THE
SUBSIDIARIES, TAKEN AS A WHOLE, IN GOOD WORKING ORDER AND CONDITION, ORDINARY
WEAR AND TEAR AND UNFORESEEN ACCIDENTS EXCEPTED, AND IS AND WILL BE IN
COMPLIANCE WITH ALL TERMS AND CONDITIONS OF THE OPERATING LICENSES AND
AUTHORIZATIONS AND ALL COMMUNICATIONS LAWS, INCLUDING ALL STANDARDS OR RULES
IMPOSED BY THE FCC AND THE RCA OR AS IMPOSED UNDER ANY AGREEMENTS WITH TELEPHONE
COMPANIES AND CUSTOMERS, EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY
BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

 


SECTION 5.07  INSURANCE.  THE PARENT AND THE BORROWER WILL CAUSE TO BE
MAINTAINED ON BEHALF OF THE BORROWER AND THE SUBSIDIARIES, WITH FINANCIALLY
SOUND AND REPUTABLE INSURANCE COMPANIES OR ASSOCIATIONS (OR WITH ADEQUATE
SELF-INSURANCE ARRANGEMENTS) (A) INSURANCE IN SUCH AMOUNTS (WITH NO GREATER RISK
RETENTION) AND AGAINST SUCH RISKS AS ARE CUSTOMARILY MAINTAINED BY COMPANIES
ENGAGED IN THE SAME OR SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR
LOCATIONS AND (B) ALL INSURANCE REQUIRED TO BE MAINTAINED PURSUANT TO THE
SECURITY DOCUMENTS.  THE BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT, UPON
REASONABLE REQUEST, INFORMATION IN REASONABLE DETAIL AS TO THE INSURANCE SO
MAINTAINED.

 


SECTION 5.08  CASUALTY AND CONDEMNATION.  THE BORROWER (A) WILL FURNISH TO THE
ADMINISTRATIVE AGENT AND THE LENDERS PROMPT WRITTEN NOTICE OF ANY CASUALTY OR
OTHER INSURED DAMAGE TO ANY MATERIAL PORTION OF THE COLLATERAL OR THE
COMMENCEMENT OF ANY ACTION OR PROCEEDING FOR THE TAKING OF ANY COLLATERAL OR ANY
PART THEREOF OR INTEREST THEREIN UNDER POWER OF EMINENT DOMAIN OR BY
CONDEMNATION OR SIMILAR PROCEEDING IN EXCESS OF $2,000,000 AND (B) WILL ENSURE
THAT THE NET PROCEEDS OF ANY SUCH EVENT (WHETHER IN THE FORM OF INSURANCE
PROCEEDS, CONDEMNATION AWARDS OR OTHERWISE) ARE COLLECTED AND APPLIED IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THIS AGREEMENT.

 


SECTION 5.09  BOOKS AND RECORDS; INSPECTION AND AUDIT RIGHTS.  EACH OF THE
PARENT AND THE BORROWER WILL, AND WILL CAUSE EACH OF THE SUBSIDIARIES TO, KEEP
PROPER BOOKS OF RECORD AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES ARE
MADE OF ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES
IN ACCORDANCE WITH GAAP.  EACH OF THE PARENT AND THE BORROWER WILL, AND WILL
CAUSE EACH OF THE SUBSIDIARIES TO, PERMIT ANY REPRESENTATIVES DESIGNATED BY THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS, UPON REASONABLE PRIOR NOTICE, TO
VISIT AND INSPECT ITS PROPERTIES, TO EXAMINE AND MAKE EXTRACTS FROM ITS BOOKS
AND RECORDS, AND TO DISCUSS ITS AFFAIRS, FINANCES AND CONDITION WITH ITS
OFFICERS AND INDEPENDENT ACCOUNTANTS (WITH THE BORROWER HAVING THE RIGHT TO HAVE
REPRESENTATIVES PRESENT DURING SUCH DISCUSSIONS), ALL AT SUCH REASONABLE TIMES
AND AS OFTEN AS REASONABLY REQUESTED (BUT AT

 

72

--------------------------------------------------------------------------------


 


THE EXPENSE OF THE BORROWER FOR ONLY ONE VISIT DURING ANY FISCAL YEAR OF THE
BORROWER UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING).

 


SECTION 5.10  COMPLIANCE WITH LAWS.  THE BORROWER WILL, AND WILL CAUSE EACH OF
THE SUBSIDIARIES TO, COMPLY WITH ALL LAWS, RULES, REGULATIONS AND ORDERS,
INCLUDING THE PATRIOT ACT, ALL OTHER LAWS AND REGULATIONS RELATING TO MONEY
LAUNDERING AND TERRORIST ACTIVITIES AND ENVIRONMENTAL LAWS, OF ANY GOVERNMENTAL
AUTHORITY APPLICABLE TO IT OR ITS PROPERTY, INCLUDING THE PAYMENT OF ANY
REGULATORY FEES REQUIRED BY THE FCC AND THE RCA, ANY FEES ASSOCIATED WITH THE
OPERATING LICENSES OR AUTHORIZATIONS, AND ALL REGULATORY REPORTING AND
ACCOUNTING REQUIREMENTS, EXCEPT WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN
THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.

 


SECTION 5.11  USE OF PROCEEDS.  THE PROCEEDS OF THE REVOLVING LOANS AND THE
LETTERS OF CREDIT WILL BE USED BY THE BORROWER FOR WORKING CAPITAL AND GENERAL
CORPORATE PURPOSES, INCLUDING PERMITTED ACQUISITIONS, CAPITAL EXPENDITURES,
DIVIDENDS AND INVESTMENTS.  THE PROCEEDS OF THE INCREMENTAL LOANS WILL BE USED
BY THE BORROWER FOR WORKING CAPITAL AND GENERAL CORPORATE PURPOSES, INCLUDING
PERMITTED ACQUISITIONS AND CAPITAL EXPENDITURES BUT EXCLUDING DIVIDENDS AND
INVESTMENTS (OTHER THAN PERMITTED ACQUISITIONS).  THE PROCEEDS OF THE TERM LOANS
WILL BE USED TO (A) REPAY ALL OUTSTANDING LOANS UNDER THE EXISTING CREDIT
AGREEMENT, TOGETHER WITH ACCRUED AND UNPAID INTEREST THEREON AND ALL OTHER
AMOUNTS PAYABLE THEREUNDER, AND PAY A PORTION OF THE PRINCIPAL OF AND ACCRUED
AND UNPAID INTEREST ON, AND OTHER AMOUNTS OWING IN RESPECT OF, THE SENIOR
UNSECURED NOTES, INCLUDING RELATED TENDER PREMIUMS), (B) PAY ALL COSTS AND
EXPENSES ASSOCIATED WITH THE TRANSACTIONS AND (C) FUND CASH ONTO THE BALANCE
SHEET OF THE BORROWER.  NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED,
WHETHER DIRECTLY OR INDIRECTLY, FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF ANY
OF THE REGULATIONS OF THE BOARD, INCLUDING REGULATIONS G, U AND X.

 


SECTION 5.12  SUBSIDIARIES.  IF ANY SUBSIDIARY IS FORMED OR ACQUIRED AFTER THE
CLOSING DATE, THE BORROWER WILL NOTIFY THE ADMINISTRATIVE AGENT THEREOF AND, IF
SUCH SUBSIDIARY IS A SUBSIDIARY LOAN PARTY, (A) THE BORROWER WILL CAUSE SUCH
SUBSIDIARY TO EXECUTE AND DELIVER A SUPPLEMENT TO THE SECURITY AGREEMENT IN THE
FORM ATTACHED THERETO PURSUANT TO WHICH SUCH SUBSIDIARY WILL BECOME A PARTY TO,
AND AGREE TO BE BOUND BY, THE SECURITY AGREEMENT, A SUBSIDIARY GUARANTEE
AGREEMENT, AND ADDITIONAL SECURITY DOCUMENTS (OR SUPPLEMENTS THERETO) WITHIN
TWENTY BUSINESS DAYS AFTER SUCH SUBSIDIARY IS FORMED OR ACQUIRED, AND, WITHIN
THIRTY BUSINESS DAYS AFTER SUCH SUBSIDIARY IS FORMED OR ACQUIRED, TAKE SUCH
ACTIONS TO CREATE AND PERFECT LIENS ON SUCH SUBSIDIARY’S ASSETS GRANTED PURSUANT
TO THE SECURITY DOCUMENTS TO SECURE THE OBLIGATIONS AS THE ADMINISTRATIVE AGENT
OR THE REQUIRED LENDERS SHALL REASONABLY REQUEST AND (B) IF ANY EQUITY INTEREST
IN OR INDEBTEDNESS OF SUCH SUBSIDIARY ARE OWNED BY OR ON BEHALF OF ANY LOAN
PARTY, THE BORROWER WILL CAUSE SUCH EQUITY INTERESTS AND ANY PROMISSORY NOTES
EVIDENCING SUCH INDEBTEDNESS TO BE PLEDGED PURSUANT TO THE PLEDGE AGREEMENT
WITHIN TWENTY BUSINESS DAYS AFTER SUCH SUBSIDIARY IS FORMED OR ACQUIRED AND
SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE FOLLOWING:

 

(I)            CERTIFICATES (IF ANY) REPRESENTING ALL THE OUTSTANDING EQUITY
INTERESTS OF SUCH SUBSIDIARY OWNED BY OR ON BEHALF OF ANY LOAN PARTY, PROMISSORY
NOTES (IF ANY) EVIDENCING INTERCOMPANY INDEBTEDNESS OWED TO SUCH SUBSIDIARY, AND
POWERS AND

 

73

--------------------------------------------------------------------------------


 

INSTRUMENTS OF TRANSFER, ENDORSED IN BLANK, WITH RESPECT TO SUCH CERTIFICATES
AND PROMISSORY NOTES;

 

(II)           ALL DOCUMENTS AND INSTRUMENTS, INCLUDING UNIFORM COMMERCIAL CODE
FINANCING STATEMENTS, REQUIRED BY LAW OR REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT TO BE FILED, REGISTERED OR RECORDED TO CREATE OR PERFECT
THE LIENS ON THE COLLATERAL AND INTENDED TO BE CREATED UNDER THE SECURITY
AGREEMENT AND THE PLEDGE AGREEMENT; AND

 

(III)          ALL DOCUMENTS REQUIRED TO BE DELIVERED UNDER SECTION 5.14(B)(II)
WITH RESPECT TO ANY MATERIAL REAL PROPERTY OF SUCH SUBSIDIARY;

 

Notwithstanding the foregoing, if such Subsidiary is not a Subsidiary Loan
Party, then the Borrower shall (and shall cause each Subsidiary Loan Party) to
take the action described in clause (b) above (and, as applicable, the actions
described in clauses (i) and (ii) above) in order that the Administrative Agent
shall have the benefits of a Lien securing the obligations of the Borrower or
such Subsidiary Loan Party hereunder and under the other Loan Documents with
respect to 66% of the voting Equity Interests and 100% of all other Equity
Interests of such Subsidiary directly owned by the Borrower and such Subsidiary
Loan Party.

 

In addition to the foregoing, if any Subsidiary is formed or acquired after the
Closing Date (whether or not such Subsidiary is a Subsidiary Loan Party), the
Borrower will cause such Subsidiary to execute a counterpart of the Intercompany
Subordination Agreement and deliver the same to the Administrative Agent.

 


SECTION 5.13  ACS MEDIA HOLDINGS LLC.  IN THE EVENT THAT ACS MEDIA HOLDINGS LLC
BECOMES A MATERIAL SUBSIDIARY AFTER THE CLOSING DATE, THE BORROWER WILL CAUSE
SUCH SUBSIDIARY TO TAKE ALL ACTIONS REQUIRED BY AND IN ACCORDANCE WITH SECTION
5.12.

 


SECTION 5.14  FURTHER ASSURANCES.

 


(A)           EXECUTION OF ADDITIONAL DOCUMENTS.  THE PARENT AND THE BORROWER
WILL, AND WILL CAUSE EACH SUBSIDIARY LOAN PARTY TO, EXECUTE ANY AND ALL FURTHER
DOCUMENTS, FINANCING STATEMENTS, AGREEMENTS AND INSTRUMENTS, AND TAKE ALL SUCH
FURTHER ACTIONS (INCLUDING THE FILING AND RECORDING OF FINANCING STATEMENTS,
FIXTURE FILINGS, MORTGAGES, DEEDS OF TRUST AND OTHER DOCUMENTS), WHICH MAY BE
REQUIRED UNDER ANY APPLICABLE LAW, OR WHICH THE ADMINISTRATIVE AGENT OR THE
REQUIRED LENDERS MAY REASONABLY REQUEST, TO EFFECTUATE THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS OR TO GRANT, PRESERVE, PROTECT OR PERFECT THE
LIENS CREATED OR INTENDED TO BE CREATED BY THE SECURITY DOCUMENTS OR THE
VALIDITY OR PRIORITY OF ANY SUCH LIEN, ALL AT THE EXPENSE OF THE LOAN PARTIES. 
THE PARENT AND THE BORROWER ALSO AGREE TO PROVIDE TO THE ADMINISTRATIVE AGENT,
FROM TIME TO TIME UPON REQUEST, EVIDENCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AS TO THE PERFECTION AND PRIORITY OF THE LIENS CREATED OR
INTENDED TO BE CREATED BY THE SECURITY DOCUMENTS.


 


(B)           ACQUISITION OF MATERIAL ASSETS.  (I) IF ANY MATERIAL ASSETS
(INCLUDING ANY REAL PROPERTY OR IMPROVEMENTS THERETO OR ANY INTEREST THEREIN)
ARE ACQUIRED BY THE PARENT, THE BORROWER OR ANY SUBSIDIARY LOAN PARTY AFTER THE
CLOSING DATE (OTHER THAN ASSETS CONSTITUTING COLLATERAL SECURITY UNDER THE
SECURITY AGREEMENT THAT BECOME SUBJECT TO THE LIEN OF THE SECURITY

 

74

--------------------------------------------------------------------------------


 


AGREEMENT UPON ACQUISITION THEREOF AND ASSETS OF THE TYPE THAT ARE SPECIFICALLY
EXCLUDED FROM THE GRANT OF SECURITY UNDER THE SECURITY DOCUMENTS OR BY THE TERMS
OF THIS AGREEMENT), THE BORROWER WILL NOTIFY THE ADMINISTRATIVE AGENT AND THE
LENDERS THEREOF, AND, IF REQUESTED BY THE ADMINISTRATIVE AGENT OR THE REQUIRED
LENDERS, THE PARENT AND THE BORROWER WILL CAUSE SUCH ASSETS TO BE SUBJECTED TO A
LIEN SECURING THE OBLIGATIONS AND WILL TAKE, AND CAUSE THE SUBSIDIARY LOAN
PARTIES TO TAKE, SUCH ACTIONS AS SHALL BE NECESSARY OR REASONABLY REQUESTED BY
THE ADMINISTRATIVE AGENT TO GRANT AND PERFECT SUCH LIENS, INCLUDING ACTIONS
DESCRIBED IN PARAGRAPH (A) OF THIS SECTION, ALL AT THE EXPENSE OF THE LOAN
PARTIES; PROVIDED THAT NO MORTGAGES WILL BE REQUIRED TO BE PLACED ON ANY OF THE
CREST ASSETS.


 

(II)           NOTWITHSTANDING THE GENERALITY OF THE FOREGOING OR ANYTHING TO
THE CONTRARY CONTAINED IN THIS SECTION 5.14, UPON THE ACQUISITION OF ANY
MATERIAL REAL PROPERTY (A “NEW MORTGAGED PROPERTY”) BY ANY LOAN PARTY, THEN THE
PARENT OR THE BORROWER SHALL, OR SHALL CAUSE THE APPLICABLE SUBSIDIARY TO, IN
EACH CASE AT SUCH LOAN PARTY’S EXPENSE, (A) WITHIN 45 DAYS AFTER SUCH
ACQUISITION, FURNISH TO THE ADMINISTRATIVE AGENT A DESCRIPTION, IN DETAIL
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, OF SUCH NEW MORTGAGED
PROPERTY AND (B) WITHIN 60 DAYS (WHICH DATES IN CLAUSES (A) AND (B) HEREIN MAY
BE EXTENDED FOR UP TO AN ADDITIONAL 90 DAYS BY THE ADMINISTRATIVE AGENT IN ITS
SOLE DISCRETION) AFTER SUCH ACQUISITION, FURNISH TO THE ADMINISTRATIVE AGENT (1)
EACH OF THE ITEMS SET FORTH IN SECTION 5.18(B), IN EACH CASE IN RESPECT OF SUCH
NEW MORTGAGED PROPERTY (PROVIDED THAT SURVEYS SHALL BE FURNISHED IN ACCORDANCE
WITH THE TERMS OF SECTION 5.18(B)(III) ONLY TO THE EXTENT REASONABLY REQUESTED
BY THE ADMINISTRATIVE AGENT AND ONLY TO THE EXTENT SURVEYS CAN REASONABLY BE
PROVIDED UNDER APPLICABLE CLIMATE CONDITIONS ) AND (2) SUCH OTHER APPROVALS,
OPINIONS OR DOCUMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST;
PROVIDED THAT THIS PARAGRAPH SHALL NOT APPLY TO ANY MATERIAL REAL PROPERTY
ACQUIRED IN CONNECTION WITH THE CREST ASSETS.

 


(C)           OPERATING LICENSES.  (I) UPON THE REQUEST OF THE ADMINISTRATIVE
AGENT, TO THE EXTENT PERMITTED BY APPLICABLE LAW AT THE TIME OF SUCH REQUEST,
THE PARENT AND THE BORROWER SHALL GRANT, OR CAUSE THE APPLICABLE SUBSIDIARY LOAN
PARTY TO GRANT, TO THE ADMINISTRATIVE AGENT A DIRECT SECURITY INTEREST IN THE
OPERATING LICENSES WITHIN 60 DAYS AFTER RECEIPT OF SUCH REQUEST; PROVIDED THAT,
TO THE EXTENT FCC OR RCA CONSENT SHALL BE REQUIRED IN CONNECTION WITH GRANTING
SUCH SECURITY INTEREST (BUT EXCLUDING FORECLOSURE AND THE EXERCISE OF OTHER
REMEDIES FOR ENFORCEMENT HEREUNDER), SUCH CONSENT SHALL BE REQUESTED WITHIN 30
DAYS AFTER RECEIPT OF SUCH REQUEST AND UPON RECEIPT OF SUCH FCC OR RCA CONSENT,
SUCH SECURITY INTEREST SHALL BE GRANTED WITHIN 10 BUSINESS DAYS THEREOF, SUCH
SECURITY INTEREST TO THE EXTENT PERMITTED BY APPLICABLE LAW TO BE DEEMED
EFFECTIVE AS OF THE LATER OF (A) THE TIME SUCH SECURITY INTEREST IS OTHERWISE
REQUIRED TO BE GRANTED OR (B) THE DATE ON WHICH THE GRANTING LOAN PARTY WAS
ASSIGNED OR OBTAINED CONTROL OVER SUCH OPERATING LICENSE, PROVIDED FURTHER THAT,
TO THE EXTENT FCC AND/OR RCA APPROVAL SHALL BE REQUIRED UNDER APPLICABLE LAW FOR
(I) THE OPERATION AND EFFECTIVENESS OF ANY GRANT, RIGHT OR REMEDY HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT OR (II) TAKING ANY ACTION THAT MAY BE TAKEN BY THE
ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT, SUCH GRANT, RIGHT, REMEDY OR ACTIONS WILL BE SUBJECT TO SUCH
PRIOR FCC AND/OR RCA APPROVAL HAVING BEEN OBTAINED BY OR IN FAVOR OF THE
ADMINISTRATIVE AGENT, THE LC ISSUER OR LENDER, AS APPLICABLE.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
NEITHER THE ADMINISTRATIVE AGENT, THE LC ISSUER NOR ANY LENDER SHALL, WITHOUT
FIRST OBTAINING THE APPROVAL OF THE FCC AND/OR RCA, AS APPLICABLE, TAKE ANY
ACTION

 

75

--------------------------------------------------------------------------------


 


PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WHICH WOULD CONSTITUTE OR
RESULT IN AN ASSIGNMENT (OTHER THAN THE GRANTING OF THE SECURITY INTEREST UNDER
THE LOAN DOCUMENTS) OF ANY OPERATING LICENSE HELD BY THE PARENT, THE BORROWER OR
ANY SUBSIDIARY OR ANY CHANGE OF CONTROL OF THE PARENT, THE BORROWER OR ANY
SUBSIDIARY IF SUCH ASSIGNMENT OR CHANGE IN CONTROL WOULD REQUIRE, UNDER THEN
APPLICABLE LAW, THE PRIOR APPROVAL OF THE FCC AND/OR THE RCA, AND VOTING RIGHTS
IN ANY COLLATERAL REPRESENTING CONTROL OF ANY LICENSE, PERMIT OR OTHER
AUTHORIZATION OF THE FCC AND/OR RCA SHALL REMAIN IN THE HOLDER THEREOF
AUTHORIZED BY THE FCC AND/OR RCA UNTIL ALL SUCH NECESSARY CONSENTS SHALL HAVE
BEEN OBTAINED.  EACH OF THE PARENT AND THE BORROWER AGREES TO TAKE, AND THE
BORROWER AGREES TO CAUSE EACH OF ITS SUBSIDIARIES TO TAKE, IN EACH CASE UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ANY ACTION THAT
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST IN ORDER TO OBTAIN FROM THE FCC
AND/OR RCA OR ANY OTHER GOVERNMENTAL AUTHORITY SUCH APPROVAL AS MAY BE NECESSARY
TO ENABLE THE ADMINISTRATIVE AGENT TO ASSIGN OR TRANSFER CONTROL OF THE
OPERATING LICENSES PURSUANT TO THE LOAN DOCUMENTS; PROVIDED, THAT NEITHER THE
PARENT, THE BORROWER NOR ANY OF THE SUBSIDIARIES SHALL BE REQUIRED TO EXECUTE
ANY FORM, CERTIFICATE OR APPLICATION PARTLY OR WHOLLY IN BLANK OR TO EXECUTE ANY
SUCH DOCUMENT SIGNED SUBJECT TO PENALTIES FOR FALSE STATEMENTS THAT CONTAINS
ASSERTIONS OR STATEMENTS THAT THE PARENT, THE BORROWER OR ANY SUCH SUBSIDIARY
DOES NOT KNOW TO BE TRUE OR WHICH FAILS TO CONTAIN INFORMATION WHICH THE PARENT,
THE BORROWER OR ANY SUCH SUBSIDIARY BELIEVES IN GOOD FAITH IS REQUIRED TO BE
INCLUDED FOR SUCH FORM, CERTIFICATE OR APPLICATION TO BE MATERIALLY COMPLETE AND
NOT MISLEADING.


 

(II)           EXCEPT TO THE EXTENT PROHIBITED BY ANY APPLICABLE RULE OR
REGULATION OF THE RCA OR FCC AS IN EFFECT AS OF THE DATE HEREOF, OR UNLESS THE
BORROWER AND THE ADMINISTRATIVE AGENT SHALL OTHERWISE AGREE (SUCH AGREEMENT NOT
TO BE UNREASONABLY WITHHELD), THE PARENT AND THE BORROWER AGREE TO TAKE ALL
ACTIONS NECESSARY OR DESIRABLE TO CAUSE ALL TITLE III AUTHORIZATIONS ISSUED BY
THE FCC AND ALL OPERATING LICENSES TO CONTINUE TO BE HELD BY THE APPLICABLE
LICENSE SUBSIDIARIES.

 

(III)          EXCEPT TO THE EXTENT PROHIBITED BY ANY APPLICABLE RULE OR
REGULATION OF THE RCA OR FCC AS IN EFFECT AS OF THE DATE HEREOF, OR UNLESS THE
BORROWER AND THE ADMINISTRATIVE AGENT SHALL OTHERWISE AGREE (SUCH AGREEMENT NOT
TO BE UNREASONABLY WITHHELD), THE PARENT AND THE BORROWER AGREE TO TAKE ALL
ACTIONS NECESSARY OR DESIRABLE TO CAUSE EACH AFTER-ACQUIRED OPERATING LICENSE TO
BE HELD IN THE APPLICABLE LICENSE SUBSIDIARY, PROVIDED THAT TO THE EXTENT THE
BORROWER OR THE APPLICABLE SUBSIDIARY SHALL NOT HAVE RECEIVED FCC OR RCA
APPROVAL WITH RESPECT TO THE FOREGOING AT THE SCHEDULED CLOSING OF THE
ACQUISITION OF SUCH OPERATING LICENSE, THE BORROWER SHALL COMPLY WITH THE
FOREGOING REQUIREMENT AS SOON AS PRACTICABLE FOLLOWING SUCH ACQUISITION (BUT IN
ANY EVENT WITHIN 120 DAYS AFTER SUCH ACQUISITION (OR SUCH LONGER PERIOD AS MAY
BE AGREED BY THE ADMINISTRATIVE AGENT, SUCH AGREEMENT NOT TO BE UNREASONABLY
WITHHELD)).

 


SECTION 5.15  RATINGS.  THE BORROWER WILL AT ALL TIMES MAINTAIN SENIOR SECURED
CREDIT RATINGS FOR THE LOANS WITH MOODY’S AND S&P.

 


SECTION 5.16  HEDGING AGREEMENTS.  WITHIN 180 DAYS OF THE CLOSING DATE, NOT LESS
THAN 50% OF THE AGGREGATE PRINCIPAL AMOUNT OF THEN OUTSTANDING INDEBTEDNESS FOR
BORROWED MONEY OF THE LOAN PARTIES SHALL BE, FOR A PERIOD OF AT LEAST TWO YEARS
MEASURED FROM THE CLOSING DATE, EITHER (X) FIXED RATE DEBT OR (Y) DEBT SUBJECT
TO ONE OR MORE HEDGING AGREEMENTS WITH ONE

 

76

--------------------------------------------------------------------------------


 


OR MORE OF THE LENDERS OR ARRANGERS OR AN AFFILIATE OF ANY THEREOF (AND/OR WITH
A BANK OR OTHER FINANCIAL INSTITUTION HAVING CAPITAL, SURPLUS AND UNDIVIDED
PROFITS OF AT LEAST $500,000,000) APPROVED BY THE ADMINISTRATIVE AGENT, THAT
EFFECTIVELY ENABLES THE LOAN PARTIES (IN A MANNER REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT) TO PROTECT THEMSELVES AS TO INTEREST RATES OR (Z) ANY
COMBINATION OF (X) AND (Y) ABOVE TO ACCOMPLISH THE FOREGOING.

 


SECTION 5.17  COMPLIANCE WITH ENVIRONMENTAL LAWS.  THE PARENT AND THE BORROWER
WILL COMPLY, AND CAUSE EACH SUBSIDIARY AND USE ITS COMMERCIALLY REASONABLE
EFFORTS (WHICH EFFORTS SHALL INCLUDE MAKING REASONABLE EFFORTS TO ENSURE THAT
ALL APPLICABLE LEASES, LICENSES OR OTHER SUCH AGREEMENTS INCLUDE PROVISIONS
REQUIRING SUCH COMPLIANCE) TO:  CAUSE ALL LESSEES AND OTHER PERSONS OPERATING OR
OCCUPYING ITS PROPERTIES TO COMPLY, IN ALL MATERIAL RESPECTS, WITH ALL
ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS; OBTAIN AND RENEW AND CAUSE EACH
SUBSIDIARY TO OBTAIN AND RENEW ALL ENVIRONMENTAL PERMITS NECESSARY FOR ITS
OPERATIONS AND PROPERTIES; AND CONDUCT, AND CAUSE EACH SUBSIDIARY TO CONDUCT,
ANY INVESTIGATION, STUDY, SAMPLING AND TESTING, AND UNDERTAKE ANY CLEANUP,
REMOVAL, REMEDIAL OR OTHER ACTION NECESSARY TO REMOVE AND CLEAN UP HAZARDOUS
MATERIALS FROM ANY OF ITS PROPERTIES, TO THE EXTENT REQUIRED BY ENVIRONMENTAL
LAWS, EXCEPT WHERE AND TO THE EXTENT THAT THE FAILURE TO COMPLY WITH
ENVIRONMENTAL LAWS, OBTAIN OR RENEW ENVIRONMENTAL PERMITS OR TO CONDUCT SUCH
CLEANUP, REMOVAL, REMEDIAL OR OTHER ACTION, INDIVIDUALLY OR IN THE AGGREGATE,
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; PROVIDED,
HOWEVER, THAT NO LOAN PARTY NOR ANY OTHER SUBSIDIARY SHALL BE REQUIRED TO
UNDERTAKE ANY SUCH CLEANUP, REMOVAL, REMEDIAL OR OTHER ACTION TO THE EXTENT THAT
ITS OBLIGATION TO DO SO IS BEING CONTESTED IN GOOD FAITH AND BY PROPER
PROCEEDINGS AND APPROPRIATE RESERVES ARE BEING MAINTAINED WITH RESPECT TO SUCH
CIRCUMSTANCES.

 


SECTION 5.18  CONDITIONS SUBSEQUENT TO THE CLOSING DATE.  THE BORROWER AGREES TO
DELIVER AND CAUSE THE SUBSIDIARIES TO DELIVER TO THE ADMINISTRATIVE AGENT BY THE
DATES INDICATED BELOW (WHICH DATES MAY BE EXTENDED FOR UP TO AN ADDITIONAL 90
DAYS BY THE ADMINISTRATIVE AGENT AT ITS SOLE DISCRETION) THE FOLLOWING:

 


(A)           WITHIN 45 DAYS FOLLOWING THE CLOSING DATE, DEPOSIT ACCOUNT CONTROL
AGREEMENTS AND, TO THE EXTENT REASONABLY REQUESTED BY THE COLLATERAL AGENT,
SECURITIES ACCOUNT CONTROL AGREEMENTS REFERRED TO IN THE SECURITY AGREEMENT,
DULY EXECUTED BY EACH DEPOSITARY BANK OR SECURITIES INTERMEDIARY REFERRED TO IN
THE SECURITY AGREEMENT;


 


(B)           WITHIN 60 DAYS FOLLOWING THE CLOSING DATE (EXCEPT AS OTHERWISE
SPECIFIED HEREIN), MORTGAGES COVERING THE MORTGAGED PROPERTIES, DULY EXECUTED BY
THE PARENT, THE BORROWER OR THE APPLICABLE SUBSIDIARY, TOGETHER WITH:


 

(I)            EVIDENCE THAT COUNTERPARTS OF THE MORTGAGES HAVE BEEN DULY
EXECUTED, ACKNOWLEDGED AND DELIVERED AND ARE IN FORM SUITABLE FOR FILING OR
RECORDING IN ALL FILING OR RECORDING OFFICES THAT THE ADMINISTRATIVE AGENT MAY
DEEM NECESSARY OR DESIRABLE IN ORDER TO CREATE A VALID FIRST AND SUBSISTING LIEN
ON THE PROPERTY DESCRIBED THEREIN IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE
BENEFIT OF THE LENDERS AND THAT ALL FILING AND RECORDING TAXES AND FEES
NECESSARY TO RECORD THE MORTGAGES IN THE APPLICABLE RECORDING OFFICES HAVE BEEN
PAID,

 

77

--------------------------------------------------------------------------------


 

(II)           WITH RESPECT TO THE MORTGAGED PROPERTIES, FULLY PAID AMERICAN
LAND TITLE ASSOCIATION LENDER’S TITLE INSURANCE POLICIES (THE “MORTGAGE
POLICIES”) IN FORM AND SUBSTANCE, WITH ENDORSEMENTS AND IN AMOUNTS REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, ISSUED BY TITLE INSURERS REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, INSURING THE MORTGAGES OF THE MORTGAGED
PROPERTIES TO BE VALID FIRST AND SUBSISTING LIENS ON THE PROPERTY DESCRIBED
THEREIN, FREE AND CLEAR OF ALL DEFECTS (INCLUDING, BUT NOT LIMITED TO,
MECHANICS’ AND MATERIALMEN’S LIENS) AND ENCUMBRANCES, EXCEPTING ONLY PERMITTED
ENCUMBRANCES, AND PROVIDING FOR SUCH OTHER AFFIRMATIVE INSURANCE (INCLUDING
ENDORSEMENTS FOR FUTURE ADVANCES UNDER THE LOAN DOCUMENTS AND FOR MECHANICS’ AND
MATERIALMEN’S LIENS) AND SUCH DIRECT ACCESS REINSURANCE AS THE ADMINISTRATIVE
AGENT MAY REASONABLY DEEM NECESSARY OR DESIRABLE,

 

(III)          WITH RESPECT TO THE MORTGAGED PROPERTIES, TO THE EXTENT REQUESTED
BY THE ADMINISTRATIVE AGENT, AND WITHIN 6 MONTHS FOLLOWING THE CLOSING DATE
(WHICH DATE MAY BE EXTENDED BY UP TO AN ADDITIONAL 90 DAYS BY THE ADMINISTRATIVE
AGENT AT ITS SOLE DISCRETION), AMERICAN LAND TITLE ASSOCIATION/AMERICAN CONGRESS
ON SURVEYING AND MAPPING FORM SURVEYS IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT FOR WHICH ALL NECESSARY FEES (WHERE APPLICABLE) HAVE BEEN
PAID, AND DATED NO MORE THAN 30 DAYS BEFORE THE FILING OF THE RELATED MORTGAGE,
CERTIFIED TO THE ADMINISTRATIVE AGENT AND FIRST AMERICAN TITLE INSURANCE COMPANY
(OR SUCH OTHER TITLE INSURANCE COMPANY AS MAY BE AGREED UPON BY THE BORROWER AND
THE ADMINISTRATIVE AGENT) IN A MANNER AND BY A SURVEYOR REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT,

 

(IV)          EVIDENCE OF THE INSURANCE REQUIRED BY THE TERMS OF THE MORTGAGES,

 

(V)           TO THE EXTENT REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT,
FAVORABLE OPINIONS OF LOCAL COUNSEL TO THE PARENT, THE BORROWER AND THE
SUBSIDIARIES WITH RESPECT TO THE MORTGAGED PROPERTIES, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, AND

 

(VI)          WITH RESPECT TO THE MORTGAGED PROPERTIES, SUCH OTHER CONSENTS,
AGREEMENTS AND CONFIRMATIONS OF THIRD PARTIES AS THE ADMINISTRATIVE AGENT MAY
DEEM NECESSARY OR DESIRABLE AND EVIDENCE THAT ALL OTHER ACTIONS THAT THE
ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO CREATE VALID
AND FIRST SUBSISTING LIENS ON THE PROPERTY DESCRIBED IN THE MORTGAGES HAS BEEN
TAKEN;

 


(C)           WITHIN 30 DAYS FOLLOWING THE CLOSING DATE, EITHER (I) EVIDENCE
THAT PROCEDURES FOR DISSOLUTION OF ACS TELEVISION, L.L.C. HAVE COMMENCED WITH
THE SECRETARY OF STATE OF THE STATE OF ITS FORMATION OR (II) AN EXECUTED
COUNTERPART OF THE APPLICABLE SECURITY DOCUMENTS DULY EXECUTED BY ACS
TELEVISION, L.L.C.; AND


 

(d)           within 5 Business Days following the Closing Date (to the extent
not previously delivered on the Closing Date), a final insurance certificate in
form and substance satisfactory to the Administrative Agent and other evidence
requested by the Administrative Agent that the insurance required by Section
5.07 and the Security Agreement is in effect.

 

78

--------------------------------------------------------------------------------


 


SECTION 5.19  NORTEL LIENS.  THE BORROWER AGREES (I) TO USE COMMERCIALLY
REASONABLE EFFORTS TO TERMINATE OR AMEND EACH OF THE UCC-1 FINANCING STATEMENTS
IN FAVOR OF NORTEL NETWORKS, INC. (“NORTEL”) THAT ARE OUTSTANDING ON THE CLOSING
DATE (THE “NORTEL LIENS”) OR TAKE OTHER ACTION SATISFACTORY TO THE
ADMINISTRATIVE AGENT, IN ANY CASE, IN A MANNER THAT ENSURES THAT THE NORTEL
LIENS (X) ONLY COVER EQUIPMENT OR OTHER ASSETS THAT ARE LEASED OR ACQUIRED AFTER
THE CLOSING DATE OR (Y) ARE JUNIOR TO THE LIENS IN FAVOR OF THE COLLATERAL
AGENT, AND (II) TO ENSURE THAT, UNTIL THE ACTIONS SPECIFIED IN CLAUSE (I) ABOVE
HAVE BEEN TAKEN TO THE SATISFACTION OF THE ADMINISTRATIVE AGENT, SUCH NORTEL
LIENS DO NOT SECURE MORE THAN $3,000,000 IN PAYMENTS OWED TO NORTEL AT ANY ONE
TIME OUTSTANDING.

 


ARTICLE VI

NEGATIVE COVENANTS


 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, and
all Letters of Credit have expired or terminated (or fully collateralized in a
manner reasonably satisfactory to the LC Issuers with cash and/or letters of
credit) and all LC Disbursements have been reimbursed, each of the Parent and
the Borrower covenants and agrees with the Lenders that:

 


SECTION 6.01  INDEBTEDNESS; CERTAIN EQUITY SECURITIES.


 


(A)           INDEBTEDNESS.  THE PARENT AND THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY
INDEBTEDNESS, EXCEPT:


 

(I)            INDEBTEDNESS CREATED UNDER THE LOAN DOCUMENTS (INCLUDING IN
RESPECT OF INCREMENTAL LOANS);

 

(II)           INDEBTEDNESS IN RESPECT OF (A) THE SENIOR SUBORDINATED NOTES;
PROVIDED THAT THE BORROWER AGREES TO CALL ALL SENIOR SUBORDINATED NOTES THAT ARE
NOT TENDERED BY THE CLOSING DATE FOR THE TENDER OFFER IN CONNECTION WITH THE
TRANSACTIONS SO THAT NO SUCH INDEBTEDNESS IS OUTSTANDING 45 DAYS AFTER THE
CLOSING DATE AND (B) THE SENIOR UNSECURED NOTES IN AN AGGREGATE PRINCIPAL AMOUNT
NOT TO EXCEED $118,300,000 PLUS AN AMOUNT EQUAL TO THE AMOUNTS HELD IN THE
SENIOR UNSECURED NOTES ACCOUNT PENDING CONSUMMATION OF THE TENDER OFFER IN
CONNECTION WITH THE TRANSACTIONS, MINUS THE PRINCIPAL AMOUNT OF SENIOR UNSECURED
NOTES ACQUIRED IN SUCH TENDER OFFER;

 

(III)          PERMITTED ADDITIONAL INDEBTEDNESS;

 

(IV)          INDEBTEDNESS OF THE PARENT TO THE BORROWER OR OF THE BORROWER TO
THE PARENT, OF THE PARENT OR THE BORROWER TO ANY WHOLLY-OWNED SUBSIDIARY AND OF
ANY WHOLLY-OWNED SUBSIDIARY (OTHER THAN A LICENSE SUBSIDIARY) TO THE PARENT OR
THE BORROWER OR ANY OTHER WHOLLY-OWNED SUBSIDIARY, PROVIDED THAT INDEBTEDNESS OF
ANY WHOLLY-OWNED SUBSIDIARY THAT IS NOT A LOAN PARTY TO THE BORROWER OR ANY
WHOLLY-OWNED SUBSIDIARY THAT IS A LOAN PARTY SHALL BE SUBJECT TO SECTION 6.04;

 

79

--------------------------------------------------------------------------------


 

(V)           GUARANTEES (A) BY THE BORROWER OF INDEBTEDNESS OF THE PARENT OR
ANY SUBSIDIARY AND BY ANY SUBSIDIARY OF INDEBTEDNESS OF THE PARENT, THE BORROWER
OR ANY OTHER SUBSIDIARY AND (B) BY THE PARENT OF ANY INDEBTEDNESS OF THE
BORROWER OR ANY SUBSIDIARY, PROVIDED THAT GUARANTEES BY THE PARENT, THE BORROWER
OR ANY SUBSIDIARY LOAN PARTY OF INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A
LOAN PARTY SHALL BE SUBJECT TO SECTION 6.04;

 

(VI)          INDEBTEDNESS IN RESPECT OF HEDGING AGREEMENTS PERMITTED BY
SECTION 6.07;

 

(VII)         INDEBTEDNESS INCURRED BY THE PARENT, THE BORROWER OR ANY OF THE
SUBSIDIARIES CONSTITUTING REIMBURSEMENT OBLIGATIONS WITH RESPECT TO LETTERS OF
CREDIT ISSUED IN THE ORDINARY COURSE OF BUSINESS, INCLUDING LETTERS OF CREDIT IN
RESPECT OF WORKERS’ COMPENSATION CLAIMS OR SELF-INSURANCE;

 

(VIII)        INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF AND LISTED ON SCHEDULE
6.01(A)(VIII) AND ANY REFINANCINGS, REFUNDINGS, RENEWALS, EXTENSIONS OR
REPLACEMENTS THEREOF (WITHOUT SHORTENING THE MATURITY OF, OR INCREASING THE
PRINCIPAL AMOUNT THEREOF (EXCEPT TO THE EXTENT OF FEES, PREMIUMS AND INTEREST ON
SUCH INDEBTEDNESS AND PAYABLE IN CONNECTION WITH SUCH REFINANCINGS, REFUNDINGS,
RENEWALS, EXTENSIONS OR REPLACEMENTS THEREOF) OR MAKING ANY SUCH INDEBTEDNESS
MATERIALLY MORE BURDENSOME ON THE LOAN PARTY PARTY THERETO);

 

(IX)           INDEBTEDNESS OF A SUBSIDIARY ACQUIRED PURSUANT TO A PERMITTED
ACQUISITION (OR INDEBTEDNESS ASSUMED BY THE PARENT, THE BORROWER OR ANY
WHOLLY-OWNED SUBSIDIARY PURSUANT TO A PERMITTED ACQUISITION AS A RESULT OF A
MERGER OR CONSOLIDATION OR THE ACQUISITION OF AN ASSET SECURING SUCH
INDEBTEDNESS), SO LONG AS (A) SUCH INDEBTEDNESS WAS NOT INCURRED IN CONNECTION
WITH, OR IN ANTICIPATION OR CONTEMPLATION OF, SUCH PERMITTED ACQUISITION AND (B)
THE SUM OF THE PRINCIPAL AMOUNT OF ALL SUCH INDEBTEDNESS UNDER THIS CLAUSE (IX)
TOGETHER WITH ALL INDEBTEDNESS UNDER CLAUSE (XV) OF THIS SECTION 6.01 SHALL NOT
EXCEED $30,000,000 FOR ALL SUCH INDEBTEDNESS AT ANY ONE TIME OUTSTANDING AND THE
AGGREGATE PRINCIPAL AMOUNT OF ALL INDEBTEDNESS UNDER THIS CLAUSE (IX) SHALL NOT
EXCEED $20,000,000 AT ANY ONE TIME OUTSTANDING;

 

(X)            INDEBTEDNESS ARISING FROM THE HONORING BY A BANK OR OTHER
FINANCIAL INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT DRAWN AGAINST
INSUFFICIENT FUNDS IN THE ORDINARY COURSE OF BUSINESS, PROVIDED THAT SUCH
INDEBTEDNESS IS EXTINGUISHED WITHIN FIVE BUSINESS DAYS OF ITS INCURRENCE;

 

(XI)           WITHOUT DUPLICATION, INDEBTEDNESS PERMITTED AS INVESTMENTS
PURSUANT TO SECTION 6.04;

 

(XII)          INDEBTEDNESS WITH RESPECT TO WORKMEN’S COMPENSATION CLAIMS,
SELF-INSURANCE, PERFORMANCE BONDS, SURETY BONDS, APPEAL BONDS OR OTHER SIMILAR
BONDS REQUIRED IN THE ORDINARY COURSE OF BUSINESS THAT DO NOT RESULT IN A
DEFAULT OR AN EVENT OF DEFAULT;

 

(XIII)         SENIOR UNSECURED INDEBTEDNESS OF THE BORROWER, WHICH MAY BE
GUARANTEED BY THE PARENT AND THE SUBSIDIARIES, IN AN AGGREGATE PRINCIPAL AMOUNT
OUTSTANDING AT ANY

 

80

--------------------------------------------------------------------------------


 

TIME NOT TO EXCEED THE SUM OF (A) THE AMOUNT REQUIRED TO REFINANCE IN FULL THE
SENIOR UNSECURED NOTES THEN OUTSTANDING (INCLUDING OUTSTANDING PRINCIPAL,
ACCRUED INTEREST AND TENDER OR CALL PREMIUMS); PROVIDED THAT THE PROCEEDS OF
SUCH ISSUANCE ARE USED TO REPAY, REPURCHASE, REDEEM OR OTHERWISE SATISFY THE
SENIOR UNSECURED NOTES IN FULL WITHIN 35 DAYS FOLLOWING SUCH INCURRENCE, AND (B)
$50,000,000; PROVIDED FURTHER THAT (A) SUCH INDEBTEDNESS (AND ANY GUARANTEES
THEREOF) SHALL ON THE DATE OF ISSUANCE PROVIDE A CASH YIELD NOT TO EXCEED A
MARKET RATE OF INTEREST PER ANNUM, (B) SUCH INDEBTEDNESS SHALL BE UNSECURED
(OTHER THAN BY THE PROCEEDS THEREOF HELD IN ESCROW PENDING A PERMITTED
ACQUISITION), (C) NO SCHEDULED PAYMENTS OF PRINCIPAL, PREPAYMENTS, REDEMPTIONS
OR SINKING FUND OR LIKE PAYMENTS ON THE PRINCIPAL OF SUCH INDEBTEDNESS SHALL BE
REQUIRED PRIOR TO THE 180TH DAY FOLLOWING THE TERM MATURITY DATE (OTHER THAN ANY
REPAYMENT OF PROCEEDS THEREOF HELD IN ESCROW PENDING A PERMITTED ACQUISITION),
(D) THE TERMS AND CONDITIONS OF SUCH INDEBTEDNESS SHALL NOT BE MORE RESTRICTIVE
ON THE PARENT, THE BORROWER AND THE SUBSIDIARIES THAN THE TERMS AND CONDITIONS
CUSTOMARILY FOUND IN SENIOR OR SENIOR SUBORDINATED NOTES OF SIMILAR ISSUERS
ISSUED UNDER RULE 144A OF THE SECURITIES ACT OF 1933 OR IN A PUBLIC OFFERING, IN
EACH CASE AS REASONABLY DETERMINED BY THE ADMINISTRATIVE AGENT, (E) NO DIVIDEND
SUSPENSION PERIOD OR DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME
OF INCURRENCE OF SUCH INDEBTEDNESS OR WOULD RESULT THEREFROM GIVING PRO FORMA
EFFECT TO THE USE OF PROCEEDS OF SUCH INDEBTEDNESS (INCLUDING THE REFINANCING OF
THE SENIOR UNSECURED NOTES) AND (F) THE PROCEEDS OF SUCH INDEBTEDNESS ARE
APPLIED AS SET FORTH IN CLAUSE (A) AND WITH RESPECT TO SUCH INDEBTEDNESS
SPECIFIED IN CLAUSE (B), ARE APPLIED, WITHIN 60 DAYS OF THE INCURRENCE THEREOF,
(I) TO FINANCE ONE OR MORE PERMITTED ACQUISITIONS (INCLUDING AMOUNTS TO BE HELD
IN ESCROW PENDING A PERMITTED ACQUISITION OR TO REPAY SUCH INDEBTEDNESS IF THE
PROCEEDS THEREOF WERE HELD IN ESCROW PENDING A PERMITTED ACQUISITION THAT WAS
NOT CONSUMMATED), OR (II) TO EFFECT MANDATORY PREPAYMENTS PURSUANT TO SECTION
2.11(B);

 

(XIV)        INDEBTEDNESS OF THE PARENT, THE BORROWER OR ANY OF THE SUBSIDIARIES
CONSISTING OF (A) THE FINANCING OF INSURANCE PREMIUMS IN THE ORDINARY COURSE OF
BUSINESS OR (B) TAKE-OR-PAY OBLIGATIONS CONTAINED IN SUPPLY ARRANGEMENTS ENTERED
INTO IN THE ORDINARY COURSE OF BUSINESS; AND

 

(XV)         SO LONG AS NO DEFAULT HAS OCCURRED AND IS CONTINUING, ADDITIONAL
INDEBTEDNESS (WHETHER OR NOT SECURED) AND ANY REFINANCINGS, REFUNDINGS,
RENEWALS, EXTENSIONS OR REPLACEMENTS THEREOF (WITHOUT SHORTENING THE MATURITY
OF, OR INCREASING THE PRINCIPAL AMOUNT THEREOF (EXCEPT TO THE EXTENT OF FEES,
PREMIUMS AND INTEREST ON SUCH INDEBTEDNESS AND PAYABLE IN CONNECTION WITH SUCH
REFINANCINGS, REFUNDINGS, RENEWALS, EXTENSIONS OR REPLACEMENTS THEREOF))
PROVIDED THE AGGREGATE PRINCIPAL AMOUNT OF ALL SUCH INDEBTEDNESS WHEN TOGETHER
WITH ALL INDEBTEDNESS UNDER CLAUSE (IX) OF THIS SECTION 6.01 SHALL NOT EXCEED
$30,000,000 FOR ALL SUCH INDEBTEDNESS AT ANY TIME OUTSTANDING AND THE AGGREGATE
PRINCIPAL AMOUNT OF ALL INDEBTEDNESS UNDER THIS CLAUSE (XV) SHALL NOT EXCEED
$20,000,000 FOR ALL SUCH INDEBTEDNESS AT ANY TIME OUTSTANDING.

 

In the event that any item of Indebtedness meets more than one of the categories
set forth above, the Borrower in its sole discretion may classify such item of
Indebtedness and only be required to include the amount and type of such
Indebtedness in one or more of such clauses, at its election.

 

81

--------------------------------------------------------------------------------


 


(B)           DISQUALIFIED STOCK.  THE PARENT AND THE BORROWER WILL NOT, AND
WILL NOT PERMIT ANY SUBSIDIARY TO, ISSUE ANY PREFERRED STOCK OR OTHER PREFERRED
EQUITY INTERESTS WHICH WOULD BE DISQUALIFIED STOCK.


 


SECTION 6.02  LIENS.  THE PARENT AND THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY
PROPERTY OR ASSET NOW OWNED OR HEREAFTER ACQUIRED BY IT, OR ASSIGN OR SELL ANY
INCOME OR REVENUES (INCLUDING ACCOUNTS RECEIVABLE) OR RIGHTS IN RESPECT OF ANY
THEREOF, EXCEPT:

 


(A)           LIENS CREATED UNDER THE LOAN DOCUMENTS;


 


(B)           PERMITTED LIENS;


 


(C)           ANY LIEN ON ANY PROPERTY OR ASSET OF THE PARENT, THE BORROWER OR
ANY SUBSIDIARY EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 1.01-A,
PROVIDED THAT (I) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF
THE PARENT, THE BORROWER OR ANY SUBSIDIARY (OTHER THAN PROCEEDS OR REPLACEMENTS
THEREOF) AND (II) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS THAT IT SECURES
ON THE DATE HEREOF AND EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF THAT DO NOT
INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF (EXCEPT TO THE EXTENT OF FEES,
PREMIUMS AND INTEREST ON SUCH OBLIGATIONS OR FEES IN CONNECTION WITH SUCH
EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF);


 


(D)           ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE
ACQUISITION THEREOF BY THE PARENT, THE BORROWER OR ANY SUBSIDIARY OR EXISTING ON
ANY PROPERTY OR ASSET OF ANY PERSON THAT BECOMES A SUBSIDIARY (OTHER THAN A
LICENSE SUBSIDIARY) AFTER THE DATE HEREOF PRIOR TO THE TIME SUCH PERSON BECOMES
A SUBSIDIARY, PROVIDED THAT (A) SUCH LIEN IS NOT CREATED IN CONTEMPLATION OF OR
IN CONNECTION WITH SUCH ACQUISITION OR SUCH PERSON BECOMING A SUBSIDIARY, AS THE
CASE MAY BE, (B) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF
THE PARENT, THE BORROWER OR ANY SUBSIDIARY (OTHER THAN PROCEEDS OR REPLACEMENTS
THEREOF) AND (C) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS THAT IT SECURES
ON THE DATE OF SUCH ACQUISITION OR THE DATE SUCH PERSON BECOMES A SUBSIDIARY, AS
THE CASE MAY BE AND EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF THAT DO NOT
INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF EXCEPT TO THE EXTENT OF FEES,
PREMIUMS, AND INTEREST ON SUCH INDEBTEDNESS OR ON REFINANCINGS, REFUNDINGS,
RENEWALS, EXTENSIONS OR REPLACEMENTS THEREOF;


 


(E)           LIENS ON ASSETS OF THE PARENT, THE BORROWER OR A SUBSIDIARY
SECURING INDEBTEDNESS PERMITTED BY SECTION 6.01(A)(XV);


 


(F)            ANY INTEREST OR TITLE OF A LESSOR, LESSEE, LICENSOR, LICENSEE,
SUBLICENSEE OR SUBLESSOR OR SUBLESSEE UNDER ANY LEASE, LICENSE, SUBLICENSE OR
SUBLEASE ENTERED INTO BY THE PARENT, THE BORROWER OR ANY OTHER SUBSIDIARY IN THE
ORDINARY COURSE OF ITS BUSINESS AND COVERING ONLY THE ASSETS SO LEASED,
LICENSED, SUBLICENSED OR SUBLEASED;


 


(G)           LIENS ARISING OUT OF ANY CONDITIONAL SALE, TITLE RETENTION,
CONSIGNMENT OR OTHER SIMILAR ARRANGEMENTS FOR THE SALE OF GOODS ENTERED INTO BY
THE PARENT, THE BORROWER OR ANY OF THE SUBSIDIARIES IN THE ORDINARY COURSE OF
BUSINESS TO THE EXTENT SUCH LIENS DO

 

82

--------------------------------------------------------------------------------


 


NOT ATTACH TO ANY ASSETS OTHER THAN THE GOODS SUBJECT TO SUCH ARRANGEMENTS (AND
PROCEEDS THEREOF);


 


(H)           LIENS (I) INCURRED IN THE ORDINARY COURSE OF BUSINESS IN
CONNECTION WITH THE PURCHASE OR SHIPPING OF GOODS OR ASSETS (OR THE RELATED
ASSETS AND PROCEEDS THEREOF), WHICH LIENS ARE IN FAVOR OF THE SELLER OR SHIPPER
OF SUCH GOODS OR ASSETS AND ONLY ATTACH TO SUCH GOODS OR ASSETS AND (II) IN
FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING AS A MATTER OF LAW TO SECURE
PAYMENT OF CUSTOMS DUTIES IN CONNECTION WITH THE IMPORTATION OF GOODS;


 


(I)            LIENS IN FAVOR OF COLLECTING BANKS HAVING A RIGHT OF SETOFF,
REVOCATION, REFUND OR CHARGEBACK WITH RESPECT TO MONEY OR INSTRUMENTS OF THE
PARENT, THE BORROWER OR ANY OF THE SUBSIDIARIES ON DEPOSITS WITH OR IN
POSSESSION OF SUCH BANKS, OTHER THAN THOSE RELATING TO INDEBTEDNESS;


 


(J)            LIENS SECURING INSURANCE PREMIUM FINANCING ARRANGEMENTS;


 


(K)           LIENS ON THE CREST ASSETS IN FAVOR OF THE SELLER OF SUCH ASSETS TO
THE PARENT AND ITS SUBSIDIARIES AND LIENS IN FAVOR OF ANY SUBSEQUENT PURCHASER
OF THE CREST ASSETS IN CONNECTION WITH THE TRANSACTION TO PURCHASE SUCH ASSETS.


 


(L)            LIENS ON AMOUNTS BEING HELD IN ESCROW PENDING A PERMITTED
ACQUISITION; AND


 


(M)          LIENS NOT OTHERWISE PERMITTED BY THIS SECTION SO LONG AS NEITHER
(I) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE OBLIGATIONS SECURED
THEREBY NOR (II) THE AGGREGATE FAIR MARKET VALUE (DETERMINED AS OF THE DATE SUCH
LIEN IS INCURRED) OF THE ASSETS SUBJECT THERETO EXCEEDS (AS TO THE PARENT, THE
BORROWER AND ITS SUBSIDIARIES) THE AMOUNTS SPECIFIED IN SECTION 6.01(A)(XV) AT
ANY ONE TIME.


 


SECTION 6.03  FUNDAMENTAL CHANGES; LINES OF BUSINESS.


 


(A)           FUNDAMENTAL CHANGES.  NEITHER THE PARENT NOR THE BORROWER WILL,
NOR WILL THEY PERMIT ANY SUBSIDIARY TO, MERGE INTO OR CONSOLIDATE WITH ANY OTHER
PERSON, OR PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT, OR
LIQUIDATE OR DISSOLVE, EXCEPT THAT, IF AT THE TIME THEREOF AND IMMEDIATELY AFTER
GIVING EFFECT THERETO NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING (I) ANY
SUBSIDIARY (OTHER THAN A LICENSE SUBSIDIARY) MAY MERGE INTO THE BORROWER SO LONG
AS THE BORROWER IS THE SURVIVING ENTITY, AND ANY PERSON (OTHER THAN A LICENSE
SUBSIDIARY) MAY MERGE INTO OR CONSOLIDATE WITH A SUBSIDIARY (OTHER THAN A
LICENSE SUBSIDIARY) IN CONNECTION WITH A PERMITTED ACQUISITION SO LONG AS THE
SURVIVING ENTITY IS A SUBSIDIARY AND (IF ANY PARTY TO SUCH MERGER OR
CONSOLIDATION IS A SUBSIDIARY LOAN PARTY) THE SURVIVING ENTITY IS A SUBSIDIARY
LOAN PARTY, (II) ANY SUBSIDIARY MAY MERGE INTO OR CONSOLIDATE WITH ANY OTHER
SUBSIDIARY AND, IF EITHER SUCH SUBSIDIARY IS A SUBSIDIARY LOAN PARTY, THE
SURVIVING ENTITY IS A SUBSIDIARY LOAN PARTY, (III) ANY SUBSIDIARY MAY MERGE INTO
OR CONSOLIDATE WITH ANY OTHER PERSON OR PERMIT ANY OTHER PERSON TO MERGE INTO OR
CONSOLIDATE WITH IT IN ANY SALE OR OTHER DISPOSITION PERMITTED UNDER SECTION
6.05, AND (IV) ANY SUBSIDIARY (OTHER THAN A LICENSE SUBSIDIARY (EXCLUDING ACS
TELEVISION LICENSE SUB, INC.)) MAY LIQUIDATE OR DISSOLVE IF THE BORROWER
DETERMINES IN ITS GOOD

 

83

--------------------------------------------------------------------------------


 


FAITH BUSINESS JUDGMENT THAT SUCH LIQUIDATION OR DISSOLUTION IS IN THE BEST
INTERESTS OF THE BORROWER AND IS NOT MATERIALLY DISADVANTAGEOUS TO THE LENDERS,
PROVIDED THAT ANY SUCH MERGER OR CONSOLIDATION INVOLVING A PERSON THAT IS NOT A
WHOLLY OWNED SUBSIDIARY IMMEDIATELY PRIOR TO SUCH MERGER OR CONSOLIDATION SHALL
NOT BE PERMITTED UNLESS ALSO PERMITTED BY SECTIONS 6.04 AND 6.08.


 


(B)           LINES OF BUSINESS.  (I) THE BORROWER WILL NOT, AND WILL NOT PERMIT
ANY OF THE SUBSIDIARIES TO, ENGAGE TO ANY MATERIAL EXTENT (DETERMINED ON A
CONSOLIDATED BASIS) IN ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE CONDUCTED
(OR PROPOSED OR CONTEMPLATED TO BE CONDUCTED AND IDENTIFIED TO THE
ADMINISTRATIVE AGENT) BY THE BORROWER AND THE SUBSIDIARIES ON THE DATE HEREOF
AND BUSINESSES REASONABLY RELATED, INCIDENTAL OR ANCILLARY THERETO.


 

(II)           NO LICENSE SUBSIDIARY WILL ENGAGE IN ANY BUSINESS OR ACTIVITY
OTHER THAN HOLDING THE APPLICABLE OPERATING LICENSE AND ACTIVITIES INCIDENTAL
THERETO.

 

(III)          NO LICENSE SUBSIDIARY WILL SELL, TRANSFER, LEASE OR OTHERWISE
DISPOSE OF ANY OPERATING LICENSE OR ANY AUTHORIZATION MATERIAL TO THE BUSINESS
OF THE LOAN PARTIES.

 


SECTION 6.04  INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS.  THE
PARENT AND THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF THE SUBSIDIARIES TO
MAKE OR PERMIT TO EXIST ANY INVESTMENT EXCEPT:

 


(A)           PERMITTED INVESTMENTS;


 


(B)           INVESTMENTS BY THE PARENT, THE BORROWER AND THE SUBSIDIARIES IN
EQUITY INTERESTS IN THEIR RESPECTIVE SUBSIDIARIES, PROVIDED THAT ANY SUCH EQUITY
INTERESTS HELD BY A LOAN PARTY SHALL BE PLEDGED TO THE ADMINISTRATIVE AGENT AS
COLLATERAL SECURITY FOR THE OBLIGATIONS OF THE LOAN PARTIES UNDER THE LOAN
DOCUMENTS PURSUANT TO THE SECURITY DOCUMENTS (SUBJECT TO THE LIMITATIONS
APPLICABLE TO FOREIGN SUBSIDIARY EQUITY INTERESTS REFERRED TO IN
SECTION 4.01(F)(I));


 


(C)           LOANS OR ADVANCES MADE BY THE PARENT, THE BORROWER OR ANY
SUBSIDIARY LOAN PARTY TO THE PARENT, THE BORROWER OR ANY SUBSIDIARY LOAN PARTY,
PROVIDED THAT ANY SUCH LOANS AND ADVANCES MADE BY A LOAN PARTY SHALL BE
EVIDENCED BY A PROMISSORY NOTE PLEDGED TO THE ADMINISTRATIVE AGENT AS COLLATERAL
SECURITY FOR THE OBLIGATIONS OF THE LOAN PARTIES UNDER THE LOAN DOCUMENTS
PURSUANT TO THE SECURITY DOCUMENTS;


 


(D)           (I) GUARANTEES CONSTITUTING INDEBTEDNESS PERMITTED BY SECTION
6.01, PROVIDED THAT NO SUBSIDIARY SHALL GUARANTEE PERMITTED ADDITIONAL
INDEBTEDNESS UNLESS, IF APPLICABLE, SUCH GUARANTY IS SUBORDINATED TO THE
OBLIGATIONS ON THE SAME TERMS AS SUCH INDEBTEDNESS AND (II) GUARANTEES BY THE
PARENT, THE BORROWER OR ANY SUBSIDIARY OF THE OBLIGATIONS (OTHER THAN
INDEBTEDNESS) OF THE PARENT, THE BORROWER OR ANY SUBSIDIARY;


 


(E)           INVESTMENTS RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR
REORGANIZATION OF, OR SETTLEMENT OF DELINQUENT ACCOUNTS AND DISPUTES WITH,
CUSTOMERS AND SUPPLIERS, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;


 


(F)            PERMITTED ACQUISITIONS, PROVIDED THAT (I) THE AGGREGATE PURCHASE
PRICES OF ALL PERMITTED ACQUISITIONS UNDER THIS CLAUSE (F) SHALL NOT EXCEED
$250,000,000 AND (II) IF, ON THE

 

84

--------------------------------------------------------------------------------


 


DATE OF ANY PERMITTED ACQUISITION, THE AGGREGATE PURCHASE PRICE OF SUCH
PERMITTED ACQUISITION, TOGETHER WITH THE AGGREGATE PURCHASE PRICES OF ALL PRIOR
PERMITTED ACQUISITIONS OCCURRING AFTER THE CLOSING DATE, SHALL EXCEED
$150,000,000, THEN SUCH EXCESS AMOUNT AS AT SUCH DATE SHALL NOT BE GREATER THAN
THE AVAILABLE EQUITY ISSUANCE AMOUNTS AS AT SUCH DATE, AND AT THE TIME OF SUCH
PERMITTED ACQUISITION, THE BORROWER SHALL DELIVER A CERTIFICATE OF A FINANCIAL
OFFICER STATING THE PORTION OF THE PURCHASE PRICE OF SUCH PERMITTED ACQUISITION
BEING MADE FROM THE AVAILABLE EQUITY ISSUANCE AMOUNTS, AND SETTING FORTH A
CALCULATION OF THE AVAILABLE EQUITY ISSUANCE AMOUNT IMMEDIATELY BEFORE AND
IMMEDIATELY AFTER SUCH PERMITTED ACQUISITION;


 


(G)           LOANS AND ADVANCES TO EMPLOYEES, DIRECTORS OR CONSULTANTS IN THE
ORDINARY COURSE OF BUSINESS (INCLUDING, WITHOUT LIMITATION, FOR TRAVEL,
ENTERTAINMENT AND RELOCATION EXPENSES AND TEMPORARY ADVANCES TO EMPLOYEES OR
DIRECTORS IN RESPECT OF INCOME TAXES RELATED TO THE EXERCISE OF STOCK OPTIONS)
TO THE EXTENT PERMITTED UNDER THE SARBANES-OXLEY ACT OF 2002, AS AMENDED, IN AN
AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $5,000,000 AT ANY ONE TIME OUTSTANDING;


 


(H)           INVESTMENTS BY THE PARENT, THE BORROWER AND THE SUBSIDIARIES IN
HEDGING AGREEMENTS PERMITTED UNDER SECTION 6.07;


 


(I)            EXTENSIONS OF TRADE CREDIT OR THE HOLDING OF RECEIVABLES OWING TO
THE PARENT, THE BORROWER OR ANY SUBSIDIARY IF CREATED OR ACQUIRED IN THE
ORDINARY COURSE OF BUSINESS;


 


(J)            PAYROLL, TRAVEL AND SIMILAR ADVANCES TO COVER MATTERS THAT ARE
EXPECTED AT THE TIME OF SUCH ADVANCES ULTIMATELY TO BE TREATED AS EXPENSES FOR
ACCOUNTING PURPOSES AND THAT ARE MADE IN THE ORDINARY COURSE OF BUSINESS;


 


(K)           INVESTMENTS THAT ARE FINANCED OR ACQUIRED WITH EQUITY INTERESTS OF
THE PARENT;


 


(L)            INVESTMENTS SET FORTH ON SCHEDULE 6.04 (AND OTHER INVESTMENTS
RECEIVED IN RESPECT THEREOF WITHOUT THE PAYMENT OF ADDITIONAL CASH
CONSIDERATION);


 


(M)          INVESTMENTS MADE WITH NET PROCEEDS TO THE EXTENT PERMITTED TO BE SO
APPLIED OR REINVESTED AS SET FORTH IN THE DEFINITION OF PREPAYMENT EVENT AND AS
CONTEMPLATED BY SECTION 2.11(B);


 


(N)           INVESTMENTS RECEIVED AS CONSIDERATION IN CONNECTION WITH SALES,
TRANSFERS OR OTHER DISPOSITIONS PERMITTED UNDER THIS AGREEMENT;


 


(O)           SO LONG AS NO DEFAULT OR DIVIDEND SUSPENSION PERIOD HAS OCCURRED
AND IS CONTINUING, OTHER INVESTMENTS, THE AMOUNT OF WHICH IS DEDUCTED FROM
AVAILABLE CASH FOR THE RELEVANT PERIOD IN WHICH MADE PURSUANT TO CLAUSE (IV) OF
THE DEFINITION OF SUCH TERM IN SECTION 1.01, IN AN AGGREGATE AMOUNT NOT TO
EXCEED THE AMOUNT OF CUMULATIVE DISTRIBUTABLE CASH AT SUCH TIME, PROVIDED THAT,
AFTER JUNE 30, 2005, NO INVESTMENT SHALL BE MADE UNDER THIS CLAUSE (O) PRIOR TO
THE DATE 5 DAYS AFTER THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE
AGENT A CERTIFICATE OF A FINANCIAL OFFICER STATING THE AMOUNT OF SUCH INVESTMENT
TO BE MADE PURSUANT TO THIS CLAUSE (O) AND DEMONSTRATING THAT THE SUM OF (A)
CUMULATIVE DISTRIBUTABLE CASH THROUGH THE

 

85

--------------------------------------------------------------------------------


 


MOST RECENT FISCAL QUARTER AS OF WHICH FINANCIAL STATEMENTS HAVE BEEN DELIVERED
TO THE LENDERS UNDER SECTION 5.01 MINUS (B) THE AMOUNT OF SUCH INVESTMENT, IS
GREATER THAN ZERO;


 


(P)                                 SO LONG AS NO DEFAULT OR DIVIDEND SUSPENSION
PERIOD HAS OCCURRED AND IS CONTINUING, OTHER INVESTMENTS IN AN AGGREGATE AMOUNT
NOT TO EXCEED THE AVAILABLE EQUITY ISSUANCE AMOUNT AT SUCH TIME, PROVIDED THAT
AT THE TIME OF ANY INVESTMENT UNDER THIS CLAUSE (P), THE BORROWER SHALL DELIVER
A CERTIFICATE OF A FINANCIAL OFFICER STATING THE AMOUNT OF THE INVESTMENT BEING
MADE PURSUANT TO THIS CLAUSE (P) AND SETTING FORTH A CALCULATION OF THE
AVAILABLE EQUITY ISSUANCE AMOUNT IMMEDIATELY BEFORE AND IMMEDIATELY AFTER SUCH
INVESTMENT; AND


 


(Q)                                 INVESTMENTS IN THE CREST ASSETS.


 


SECTION 6.05  ASSET SALES.  THE PARENT AND THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY OF THE SUBSIDIARIES TO, SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF
ANY ASSET, INCLUDING ANY EQUITY INTEREST OWNED BY IT, NOR WILL THE PARENT OR THE
BORROWER PERMIT ANY OF THE SUBSIDIARIES TO ISSUE ANY ADDITIONAL EQUITY INTEREST
IN SUCH SUBSIDIARY, EXCEPT:

 


(A)                                  SALES, TRANSFERS, LEASES OR OTHER
DISPOSITIONS OF INVENTORY, USED, SURPLUS OR OBSOLETE EQUIPMENT, THE LEASE OR
SUBLEASE OF REAL PROPERTY OR EQUIPMENT AND SALES, TRANSFERS OR OTHER
DISPOSITIONS OF CASH AND PERMITTED INVESTMENTS IN THE ORDINARY COURSE OF
BUSINESS;


 


(B)                                 SALES, TRANSFERS, LEASES OR OTHER
DISPOSITIONS OF TELECOMMUNICATIONS TRANSMISSION CAPACITY IN THE ORDINARY COURSE
OF BUSINESS THAT DO NOT INVOLVE THE TRANSFER OF OWNERSHIP OF THE UNDERLYING
MEANS OF TRANSMISSION;


 


(C)                                  SALES, TRANSFERS, LEASES AND DISPOSITIONS
TO THE PARENT, THE BORROWER OR ANOTHER LOAN PARTY;


 


(D)                                 SALES, TRANSFERS, LEASES AND DISPOSITIONS
PERMITTED BY CLAUSES (I), (II) AND (IV) OF SECTION 6.03(A);


 


(E)                                  THE TRANSFER OR OTHER DISPOSITION OF
PERMITTED INVESTMENTS IN THE ORDINARY COURSE OF BUSINESS;


 


(F)                                    THE LICENSE OR SUBLICENSE OF PATENTS,
TRADEMARKS, COPYRIGHTS, KNOW-HOW OR OTHER INTELLECTUAL PROPERTY TO THIRD PERSONS
IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE;


 


(G)                                 THE SALE, TRANSFER, LEASE OR OTHER
DISPOSITION OF PROPERTY, PLANT OR EQUIPMENT TO THE EXTENT THAT SUCH PROPERTY,
PLANT OR EQUIPMENT IS EXCHANGED FOR, OR FOR CREDIT AGAINST THE PURCHASE PRICE
OF, OTHER PROPERTY, PLANT OR EQUIPMENT USED OR USEFUL IN A BUSINESS OF THE LOAN
PARTIES OR THE PROCEEDS OF SUCH SALE, TRANSFER OR OTHER DISPOSITION ARE
REASONABLY PROMPTLY APPLIED TO THE PURCHASE PRICE OF SUCH PROPERTY, PLANT OR
EQUIPMENT USED OR USEFUL IN THE BUSINESS OPERATIONS OF THE LOAN PARTIES;


 


(H)                                 (A) THE CANCELLATION OR TERMINATION OF
OBLIGATIONS (INCLUDING, WITHOUT LIMITATION, ANY PROMISSORY NOTES EVIDENCING SUCH
OBLIGATIONS) OF CREST COMMUNICATIONS L.L.C.

 

86

--------------------------------------------------------------------------------


 


AND ITS AFFILIATES TO THE PARENT AND ITS SUBSIDIARIES AND (B) THE SALE,
TRANSFER, LEASE OR OTHER DISPOSITION OF THE CREST ASSETS; AND


 


(I)                                     SO LONG AS NO DEFAULT HAS OCCURRED AND
IS CONTINUING, SALES, TRANSFERS, LEASES AND OTHER DISPOSITIONS OF ASSETS (OTHER
THAN SALES OF LESS THAN 100% OF THE EQUITY INTERESTS IN A SUBSIDIARY) THAT ARE
NOT PERMITTED BY ANY OTHER CLAUSE OF THIS SECTION, PROVIDED THAT (I) THE
AGGREGATE FAIR MARKET VALUE OF ALL ASSETS SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF IN RELIANCE UPON THIS CLAUSE (I) SHALL NOT EXCEED $25,000,000 DURING
ANY FISCAL YEAR OF THE BORROWER AND $75,000,000 IN THE AGGREGATE DURING THE TERM
OF THIS AGREEMENT, AND (II) ASSETS WITH AN AGGREGATE BOOK VALUE OF LESS THAN
$250,000 SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN A SINGLE TRANSACTION OR A
SERIES OF RELATED TRANSACTIONS SHALL NOT BE INCLUDED IN THE DETERMINATION OF THE
AGGREGATE FAIR MARKET VALUE OF ASSETS SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
IN RELIANCE UPON THIS CLAUSE (I);


 

provided that all sales, transfers, leases and other dispositions permitted by
clause (i) shall be made for fair value and shall be made for at least 50% cash
consideration.

 

To the extent the Required Lenders waive the provisions of this Section 6.05
with respect to the sale, transfer, lease or other disposition of any Collateral
or any Subsidiary, or any Collateral or any Subsidiary is sold, transferred,
leased or otherwise disposed of as permitted by this Section 6.05, (i) such
Collateral (unless transferred to a Loan Party) shall, subject to
Section 9.02(b), (except as otherwise provided above) be sold, transferred,
leased or otherwise disposed of free and clear of the Liens created by the Loan
Documents and (ii) such Subsidiary shall be released from its obligations under
the Loan Documents and, in each case, the Administrative Agent shall take such
actions (including, without limitation, directing any collateral agent to take
such actions) as are appropriate in connection therewith to release any such
Liens or obligations.

 


SECTION 6.06  SALE AND LEASEBACK TRANSACTIONS.  THE PARENT AND THE BORROWER WILL
NOT, AND WILL NOT PERMIT ANY OF THE SUBSIDIARIES TO, ENTER INTO ANY ARRANGEMENT,
DIRECTLY OR INDIRECTLY, WHEREBY IT SHALL SELL OR TRANSFER ANY PROPERTY, REAL OR
PERSONAL, USED OR USEFUL IN ITS BUSINESS, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, AND THEREAFTER RENT OR LEASE SUCH PROPERTY OR OTHER PROPERTY THAT IT
INTENDS TO USE FOR SUBSTANTIALLY THE SAME PURPOSE OR PURPOSES AS THE PROPERTY
SOLD OR TRANSFERRED, EXCEPT FOR (A) ANY SUCH SALE OR TRANSFER OF ANY FIXED OR
CAPITAL ASSETS THAT IS MADE FOR CASH CONSIDERATION IN AN AMOUNT NOT LESS THAN
THE COST OF SUCH FIXED OR CAPITAL ASSET AND IS CONSUMMATED WITHIN 90 DAYS AFTER
THE PARENT, THE BORROWER OR SUCH SUBSIDIARY ACQUIRES OR COMPLETES THE
CONSTRUCTION OF SUCH FIXED OR CAPITAL ASSET, (B) ANY OTHER SALE AND LEASEBACK OF
ANY FIXED OR CAPITAL ASSETS TO THE EXTENT THAT (I) ALL INDEBTEDNESS INCURRED IN
CONNECTION WITH SUCH SALE IS OTHERWISE PERMITTED BY SECTION 6.01, (II) ANY LIENS
CREATED ON SUCH ASSETS ARE OTHERWISE PERMITTED BY SECTION 6.02, AND (III) SUCH
ASSET SALE IS IN COMPLIANCE WITH SECTION 6.05, AND (C) ANY SUCH TRANSACTIONS
RELATED TO THE CREST ASSETS.

 


SECTION 6.07  HEDGING AGREEMENTS.  THE PARENT AND THE BORROWER WILL NOT, AND
WILL NOT PERMIT ANY OF THE SUBSIDIARIES TO, ENTER INTO ANY HEDGING AGREEMENT,
OTHER THAN (A) HEDGING AGREEMENTS ENTERED INTO PURSUANT TO SECTION 5.15 AND (B)
HEDGING AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS TO HEDGE OR
MITIGATE RISKS TO WHICH THE PARENT, THE BORROWER OR ANY SUBSIDIARY IS EXPOSED IN
THE CONDUCT OF ITS BUSINESS OR THE MANAGEMENT OF ITS LIABILITIES.

 

87

--------------------------------------------------------------------------------


 


SECTION 6.08  RESTRICTED PAYMENTS; CERTAIN PAYMENTS OF INDEBTEDNESS.

 


(A)                                  RESTRICTED PAYMENTS IN RESPECT OF EQUITY. 
NEITHER THE PARENT NOR THE BORROWER WILL, NOR WILL THEY PERMIT ANY SUBSIDIARY
TO, DECLARE OR MAKE, OR AGREE TO PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY
RESTRICTED PAYMENT, EXCEPT


 

(I)                                     THE PARENT, THE BORROWER AND ANY
SUBSIDIARY MAY DECLARE AND PAY DIVIDENDS WITH RESPECT TO ITS CAPITAL STOCK
PAYABLE SOLELY IN ADDITIONAL SHARES OF ITS COMMON STOCK;

 

(II)                                  THE BORROWER AND THE SUBSIDIARIES MAY
DECLARE AND PAY DIVIDENDS RATABLY WITH RESPECT TO THEIR CAPITAL STOCK;

 

(III)                               AS LONG AS NO DIVIDEND SUSPENSION PERIOD
SHALL HAVE COMMENCED AND BE CONTINUING AND NO DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, THE PARENT MAY PAY DIVIDENDS ON ITS COMMON STOCK, REPURCHASE ITS
COMMON STOCK AND MAKE OTHER RESTRICTED PAYMENTS IN AN AMOUNT NOT EXCEEDING
CUMULATIVE DISTRIBUTABLE CASH OF THE LOAN PARTIES CALCULATED AS OF THE DATE OF
SUCH RESTRICTED PAYMENT, PROVIDED THAT, AFTER JUNE 30, 2005, NO RESTRICTED
PAYMENT SHALL BE MADE UNDER THIS CLAUSE (III) PRIOR TO THE DATE 20 DAYS AFTER
THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF A
FINANCIAL OFFICER STATING THE AMOUNT OF SUCH RESTRICTED PAYMENT TO BE MADE
PURSUANT TO THIS CLAUSE (III) AND DEMONSTRATING THAT THE SUM OF (A) CUMULATIVE
DISTRIBUTABLE CASH THROUGH THE MOST RECENT FISCAL QUARTER AS OF WHICH FINANCIAL
STATEMENTS HAVE BEEN DELIVERED TO THE LENDERS UNDER SECTION 5.01 MINUS (B) THE
AMOUNT OF SUCH RESTRICTED PAYMENT, IS GREATER THAN ZERO;

 

(IV)                              AS LONG AS NO DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, THE PARENT MAY PAY DIVIDENDS ON ITS COMMON STOCK, REPURCHASE ITS
COMMON STOCK AND MAKE OTHER RESTRICTED PAYMENTS UP TO BUT NOT EXCEEDING THE
AVAILABLE EQUITY ISSUANCE AMOUNT AS OF THE DATE OF SUCH RESTRICTED PAYMENT,
PROVIDED THAT AT THE TIME OF ANY RESTRICTED PAYMENT UNDER THIS CLAUSE (IV), THE
BORROWER SHALL DELIVER A CERTIFICATE OF A FINANCIAL OFFICER STATING THE AMOUNT
OF THE RESTRICTED PAYMENT BEING MADE PURSUANT TO THIS CLAUSE (IV) AND SETTING
FORTH A CALCULATION OF THE AVAILABLE EQUITY ISSUANCE AMOUNT IMMEDIATELY BEFORE
AND IMMEDIATELY AFTER SUCH RESTRICTED PAYMENT;

 

(V)                                 ANY PURCHASE, REPURCHASE, RETIREMENT,
DEFEASANCE OR OTHER ACQUISITION OR RETIREMENT FOR VALUE OF EQUITY INTERESTS OF
THE PARENT MADE BY EXCHANGE FOR, OR OUT OF THE PROCEEDS OF THE SUBSTANTIALLY
CONCURRENT SALE OF, EQUITY INTERESTS OF THE PARENT (OTHER THAN DISQUALIFIED
STOCK AND OTHER THAN EQUITY INTERESTS ISSUED OR SOLD TO THE BORROWER OR A
SUBSIDIARY OR AN EMPLOYEE STOCK OWNERSHIP PLAN OR OTHER TRUST ESTABLISHED BY THE
BORROWER OR ANY OF THE SUBSIDIARIES);

 

(VI)                              PROVIDED THAT NO DEFAULT OR DIVIDEND
SUSPENSION PERIOD HAS OCCURRED AND IS CONTINUING, RESTRICTED PAYMENTS WITH THE
PROCEEDS OF, AND TO THE EXTENT PERMITTED BY CLAUSE (F)(IV) OF THE DEFINITION OF,
PERMITTED ADDITIONAL INDEBTEDNESS; AND

 

(VII)                           ANY SUBSIDIARY THAT IS NOT A WHOLLY-OWNED
SUBSIDIARY MAY PAY CASH DIVIDENDS TO ITS SHAREHOLDERS, MEMBERS OR PARTNERS
GENERALLY, SO LONG AS THE PARENT, THE

 

88

--------------------------------------------------------------------------------


 

BORROWER OR THE SUBSIDIARY THAT OWNS THE EQUITY INTERESTS IN SUCH SUBSIDIARY
PAYING SUCH DIVIDENDS RECEIVES AT LEAST ITS PROPORTIONATE SHARE THEREOF.

 


(B)                                 PAYMENTS IN RESPECT OF INDEBTEDNESS. 
NEITHER THE PARENT NOR THE BORROWER WILL, NOR WILL THEY PERMIT ANY SUBSIDIARY
TO, MAKE OR AGREE TO MAKE, DIRECTLY OR INDIRECTLY, ANY PAYMENT OR OTHER
DISTRIBUTION (WHETHER IN CASH, SECURITIES OR OTHER PROPERTY) OF OR IN RESPECT OF
PRINCIPAL OF OR INTEREST ON ANY INDEBTEDNESS FOR BORROWED MONEY, OR ANY PAYMENT
OR OTHER DISTRIBUTION (WHETHER IN CASH, SECURITIES OR OTHER PROPERTY), INCLUDING
ANY SINKING FUND OR SIMILAR DEPOSIT, ON ACCOUNT OF THE PURCHASE, REDEMPTION,
RETIREMENT, ACQUISITION, CANCELLATION OR TERMINATION OF ANY INDEBTEDNESS FOR
BORROWED MONEY, EXCEPT:


 

(I)                                     PAYMENTS OF INDEBTEDNESS CREATED UNDER
THE LOAN DOCUMENTS;

 

(II)                                  PAYMENTS OF REGULARLY SCHEDULED INTEREST
AND PRINCIPAL PAYMENTS AS AND WHEN DUE IN RESPECT OF ANY INDEBTEDNESS, OTHER
THAN PAYMENTS IN RESPECT OF PERMITTED ADDITIONAL INDEBTEDNESS AND THE SENIOR
SUBORDINATED NOTES PROHIBITED BY ANY SUBORDINATION PROVISIONS OF THE DOCUMENTS
GOVERNING OR EVIDENCING SUCH INDEBTEDNESS;

 

(III)                               REFINANCINGS (INCLUDING BY REDEMPTION,
TENDER, ACQUISITION, DEFEASANCES, DISCHARGE OR OTHERWISE) OF INDEBTEDNESS TO THE
EXTENT PERMITTED BY SECTION 6.01;

 

(IV)                              PAYMENT OF SECURED INDEBTEDNESS THAT BECOMES
DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR ASSETS
SECURING SUCH INDEBTEDNESS;

 

(V)                                 PAYMENT OF INDEBTEDNESS PERMITTED UNDER
CLAUSES (IV), (VIII), (IX), (XIII) AND (XV) OF SECTION 6.01(A);

 

(VI)                              PROVIDED THAT NO DEFAULT OR DIVIDEND
SUSPENSION PERIOD HAS OCCURRED AND IS CONTINUING, DETERMINED ON A PRO FORMA
BASIS AFTER GIVING EFFECT TO THE APPLICATION OF PROCEEDS OF PERMITTED ADDITIONAL
INDEBTEDNESS OR SENIOR UNSECURED INDEBTEDNESS, PAYMENT OF THE SENIOR UNSECURED
NOTES WITH THE PROCEEDS OF PERMITTED ADDITIONAL INDEBTEDNESS AND WITH THE
PROCEEDS OF SENIOR UNSECURED INDEBTEDNESS TO THE EXTENT PERMITTED UNDER
SECTION 6.01(XIII);

 

(VII)                           (A) PAYMENT FOR THE REPURCHASE, REDEMPTION,
RETIREMENT OR CANCELLATION OF SENIOR SUBORDINATED NOTES AND SENIOR UNSECURED
NOTES WITH FUNDS HELD IN THE COLLATERAL ACCOUNTS ON THE CLOSING DATE IN
CONNECTION WITH THE TRANSACTIONS, AND (B) PROVIDED THAT NO DEFAULT OR DIVIDEND
SUSPENSION PERIOD HAS OCCURRED AND IS CONTINUING ADDITIONAL PAYMENTS FOR THE
REPURCHASE, REDEMPTION, RETIREMENT OR CANCELLATION OF THE SENIOR UNSECURED NOTES
THAT WERE NOT TENDERED IN CONNECTION WITH THE TRANSACTIONS AND INDEBTEDNESS OF
THE PARENT, THE BORROWER AND THE SUBSIDIARIES IN AN AMOUNT NOT TO EXCEED THE
AMOUNT OF CUMULATIVE DISTRIBUTABLE CASH OF THE PARENT, THE BORROWER AND THE
SUBSIDIARIES CALCULATED AS OF THE DATE OF SUCH PAYMENT (PROVIDED THAT, AFTER
JUNE 30, 2005, NO SUCH PAYMENT FROM CUMULATIVE DISTRIBUTABLE CASH SHALL BE MADE
UNDER THIS CLAUSE (VII) PRIOR TO THE DATE 5 DAYS AFTER THE BORROWER SHALL HAVE
DELIVERED TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF A FINANCIAL OFFICER
STATING THE AMOUNT OF SUCH PAYMENT TO BE MADE PURSUANT TO THIS CLAUSE (VII) AND
DEMONSTRATING THAT THE SUM OF (1) CUMULATIVE DISTRIBUTABLE CASH THROUGH THE MOST
RECENT FISCAL QUARTER AS OF WHICH FINANCIAL STATEMENTS

 

89

--------------------------------------------------------------------------------


 

HAVE BEEN DELIVERED TO THE LENDERS UNDER SECTION 5.01 MINUS (2) THE AMOUNT OF
SUCH PAYMENT, IS GREATER THAN ZERO); AND

 

(VIII)                        PROVIDED NO DEFAULT HAS OCCURRED AND IS
CONTINUING, PAYMENT FOR THE REPURCHASE, REDEMPTION, RETIREMENT OR CANCELLATION
OF SENIOR UNSECURED NOTES NOT TENDERED IN CONNECTION WITH THE TRANSACTIONS AND
ADDITIONAL PAYMENTS FOR THE REPURCHASE, REDEMPTION, RETIREMENT OR CANCELLATION
OF INDEBTEDNESS OF THE PARENT, THE BORROWER AND THE SUBSIDIARIES IN AN AMOUNT
NOT TO EXCEED THE AVAILABLE EQUITY ISSUANCE AMOUNT CALCULATED AS OF THE DATE OF
SUCH PAYMENT; PROVIDED THAT AND AT THE TIME OF SUCH PAYMENT THE BORROWER SHALL
HAVE DELIVERED TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF A FINANCIAL OFFICER
STATING THE AMOUNT OF SUCH PAYMENT TO BE MADE FROM THE AVAILABLE EQUITY ISSUANCE
AMOUNT, AND SETTING FORTH A CALCULATION OF THE AVAILABLE EQUITY ISSUANCE AMOUNT
IMMEDIATELY BEFORE AND IMMEDIATELY AFTER SUCH PAYMENT.

 


SECTION 6.09  TRANSACTIONS WITH AFFILIATES.  NEITHER THE PARENT NOR THE BORROWER
WILL, NOR WILL THEY PERMIT ANY SUBSIDIARY TO, SELL, LEASE OR OTHERWISE TRANSFER
ANY PROPERTY OR ASSETS TO, OR PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY PROPERTY
OR ASSETS FROM, OR OTHERWISE ENGAGE IN ANY OTHER TRANSACTIONS WITH, ANY OF ITS
AFFILIATES, EXCEPT

 


(A)                                  TRANSACTIONS IN THE ORDINARY COURSE OF
BUSINESS AND ON TERMS AND CONDITIONS NOT LESS FAVORABLE TO THE PARENT, THE
BORROWER OR SUCH SUBSIDIARY THAN COULD BE OBTAINED ON AN ARM’S-LENGTH BASIS FROM
UNRELATED THIRD PARTIES;


 


(B)                                 TRANSACTIONS BETWEEN OR AMONG THE PARENT,
THE BORROWER AND THE SUBSIDIARIES;


 


(C)                                  ANY RESTRICTED PAYMENT PERMITTED BY
SECTION 6.08;


 


(D)                                 ANY ISSUANCE BY THE PARENT OF SECURITIES OR
BY THE BORROWER OF DEBT SECURITIES, OR OTHER PAYMENTS, AWARDS OR GRANTS IN CASH,
SECURITIES (OTHER THAN, IN RESPECT OF THE BORROWER, EQUITY INTERESTS) OR
OTHERWISE PURSUANT TO, OR THE FUNDING OF, EMPLOYMENT ARRANGEMENTS, STOCK OPTIONS
AND STOCK OWNERSHIP PLANS APPROVED BY THE BOARD OF DIRECTORS OF THE BORROWER;


 


(E)                                  THE GRANT OF STOCK OPTIONS OR SIMILAR
RIGHTS IN RESPECT OF EQUITY INTERESTS IN THE PARENT TO EMPLOYEES AND DIRECTORS
OF THE PARENT, THE BORROWER OR THE SUBSIDIARIES PURSUANT TO PLANS APPROVED BY
THE BOARD OF DIRECTORS OF THE PARENT, THE BORROWER OR SUCH SUBSIDIARIES;


 


(F)                                    CUSTOMARY INDEMNIFICATION AND INSURANCE
ARRANGEMENTS IN FAVOR OF OFFICERS, DIRECTORS, EMPLOYEES AND CONSULTANTS OF THE
PARENT, THE BORROWER OR ANY SUBSIDIARY;


 


(G)                                 THE EXISTENCE OF, OR THE PERFORMANCE BY THE
PARENT, THE BORROWER OR ANY SUBSIDIARY OF THE OBLIGATIONS UNDER THE TERMS OF,
ANY STOCKHOLDERS AGREEMENTS (INCLUDING ANY REGISTRATION RIGHTS AGREEMENT OR
PURCHASE AGREEMENT RELATED THERETO), SERVICE AGREEMENTS AND OTHER AGREEMENTS
WITH AFFILIATES TO WHICH IT IS A PARTY AS OF THE CLOSING DATE, WHICH AGREEMENTS
ARE LISTED ON SCHEDULE 6.09, AS SUCH AGREEMENTS MAYBE AMENDED ON TERMS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT FROM TIME TO TIME PURSUANT
TO THE TERMS THEREOF, PROVIDED, HOWEVER,

 

90

--------------------------------------------------------------------------------


 


THAT THE TERMS OF ANY SUCH AMENDMENT ARE NO LESS FAVORABLE TO THE LENDERS THAN
THE TERMS OF ANY SUCH AGREEMENTS IN EFFECT AS OF THE CLOSING DATE;


 


(H)                                 THE ISSUANCE OF EQUITY INTERESTS (OTHER THAN
DISQUALIFIED STOCK) OF THE PARENT FOR CASH TO THE SPONSOR OR SENIOR MANAGEMENT
OF THE PARENT OR THE BORROWER;


 


(I)                                     THE PAYMENTS BY THE PARENT, THE BORROWER
OR THE SUBSIDIARIES TO SPONSOR FOR ANY FINANCIAL ADVISORY, FINANCING,
UNDERWRITING OR OTHER PLACEMENT SERVICES OR IN RESPECT OF OTHER INVESTMENT
BANKING ACTIVITIES INCLUDING WITH RESPECT TO ACQUISITIONS OR DIVESTITURES THAT
HAVE BEEN APPROVED BY THE INDEPENDENT MEMBERS OF THE BOARD OF DIRECTORS OF SUCH
LOAN PARTY; AND


 


(J)                                     TRANSACTIONS TO THE EXTENT PERMITTED
UNDER SECTIONS 6.01 OR 6.04.


 


SECTION 6.10  RESTRICTIVE AGREEMENTS.  NEITHER THE PARENT NOR THE BORROWER WILL,
NOR WILL THEY PERMIT ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, ENTER INTO,
INCUR OR PERMIT TO EXIST ANY AGREEMENT OR OTHER ARRANGEMENT THAT PROHIBITS,
RESTRICTS OR IMPOSES ANY CONDITION UPON (A) THE ABILITY OF THE PARENT, THE
BORROWER OR ANY SUBSIDIARY TO CREATE, INCUR OR PERMIT TO EXIST ANY LIEN SECURING
THE OBLIGATIONS UPON ANY OF ITS PROPERTY OR ASSETS OR (B) THE ABILITY OF ANY
SUBSIDIARY TO PAY DIVIDENDS OR OTHER DISTRIBUTIONS TO THE LOAN PARTIES WITH
RESPECT TO ANY SHARES OF ITS CAPITAL STOCK OR TO MAKE OR REPAY LOANS OR ADVANCES
TO THE BORROWER OR ANY OTHER SUBSIDIARY LOAN PARTY OR TO GUARANTEE OBLIGATIONS
OF THE BORROWER, PROVIDED THAT (I) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS
AND CONDITIONS IMPOSED BY LAW OR BY ANY LOAN DOCUMENT, PERMITTED ADDITIONAL
INDEBTEDNESS, PERMITTED SENIOR UNSECURED INDEBTEDNESS IN ACCORDANCE WITH
SECTION 6.01(A)(XIII), SENIOR SUBORDINATED DEBT DOCUMENT OR SENIOR UNSECURED
DEBT DOCUMENT, PROVIDED THAT THE TERMS THEREIN ARE NO MORE RESTRICTIVE TO THE
APPLICABLE LOAN PARTY PARTY THERETO THAN THOSE CONTAINED HEREIN, TAKEN AS A
WHOLE, AND IN ANY EVENT SHALL PERMIT LIENS SECURING THE OBLIGATIONS IN FAVOR OF
THE ADMINISTRATIVE AGENT, (II) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND
CONDITIONS EXISTING ON THE DATE HEREOF IDENTIFIED ON SCHEDULE 6.10 (BUT SHALL
APPLY TO ANY EXTENSION OR RENEWAL OF, OR ANY AMENDMENT OR MODIFICATION, IN EACH
CASE, EXPANDING THE SCOPE OF, ANY SUCH RESTRICTION ON CONDITION), (III) THE
FOREGOING SHALL NOT APPLY TO CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED IN
AGREEMENTS RELATING TO THE SALE OF A SUBSIDIARY PENDING SUCH SALE, PROVIDED THAT
SUCH RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE SUBSIDIARY THAT IS TO BE SOLD
AND SUCH SALE IS PERMITTED HEREUNDER, (IV) CLAUSE (A) OF THE FOREGOING SHALL NOT
APPLY TO RESTRICTIONS OR CONDITIONS IMPOSED BY ANY AGREEMENT RELATING TO SECURED
INDEBTEDNESS OR LIENS PERMITTED BY THIS AGREEMENT IF SUCH RESTRICTIONS OR
CONDITIONS APPLY ONLY TO THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS OR
SECURED BY SUCH LIENS, (V) CLAUSE (A) OF THE FOREGOING SHALL NOT APPLY TO
CUSTOMARY PROVISIONS IN LEASES, LICENSES AND OTHER CONTRACTS RESTRICTING THE
ASSIGNMENT, SUBLETTING OR SUBLICENSING THEREOF, (VI) CLAUSE (A) OF THE FOREGOING
SHALL NOT APPLY TO RESTRICTIONS ON CASH OR OTHER DEPOSITS IMPOSED BY CUSTOMERS
UNDER CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS ON THE PARTIES
TO SUCH CONTRACTS, (VII) CLAUSE (A) OF THE FOREGOING SHALL NOT APPLY TO ANY
ENCUMBRANCE OR RESTRICTION ON THE ASSETS OF OR EQUITY IN ANY JOINT VENTURE THAT
IS CONTAINED IN ANY JOINT VENTURE AGREEMENT OR OTHER SIMILAR AGREEMENT WITH
RESPECT TO SUCH JOINT VENTURE THAT WAS ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS, (VIII) CLAUSE (A) OF THE FOREGOING SHALL NOT APPLY TO AGREEMENTS
EVIDENCING LIENS PERMITTED UNDER SUBCLAUSES (D) OR (E) OF SECTION 6.02, (IX) THE
FOREGOING SHALL NOT APPLY TO ANY AGREEMENT OR INSTRUMENT GOVERNING INDEBTEDNESS
PERMITTED UNDER SECTION 6.01(A)(IX), WHICH ENCUMBRANCE OR RESTRICTION IS NOT
APPLICABLE TO ANY PERSON OR

 

91

--------------------------------------------------------------------------------


 


THE PROPERTIES OR ASSETS OF ANY PERSON, OTHER THAN THE PERSON OR THE PROPERTIES
OR ASSETS OF THE PERSON ACQUIRED PURSUANT TO THE RESPECTIVE PERMITTED
ACQUISITION AND SO LONG AS THE RESPECTIVE ENCUMBRANCES OR RESTRICTIONS WERE NOT
CREATED (OR MADE MORE RESTRICTIVE) IN CONNECTION WITH OR IN ANTICIPATION OF THE
RESPECTIVE PERMITTED ACQUISITION, (X) THE FOREGOING SHALL NOT APPLY TO
AGREEMENTS CONTAINING RESTRICTIONS APPLICABLE TO ANY JOINT VENTURE THAT IS A
SUBSIDIARY EXISTING AT THE TIME OF THE ACQUISITION THEREOF AS A RESULT OF AN
INVESTMENT PURSUANT TO SECTION 6.04, AND (XI) THE FOREGOING SHALL NOT APPLY TO
AGREEMENTS CONTAINING RESTRICTIONS ON THE TRANSFER OF ANY ASSET OR SUBSIDIARY
PENDING THE CLOSE OF THE SALE OF SUCH ASSET OR SUBSIDIARY SO LONG AS SUCH SALE
IS PERMITTED UNDER THIS AGREEMENT.

 


SECTION 6.11  AMENDMENT OF MATERIAL DOCUMENTS.  NEITHER THE PARENT NOR THE
BORROWER WILL, NOR WILL THEY PERMIT ANY SUBSIDIARY TO, AMEND, MODIFY OR WAIVE
ANY OF ITS RIGHTS UNDER (A) ITS CERTIFICATE OF INCORPORATION, BY-LAWS OR OTHER
ORGANIZATIONAL DOCUMENTS, OR (B) ANY SUBORDINATED DEBT DOCUMENT OR ANY SENIOR
UNSECURED DEBT DOCUMENT OR (C) ANY OTHER MATERIAL INDEBTEDNESS (INCLUDING ANY
DOCUMENT GOVERNING OR EVIDENCING PERMITTED ADDITIONAL INDEBTEDNESS), IN EACH
CASE IN ANY MANNER THAT WOULD IMPAIR IN ANY MATERIAL RESPECT THE VALUE OF THE
INTERESTS OR RIGHTS OF THE BORROWER THEREUNDER OR THAT WOULD IMPAIR IN ANY
MATERIAL RESPECT THE RIGHTS OR INTERESTS OF THE ADMINISTRATIVE AGENT OR ANY
LENDER.

 


SECTION 6.12  FINANCIAL COVENANTS.

 


(A)                                  FIXED CHARGES COVERAGE RATIO.  THE BORROWER
WILL NOT PERMIT THE FIXED CHARGES COVERAGE RATIO OF THE BORROWER AS OF THE LAST
DAY OF ANY FISCAL QUARTER TO BE LESS THAN 2.50 TO 1 FOR EACH FISCAL QUARTER
FOLLOWING THE CLOSING DATE UNTIL THE FISCAL QUARTER ENDED DECEMBER 31, 2006, AND
THEREAFTER 2.75 TO 1.


 


(B)                                 TOTAL LEVERAGE RATIO.  THE BORROWER WILL NOT
PERMIT THE TOTAL LEVERAGE RATIO AS OF THE LAST DAY OF ANY FISCAL QUARTER TO
EXCEED 5.25 TO 1.


 


(C)                                  SENIOR SECURED LEVERAGE RATIO.  THE
BORROWER WILL NOT PERMIT THE SENIOR SECURED LEVERAGE RATIO AS OF THE LAST DAY OF
ANY FISCAL QUARTER TO EXCEED 4.25 TO 1.


 


SECTION 6.13  FISCAL YEAR.  THE BORROWER WILL NOT, AND WILL NOT PERMIT THE
SUBSIDIARIES TO, CHANGE THE FINANCIAL REPORTING CONVENTION BY WHICH THE BORROWER
AND THE SUBSIDIARIES DETERMINE THE DATES ON WHICH THEIR FISCAL YEARS AND FISCAL
QUARTERS WILL END (EXCEPT AS MAY BE NECESSARY TO CAUSE THE FISCAL YEAR OF ANY
SUCH SUBSIDIARY TO END ON DECEMBER 31), AND EACH FISCAL YEAR (OTHER THAN
SUBSIDIARIES ACQUIRED AFTER THE DATE HEREOF PENDING ANY SUCH CHANGE) SHALL END
ON DECEMBER 31.

 


ARTICLE VII

EVENTS OF DEFAULT


 

If any of the following events (“Events of Default”) shall occur:

 


(A)                                  THE BORROWER SHALL FAIL TO PAY ANY
PRINCIPAL OF ANY LOAN OR ANY REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC
DISBURSEMENT WHEN AND AS THE SAME SHALL BECOME

 

92

--------------------------------------------------------------------------------


 


DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED FOR
PREPAYMENT THEREOF OR OTHERWISE;


 


(B)                                 THE BORROWER SHALL FAIL TO PAY ANY INTEREST
ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN
CLAUSE (A) OF THIS ARTICLE) PAYABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, AND SUCH FAILURE
SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THREE BUSINESS DAYS;


 


(C)                                  ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED MADE BY OR ON BEHALF OF THE PARENT OR THE BORROWER OR ANY SUBSIDIARY IN
OR IN CONNECTION WITH ANY LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF
OR WAIVER THEREUNDER, OR IN ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT OR
OTHER DOCUMENT FURNISHED PURSUANT TO OR IN CONNECTION WITH ANY LOAN DOCUMENT OR
ANY AMENDMENT OR MODIFICATION THEREOF OR WAIVER THEREUNDER, SHALL PROVE TO HAVE
BEEN INCORRECT IN ANY MATERIAL RESPECT ON OR AS OF THE DATE MADE OR DEEMED MADE;


 


(D)                                 THE PARENT OR THE BORROWER SHALL FAIL TO
OBSERVE OR PERFORM ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN
SECTION 5.02(A), 5.04 (SOLELY WITH RESPECT TO THE EXISTENCE OF PARENT OR THE
BORROWER) OR 5.14(C) OR IN ARTICLE VI;


 


(E)                                  ANY LOAN PARTY SHALL FAIL TO OBSERVE OR
PERFORM ANY COVENANT, CONDITION OR AGREEMENT CONTAINED IN ANY LOAN DOCUMENT
(OTHER THAN THOSE SPECIFIED IN CLAUSE (A), (B) OR (D) OF THIS ARTICLE), AND SUCH
FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE THEREOF
FROM THE ADMINISTRATIVE AGENT TO THE BORROWER (WHICH NOTICE WILL BE PROMPTLY
GIVEN AT THE REQUEST OF THE REQUIRED LENDERS);


 


(F)                                    THE PARENT OR THE BORROWER OR ANY
SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT (WHETHER OF PRINCIPAL OR INTEREST AND
REGARDLESS OF AMOUNT, BUT AFTER GIVING EFFECT TO ANY APPLICABLE GRACE PERIOD) IN
RESPECT OF ANY MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND
PAYABLE;


 


(G)                                 ANY EVENT OR CONDITION OCCURS THAT RESULTS
IN ANY MATERIAL INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR
THAT ENABLES OR PERMITS (AFTER GIVING EFFECT TO ANY GRACE PERIOD) THE HOLDER OR
HOLDERS OF ANY MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR THEIR
BEHALF TO CAUSE ANY MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE
PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED
MATURITY, PROVIDED THAT THIS CLAUSE (G) SHALL NOT APPLY TO SECURED INDEBTEDNESS
THAT BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF PROPERTY OR
ASSETS SECURING SUCH INDEBTEDNESS;


 


(H)                                 AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED
OR AN INVOLUNTARY PETITION SHALL BE FILED UNDER ANY FEDERAL, STATE OR FOREIGN
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT
SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF IN RESPECT OF THE
PARENT, THE BORROWER OR ANY MATERIAL SUBSIDIARY OR ITS DEBTS, OR OF A
SUBSTANTIAL PART OF ITS ASSETS OR (II) THE APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR THE PARENT, THE
BORROWER OR ANY MATERIAL SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS ASSETS,
AND, IN ANY SUCH CASE, SUCH PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED
FOR 60 DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY OF THE FOREGOING
SHALL BE ENTERED;

 

93

--------------------------------------------------------------------------------


 


(I)                                     THE PARENT, THE BORROWER OR ANY MATERIAL
SUBSIDIARY SHALL (1) VOLUNTARILY COMMENCE ANY PROCEEDING OR FILE ANY PETITION
SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF UNDER ANY FEDERAL, STATE OR
FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN
EFFECT, (2) CONSENT TO THE INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND
APPROPRIATE MANNER, ANY PROCEEDING OR PETITION DESCRIBED IN CLAUSE (H) OF THIS
ARTICLE, (3) APPLY FOR OR CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR THE PARENT, THE
BORROWER OR ANY MATERIAL SUBSIDIARY OR FOR A SUBSTANTIAL PART OF ITS ASSETS, (4)
FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT
IN ANY SUCH PROCEEDING, (5) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS OR (6) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE
FOREGOING;


 


(J)                                     THE PARENT, THE BORROWER OR ANY MATERIAL
SUBSIDIARY SHALL BECOME UNABLE, ADMIT IN WRITING ITS INABILITY OR FAIL GENERALLY
TO PAY ITS DEBTS AS THEY BECOME DUE;


 


(K)                                  (I) ONE OR MORE JUDGMENTS FOR THE PAYMENT
OF MONEY IN AN AGGREGATE AMOUNT IN EXCESS OF $10,000,000 (AFTER GIVING EFFECT TO
INSURANCE PAYMENTS, IF ANY) SHALL BE RENDERED AGAINST THE PARENT, THE BORROWER,
ANY MATERIAL SUBSIDIARY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN
UNDISCHARGED FOR A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL
NOT BE EFFECTIVELY STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT
CREDITOR TO ATTACH OR LEVY UPON ANY ASSETS OF THE PARENT, THE BORROWER OR ANY
MATERIAL SUBSIDIARY TO ENFORCE ANY SUCH JUDGMENT;


 

(II)                                  ANY NON-MONETARY JUDGMENT OR ORDER SHALL
BE RENDERED AGAINST THE PARENT, THE BORROWER OR ANY SUBSIDIARY THAT COULD BE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, AND THERE SHALL BE ANY
PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH
JUDGMENT OR ORDER, BY REASON OF A PENDING APPEAL OR OTHERWISE, SHALL NOT BE IN
EFFECT;

 


(L)                                     AN ERISA EVENT SHALL HAVE OCCURRED THAT,
WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS FOR WHICH LIABILITY OF THE
PARENT, THE BORROWER OR THE SUBSIDIARIES IS REASONABLY EXPECTED TO OCCUR, COULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE PARENT, THE BORROWER AND
THE SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING $10,000,000 FOR ALL PERIODS;


 


(M)                               (I) ANY LIENS PURPORTED TO BE CREATED UNDER
ANY SECURITY DOCUMENT SHALL CEASE TO BE, OR SHALL BE ASSERTED BY ANY LOAN PARTY
NOT TO BE, VALID AND PERFECTED LIENS ON COLLATERAL HAVING A VALUE IN EXCESS OF
$10,000,000, WITH THE PRIORITY REQUIRED BY THE APPLICABLE SECURITY DOCUMENTS,
EXCEPT AS A RESULT OF THE SALE OR OTHER DISPOSITION OF THE APPLICABLE COLLATERAL
IN A TRANSACTION PERMITTED UNDER THE LOAN DOCUMENTS, (II) THE OBLIGATIONS OF THE
BORROWER OR THE OBLIGATIONS OF THE PARENT PURSUANT TO THE PARENT GUARANTEE
AGREEMENT OR THE OBLIGATIONS OF ANY SUBSIDIARY LOAN PARTY PURSUANT TO A
SUBSIDIARY GUARANTEE AGREEMENT SHALL CEASE TO BE, OR SHALL BE ASSERTED BY ANY
LOAN PARTY NOT TO BE, LEGAL, VALID AND BINDING OBLIGATIONS ENFORCEABLE IN
ACCORDANCE WITH TERMS OR (III) THE OBLIGATIONS OF THE BORROWER OR THE
OBLIGATIONS OF THE PARENT PURSUANT TO THE PARENT GUARANTEE AGREEMENT OR THE
OBLIGATIONS OF ANY SUBSIDIARY LOAN PARTY PURSUANT TO A SUBSIDIARY GUARANTEE
AGREEMENT SHALL CEASE TO CONSTITUTE SENIOR INDEBTEDNESS UNDER THE SUBORDINATION
PROVISIONS OF ANY DOCUMENT OR INSTRUMENT EVIDENCING ANY PERMITTED SUBORDINATED
INDEBTEDNESS OR SUCH SUBORDINATION PROVISIONS SHALL BE INVALIDATED OR OTHERWISE

 

94

--------------------------------------------------------------------------------


 


CEASE TO BE LEGAL, VALID AND BINDING OBLIGATIONS OF THE PARTIES THERETO,
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS;


 


(N)                                 A CHANGE IN CONTROL SHALL OCCUR; OR


 


(O)                                 ANY OF THE OPERATING LICENSES OR
AUTHORIZATIONS SHALL HAVE BEEN (I) REVOKED, RESCINDED, SUSPENDED, MODIFIED IN AN
ADVERSE MANNER OR NOT RENEWED IN THE ORDINARY COURSE FOR A FULL TERM OR (II)
SUBJECT TO ANY DECISION BY A GOVERNMENTAL AUTHORITY THAT DESIGNATES A HEARING
WITH RESPECT TO ANY APPLICATIONS FOR RENEWAL OF ANY OF THE OPERATING LICENSES OR
AUTHORIZATIONS OR THAT COULD RESULT IN SUCH GOVERNMENTAL AUTHORITY TAKING ANY OF
THE ACTIONS DESCRIBED IN CLAUSE (I) ABOVE, AND SUCH DECISION OR SUCH REVOCATION,
RESCISSION, SUSPENSION, MODIFICATION OR NONRENEWAL (1) HAS, OR COULD REASONABLY
BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT, OR (2) ADVERSELY AFFECTS THE
LEGAL OR CHARACTER QUALIFICATIONS OF THE PARENT, THE BORROWER OR ANY OF THE
SUBSIDIARIES TO HOLD ANY OF THE OPERATING LICENSES OR AUTHORIZATIONS;


 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately,
and/or (ii) declare the Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower
and/or require cash collateralization of the Letters of Credit in accordance
with Section 2.05(j); and in case of any event with respect to the Borrower
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 


ARTICLE VIII

THE ADMINISTRATIVE AGENT


 

Each of the Lenders and each LC Issuer hereby irrevocably appoints CIBC (and any
successor Administrative Agent appointed as provided herein) as its agent and
authorizes CIBC (and any successor Administrative Agent appointed as provided
herein) to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.  For
purposes of this Article VIII, all references to the Administrative Agent are
deemed to include the Collateral Agent.

 

95

--------------------------------------------------------------------------------


 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or any
Affiliate of any of the foregoing as if it were not the Administrative Agent
hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing,

 


(A)                                  THE ADMINISTRATIVE AGENT SHALL NOT BE
SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES, REGARDLESS OF WHETHER A
DEFAULT HAS OCCURRED AND IS CONTINUING,


 


(B)                                 THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY
DUTY TO TAKE ANY DISCRETIONARY ACTION OR EXERCISE ANY DISCRETIONARY POWERS,
EXCEPT DISCRETIONARY RIGHTS AND POWERS EXPRESSLY CONTEMPLATED BY THE LOAN
DOCUMENTS THAT THE ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE IN WRITING BY
THE REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL
BE NECESSARY UNDER THE CIRCUMSTANCES AS PROVIDED IN SECTION 9.02), PROVIDED THAT
THE ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS
OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE THE ADMINISTRATIVE AGENT TO
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW; AND


 


(C)                                  EXCEPT AS EXPRESSLY SET FORTH IN THE LOAN
DOCUMENTS, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY TO DISCLOSE, AND
SHALL NOT BE LIABLE FOR THE FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE
BORROWER OR ANY OF THE SUBSIDIARIES THAT IS COMMUNICATED TO OR OBTAINED BY THE
PERSON SERVING AS ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.


 

The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), or as the Administrative Agent shall
in good faith believe to be necessary under the circumstances, or in the absence
of its own gross negligence or willful misconduct.  The Administrative Agent
shall not be deemed to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by Parent, the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any telephone or
electronic message, internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent

 

96

--------------------------------------------------------------------------------


 

or otherwise authenticated by the proper Person.  The Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an LC Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or such LC
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or such LC Issuer prior to the making of such Loan or
the issuance of such Letter of Credit.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Loan Parties), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, each LC Issuer and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, subject to the
Borrower’s consent (not to be unreasonably withheld or delayed), to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
(with the Borrower’s consent (not to be unreasonably withheld or delayed)) and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and each LC Issuer, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and

 

97

--------------------------------------------------------------------------------


 

information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.

 

Notwithstanding anything herein to the contrary, the Co-Lead Arrangers and Joint
Book Managers, the Syndication Agent and the Documentation Agent named on the
cover page of this Agreement shall have no duties or responsibilities hereunder
except in their respective capacity, if any, as a Lender.

 


ARTICLE IX


 


MISCELLANEOUS


 


SECTION 9.01  NOTICES.

 


(A)                                  NOTICES GENERALLY.  EXCEPT IN THE CASE OF
NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE
(AND EXCEPT AS PROVIDED IN PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER
COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY
HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR
SENT BY TELECOPIER AS FOLLOWS:


 

(I)                                     IF TO THE BORROWER OR THE PARENT, TO IT
AT 600 TELEPHONE AVENUE, MS 7, ANCHORAGE, AK 99503, ATTENTION OF LEONARD
STEINBERG, GENERAL COUNSEL (TELECOPY NO. (907) 297-3153) AND DAVID WILSON, CHIEF
FINANCIAL OFFICER (TELECOPY NO. (907) 564-8443);

 

(II)                                  IF TO THE ADMINISTRATIVE AGENT, TO
CANADIAN IMPERIAL BANK OF COMMERCE, 300 MADISON AVENUE, NEW YORK, NEW YORK 
10017, ATTENTION OF AGENCY SERVICES (TELECOPY NO. (212) 856-3763); AND

 

(III)                               IF TO ANY LENDER OR LC ISSUER, TO IT AT ITS
ADDRESS (OR TELECOPY NUMBER) SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 


(B)                                 ELECTRONIC COMMUNICATIONS.  NOTICES AND
OTHER COMMUNICATIONS TO THE LENDERS AND THE LC ISSUERS HEREUNDER MAY BE
DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND
INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT, PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES TO
ANY LENDER OR ANY LC ISSUER PURSUANT TO ARTICLE II IF SUCH LENDER OR SUCH LC
ISSUER, AS APPLICABLE, HAS NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS
INCAPABLE OF RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC COMMUNICATION. 
THE ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN

 

98

--------------------------------------------------------------------------------


 


ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER
BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED
THAT APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR
COMMUNICATIONS.


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 


(C)                                  CHANGE OF ADDRESS, ETC.  ANY PARTY HERETO
MAY CHANGE ITS ADDRESS, TELECOPIER NUMBER OR E-MAIL ADDRESS FOR NOTICES AND
OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.


 


(D)                                 DOCUMENTS TO BE DELIVERED UNDER
SECTION 5.01.  FOR SO LONG AS AN INTRALINKS OR EQUIVALENT WEBSITE IS AVAILABLE
TO EACH OF THE LENDERS HEREUNDER, THE BORROWER MAY SATISFY ITS OBLIGATION TO
DELIVER DOCUMENTS UNDER SECTION 5.01 BY DELIVERING ONE HARD COPY THEREOF TO THE
ADMINISTRATIVE AGENT AND AN ELECTRONIC COPY FOR POSTING BY THE ADMINISTRATIVE
AGENT ON INTRALINKS OR SUCH EQUIVALENT WEBSITE, PROVIDED THAT THE ADMINISTRATIVE
AGENT SHALL HAVE NO RESPONSIBILITY TO MAINTAIN ACCESS TO INTRALINKS OR AN
EQUIVALENT WEBSITE.


 


SECTION 9.02  WAIVERS, AMENDMENTS.

 


(A)                                  NO DEEMED WAIVERS; REMEDIES CUMULATIVE.  NO
FAILURE OR DELAY BY THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER IN
EXERCISING ANY RIGHT OR POWER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL
OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE
SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE
ADMINISTRATIVE AGENT, THE LC ISSUERS AND THE LENDERS HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR
REMEDIES THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF ANY LOAN
DOCUMENT OR CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY THEREFROM SHALL IN ANY
EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) OF THIS
SECTION, AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC
INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, THE MAKING OF A LOAN OR THE ISSUANCE OF A LETTER OF CREDIT
SHALL NOT BE CONSTRUED AS A WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER THE
ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER MAY HAVE HAD NOTICE OR
KNOWLEDGE OF SUCH DEFAULT AT THE TIME.


 


(B)                                 AMENDMENTS.  NEITHER THIS AGREEMENT NOR ANY
OTHER LOAN DOCUMENT NOR ANY PROVISION HEREOF OR THEREOF MAY BE WAIVED, AMENDED
OR MODIFIED EXCEPT, IN THE CASE OF THIS AGREEMENT, PURSUANT TO AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY THE PARENT, THE

 

99

--------------------------------------------------------------------------------


 


BORROWER AND THE REQUIRED LENDERS OR, IN THE CASE OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY
THE ADMINISTRATIVE AGENT AND THE LOAN PARTY OR LOAN PARTIES THAT ARE PARTIES
THERETO, IN EACH CASE WITH THE CONSENT OF THE REQUIRED LENDERS, PROVIDED THAT NO
SUCH AGREEMENT SHALL:


 

(I)                                     INCREASE THE COMMITMENT (EXCEPT AS
PROVIDED IN SECTION 2.01(C) WITH RESPECT TO INCREMENTAL LOANS) OF ANY LENDER
WITHOUT THE WRITTEN CONSENT OF SUCH LENDER,

 

(II)                                  REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR
LC DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON (EXCEPT FOR INTEREST
ARISING UNDER SECTION 2.13(C)), OR REDUCE ANY FEES PAYABLE HEREUNDER, WITHOUT
THE WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY,

 

(III)                               POSTPONE THE DATE OF ANY SCHEDULED PAYMENT
(EXCLUDING ANY PAYMENTS PURSUANT TO SECTION 2.11) OF THE PRINCIPAL AMOUNT OF ANY
LOAN OR LC DISBURSEMENT, OR ANY INTEREST THEREON, OR ANY FEES PAYABLE HEREUNDER,
OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH SCHEDULED PAYMENT, OR POSTPONE
THE SCHEDULED DATE OF EXPIRATION OF ANY COMMITMENT, WITHOUT THE WRITTEN CONSENT
OF EACH LENDER AFFECTED THEREBY,

 

(IV)                              CHANGE SECTION 2.18(B) OR (C) IN A MANNER THAT
WOULD ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER AFFECTED THEREBY,

 

(V)                                 CHANGE ANY OF THE PROVISIONS OF THIS
SECTION OR PERCENTAGE SET FORTH IN THE DEFINITION OF THE TERM “REQUIRED LENDERS”
OR ANY OTHER PROVISION OF ANY LOAN DOCUMENT SPECIFYING THE NUMBER OR PERCENTAGE
OF LENDERS (OR LENDERS OF ANY CLASS) REQUIRED TO WAIVE, AMEND OR MODIFY ANY
RIGHTS THEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT THEREUNDER,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER (OR EACH LENDER OF SUCH CLASS, AS THE
CASE MAY BE),

 

(VI)                              RELEASE THE PARENT OR ALL OR SUBSTANTIALLY ALL
OF THE VALUE OF THE SUBSIDIARY GUARANTEE AGREEMENT OR ALL OR SUBSTANTIALLY ALL
OF THE VALUE OF THE COLLATERAL WITHOUT THE WRITTEN CONSENT OF EACH LENDER, OR

 

(VII)                           CHANGE ANY PROVISIONS OF ANY LOAN DOCUMENT IN A
MANNER THAT BY ITS TERMS ADVERSELY AFFECTS THE RIGHTS IN RESPECT OF PAYMENTS DUE
TO OR COMMITMENTS OF LENDERS HOLDING LOANS OR COMMITMENTS OF ANY CLASS
DIFFERENTLY THAN THOSE HOLDING LOANS OR COMMITMENTS OF ANY OTHER CLASS, WITHOUT
THE WRITTEN CONSENT OF LENDERS HOLDING A MAJORITY IN INTEREST OF THE OUTSTANDING
LOANS OF SUCH CLASS (AND, IN THE CASE OF THE REVOLVING CLASS, LC EXPOSURE,
SWINGLINE EXPOSURE AND UNUSED REVOLVING COMMITMENTS); PROVIDED THAT NO SUCH
CONSENT SHALL BE REQUIRED WITH RESPECT TO RIGHTS TO OR PRIORITIES OF PREPAYMENTS
OF ADDITIONAL SERIES OF LOANS THAT MAY BE APPROVED BY THE REQUIRED LENDERS;

 

provided, further, that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any LC Issuer or the
Swingline Lender without the prior written consent of the Administrative Agent
or such LC Issuer or the Swingline Lender, as the case may be, and (B) to the
extent specified in Section 2.01(c), this Agreement may be amended to establish
Incremental Loan Commitments of any Series pursuant to an Incremental Loan

 

100

--------------------------------------------------------------------------------


 

Amendment executed between the Borrower, the relevant Lenders of such Series and
the Administrative Agent, and any such Incremental Loan Amendment shall not
require the consent of any other party to this Agreement.

 


(C)                                  AMENDMENTS TO SECURITY DOCUMENTS.  THE
ADMINISTRATIVE AGENT MAY, WITH THE PRIOR CONSENT OF THE REQUIRED LENDERS (BUT
NOT OTHERWISE), CONSENT TO ANY MODIFICATION, SUPPLEMENT OR WAIVER UNDER ANY OF
THE LOAN DOCUMENTS, PROVIDED THAT, WITHOUT THE PRIOR CONSENT OF EACH LENDER, THE
ADMINISTRATIVE AGENT SHALL NOT (EXCEPT AS PROVIDED HEREIN OR IN THE SECURITY
DOCUMENTS) RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL, OR OTHERWISE
TERMINATE ALL OR SUBSTANTIALLY ALL OF THE LIENS, UNDER THE SECURITY DOCUMENTS,
AGREE TO ADDITIONAL OBLIGATIONS BEING SECURED BY ALL OR SUBSTANTIALLY ALL OF THE
COLLATERAL UNDER THE SECURITY DOCUMENTS (EXCEPT THAT NO SUCH CONSENT SHALL BE
NECESSARY, SO LONG AS THE REQUIRED LENDERS HAVE CONSENTED THERETO, (I) IF SUCH
ADDITIONAL OBLIGATIONS SHALL BE JUNIOR TO THE LIEN IN FAVOR OF THE OTHER
OBLIGATIONS SECURED BY THE SECURITY DOCUMENTS OR (II) IF SUCH ADDITIONAL
OBLIGATIONS CONSIST OF ONE OR MORE ADDITIONAL TRANCHES OF LOANS UNDER THIS
AGREEMENT), ALTER THE RELATIVE PRIORITIES OF THE OBLIGATIONS ENTITLED TO THE
BENEFITS OF THE LIENS CREATED UNDER THE SECURITY DOCUMENTS WITH RESPECT TO ALL
OR SUBSTANTIALLY ALL OF SUCH COLLATERAL, EXCEPT THAT NO SUCH CONSENT SHALL BE
REQUIRED, AND THE ADMINISTRATIVE AGENT IS HEREBY AUTHORIZED (AND HEREBY AGREES
WITH THE BORROWER, UPON ITS REQUEST), (X) TO RELEASE ANY LIEN COVERING PROPERTY
THAT IS THE SUBJECT OF EITHER A DISPOSITION OF PROPERTY PERMITTED HEREUNDER OR A
DISPOSITION TO WHICH THE REQUIRED LENDERS HAVE CONSENTED AND (Y) TO RELEASE ANY
SUBSIDIARY FROM ITS OBLIGATIONS UNDER ANY SUBSIDIARY GUARANTY EXECUTED BY SUCH
SUBSIDIARY UPON A DISPOSITION OF SUCH SUBSIDIARY PERMITTED HEREUNDER OR A
DISPOSITION TO WHICH THE REQUIRED LENDERS HAVE CONSENTED.


 


SECTION 9.03  EXPENSES; INDEMNITY; DAMAGE WAIVER.

 


(A)                                  EXPENSES.  THE BORROWER SHALL PAY (I) ALL
REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE ARRANGERS, INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF SHEARMAN & STERLING LLP AS COUNSEL
FOR THE ARRANGERS (TOGETHER WITH ANY LOCAL COUNSEL), IN CONNECTION WITH THE
SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN, THE PREPARATION AND
ADMINISTRATION OF THE LOAN DOCUMENTS AND INVOLVEMENT IN REVIEW OF AND ADVICE
CONCERNING ALL OTHER ELEMENTS OF THE TRANSACTIONS OR ANY AMENDMENTS,
MODIFICATIONS OR WAIVERS OF THE PROVISIONS THEREOF (WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSUMMATED), (II) ALL
REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY ANY LC ISSUER IN CONNECTION WITH
THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR ANY
DEMAND FOR PAYMENT THEREUNDER, AND (III) ALL OUT-OF-POCKET EXPENSES INCURRED BY
THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER, INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE ADMINISTRATIVE AGENT, ANY LC
ISSUER OR ANY LENDER FOLLOWING AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN
CONNECTION WITH THE LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR
IN CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER,
INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT,
RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT.


 


(B)                                 INDEMNIFICATION BY BORROWER.  THE BORROWER
SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LC ISSUER AND EACH LENDER, AND
EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH

 

101

--------------------------------------------------------------------------------


 


INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF OUTSIDE LEGAL
COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR
DELIVERY OF ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE PERFORMANCE BY THE PARTIES TO THE LOAN DOCUMENTS OF THEIR RESPECTIVE
OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY OTHER
TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM, INCLUDING ANY REFUSAL BY THE RESPECTIVE LC ISSUER TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT, (III) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
PARENT, THE BORROWER OR ANY OF THE SUBSIDIARIES (AND NOT CAUSED BY THE ACTIONS
OF ANY INDEMNITEE), OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER SUCH CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING IS BROUGHT BY ANY LOAN PARTY, ITS
DIRECTORS, SHAREHOLDERS OR CREDITORS OR AN INDEMNITEE, WHETHER ANY INDEMNITEE IS
A PARTY THERETO AND WHETHER OR NOT THE TRANSACTIONS ARE CONSUMMATED, PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (X) ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULTS FROM DISPUTES AMONG SUCH LENDER AND
ONE OR MORE OTHER LENDERS.


 


(C)                                  INDEMNIFICATION BY LENDERS.  TO THE EXTENT
THAT THE BORROWER FAILS TO PAY ANY AMOUNT REQUIRED TO BE PAID BY IT TO THE
ADMINISTRATIVE AGENT OR ANY LC ISSUER OR THE SWINGLINE LENDER UNDER PARAGRAPH
(A) OR (B) OF THIS SECTION, EACH LENDER SEVERALLY AGREES TO PAY TO THE
ADMINISTRATIVE AGENT OR SUCH LC ISSUER OR THE SWINGLINE LENDER, AS THE CASE MAY
BE, SUCH LENDER’S PRO RATA SHARE (DETERMINED AS OF THE TIME THAT THE APPLICABLE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT,
PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE,
LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENT OR SUCH LC ISSUER OR THE SWINGLINE LENDER IN
ITS CAPACITY AS SUCH.  FOR PURPOSES HEREOF, A LENDER’S “PRO RATA SHARE” OF ANY
AMOUNT PAYABLE TO THE ADMINISTRATIVE AGENT SHALL BE DETERMINED BASED UPON SUCH
LENDER’S SHARE OF THE SUM OF THE TOTAL REVOLVING EXPOSURE, OUTSTANDING TERM
LOANS, INCREMENTAL LOANS AND UNUSED COMMITMENTS AT THE TIME, AND A “LENDER’S
“PRO RATA SHARE” OF ANY AMOUNT PAYABLE TO AN LC ISSUER SHALL BE DETERMINED BASED
UPON SUCH LENDER’S SHARE OF THE SUM OF THE TOTAL REVOLVING LOANS, LC EXPOSURE
AND UNUSED REVOLVING COMMITMENTS AT THE TIME.


 


(D)                                 WAIVER OF CERTAIN DAMAGES.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, NEITHER THE PARENT, THE BORROWER NOR ANY SUBSIDIARY
SHALL ASSERT, AND EACH HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREOF.


 


(E)                                  PAYMENTS.  ALL AMOUNTS DUE UNDER THIS
SECTION SHALL BE PAYABLE NOT LATER THAN TEN BUSINESS DAYS AFTER WRITTEN DEMAND
THEREFOR.

 

102

--------------------------------------------------------------------------------


 


SECTION 9.04  SUCCESSORS AND ASSIGNS.

 


(A)                                  THE PROVISIONS OF THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT THE BORROWER MAY NOT ASSIGN
OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE
PRIOR WRITTEN CONSENT OF EACH LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ELIGIBLE
ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION,
(II) BY WAY OF PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (D)
OF THIS SECTION OR (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST
SUBJECT TO THE RESTRICTIONS OF PARAGRAPH (F) OF THIS SECTION (AND ANY OTHER
ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND VOID). 
NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER
UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN PARAGRAPH (D)
OF THIS SECTION AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED
PARTIES OF EACH OF THE ADMINISTRATIVE AGENT AND THE LENDERS) ANY LEGAL OR
EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)                                 ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR
MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AT
THE TIME OWING TO IT); PROVIDED THAT (I) EXCEPT IN THE CASE OF AN ASSIGNMENT OF
THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT AND THE LOANS
AT THE TIME OWING TO IT OR IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN
AFFILIATE OF A LENDER OR AN APPROVED FUND WITH RESPECT TO A LENDER, THE
AGGREGATE AMOUNT OF THE COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES LOANS
OUTSTANDING THEREUNDER) OR, IF THE APPLICABLE COMMITMENT IS NOT THEN IN EFFECT,
THE PRINCIPAL OUTSTANDING BALANCE OF THE LOAN OF THE ASSIGNING LENDER SUBJECT TO
EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION
WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT OR, IF
“TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT AND ASSUMPTION, AS OF THE TRADE
DATE) SHALL NOT BE LESS THAN $1,000,000 UNLESS EACH OF THE ADMINISTRATIVE AGENT
AND, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWER
OTHERWISE CONSENT (EACH SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED); (II) EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT WITH RESPECT TO THE LOAN OR THE COMMITMENT ASSIGNED, EXCEPT THAT
THIS CLAUSE (II) SHALL NOT (X) APPLY TO RIGHTS IN RESPECT OF SWINGLINE LOANS, OR
(Y) PROHIBIT ANY LENDER FROM ASSIGNING ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS AMONG SEPARATE CLASSES OF COMMITMENTS OR LOANS ON A NON-PRO RATA
BASIS; (III) ANY ASSIGNMENT OF A REVOLVING COMMITMENT MUST BE APPROVED BY THE
ADMINISTRATIVE AGENT AND THE LC ISSUER UNLESS THE PERSON THAT IS THE PROPOSED
ASSIGNEE IS ITSELF A LENDER WITH A REVOLVING COMMITMENT (WHETHER OR NOT THE
PROPOSED ASSIGNEE WOULD OTHERWISE QUALIFY AS AN ELIGIBLE ASSIGNEE); AND (IV) THE
PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT
AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH A PROCESSING AND RECORDATION FEE OF
$3,500, AND THE ELIGIBLE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO
THE ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.  SUBJECT TO ACCEPTANCE
AND RECORDING THEREOF BY THE ADMINISTRATIVE AGENT PURSUANT TO PARAGRAPH (C) OF
THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT AND
ASSUMPTION, THE ELIGIBLE ASSIGNEE THEREUNDER SHALL BE A PARTY TO THIS AGREEMENT
AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION,
HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE
ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY
SUCH ASSIGNMENT AND

 

103

--------------------------------------------------------------------------------


 


ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE
CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OF THE ASSIGNING LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A
PARTY HERETO) BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS
2.15, 2.16, 2.17 AND 9.03 WITH RESPECT TO FACTS AND CIRCUMSTANCES OCCURRING
PRIOR TO THE EFFECTIVE DATE OF SUCH ASSIGNMENT.  ANY ASSIGNMENT OR TRANSFER BY A
LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH
THIS PARAGRAPH SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH
LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH
PARAGRAPH (D) OF THIS SECTION.


 


(C)                                  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR
THIS PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES
IN NEW YORK A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER, THE ADMINISTRATIVE AGENT,
THE LC ISSUERS AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN
THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES
OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL
BE AVAILABLE FOR INSPECTION BY THE BORROWER AND ANY LENDER, AT ANY REASONABLE
TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 


(D)                                 UPON ITS RECEIPT OF A DULY COMPLETED
ASSIGNMENT AND ASSUMPTION EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE
ASSIGNEE’S COMPLETED ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL
ALREADY BE A LENDER HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION 9.04 AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT
REQUIRED BY PARAGRAPH (B) OF THIS SECTION 9.04, THE ADMINISTRATIVE AGENT SHALL
ACCEPT SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE INFORMATION CONTAINED
THEREIN IN THE REGISTER.  NO ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS
ASSIGNMENT UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS
PARAGRAPH.


 


(E)                                  ANY LENDER MAY AT ANY TIME, WITHOUT THE
CONSENT OF, OR NOTICE TO, THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL
PARTICIPATIONS TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWER OR ANY
OF THE BORROWER’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR
A PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS OWING TO IT);
PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWER, THE
ADMINISTRATIVE AGENT, THE LC ISSUERS AND THE OTHER LENDERS SHALL CONTINUE TO
DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT
PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH
LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THE LOAN DOCUMENTS AND TO APPROVE
ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THE LOAN DOCUMENTS;
PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL
NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO SECTION 9.02(B) THAT
AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (E) OF THIS SECTION, THE
BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF
SECTIONS 2.15, 2.16 AND 2.17 TO THE SAME EXTENT AS IF IT WERE A LENDER AND HAD
ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION. 
TO THE EXTENT

 

104

--------------------------------------------------------------------------------


 


PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF
SECTION 9.08 AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE
SUBJECT TO SECTION 2.18(D) AS THOUGH IT WERE A LENDER.


 


(F)                                    A PARTICIPANT SHALL NOT BE ENTITLED TO
RECEIVE ANY GREATER PAYMENT UNDER SECTIONS 2.15 OR 2.17 THAN THE APPLICABLE
LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION
SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO SUCH
PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  A PARTICIPANT
THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE ENTITLED TO THE
BENEFITS OF SECTION 2.17 UNLESS THE BORROWER IS NOTIFIED OF THE PARTICIPATION
SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE
BORROWER, TO COMPLY WITH SECTION 2.17(E) AND (F) AS THOUGH IT WERE A LENDER.


 


(G)                                 ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN
A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO
SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR
ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK; PROVIDED THAT NO
SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM ANY OF ITS OBLIGATIONS
HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY
HERETO.


 


(H)                                 EACH SUCH ASSIGNMENT MADE AS A RESULT OF A
REQUEST BY THE BORROWER PURSUANT TO SECTION 2.19 SHALL BE ARRANGED BY THE
BORROWER AFTER CONSULTATION WITH THE ADMINISTRATIVE AGENT AND SHALL BE EITHER AN
ASSIGNMENT OF ALL OF THE RIGHTS AND OBLIGATIONS OF THE ASSIGNING LENDER UNDER
THIS AGREEMENT OR AN ASSIGNMENT OF A PORTION OF SUCH RIGHTS AND OBLIGATIONS MADE
CONCURRENTLY WITH ANOTHER SUCH ASSIGNMENT OR OTHER SUCH ASSIGNMENTS THAT
TOGETHER COVER ALL OF THE RIGHTS AND OBLIGATIONS OF THE ASSIGNING LENDER UNDER
THIS AGREEMENT.


 


(I)                                     NO LENDER SHALL BE OBLIGATED TO MAKE ANY
SUCH ASSIGNMENT AS A RESULT OF A REQUEST BY THE BORROWER PURSUANT TO
SECTION 2.19 UNLESS AND UNTIL SUCH LENDER SHALL HAVE RECEIVED ONE OR MORE
PAYMENTS FROM EITHER ONE OR MORE LOAN PARTIES OR ONE OR MORE ELIGIBLE ASSIGNEES
IN AN AGGREGATE AMOUNT AT LEAST EQUAL TO THE AGGREGATE OUTSTANDING PRINCIPAL
AMOUNT OF THE LOANS OWING TO SUCH LENDER, TOGETHER WITH ACCRUED INTEREST THEREON
TO THE DATE OF PAYMENT OF SUCH PRINCIPAL AMOUNT AND ALL OTHER AMOUNTS PAYABLE TO
SUCH LENDER UNDER THIS AGREEMENT.


 


(J)                                     BY EXECUTING AND DELIVERING AN
ASSIGNMENT AND ASSUMPTION, EACH LENDER ASSIGNOR THEREUNDER AND EACH ASSIGNEE
THEREUNDER CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER PARTIES THERETO
AND HERETO AS FOLLOWS:  (I) OTHER THAN AS PROVIDED IN SUCH ASSIGNMENT AND
ASSUMPTION, SUCH ASSIGNING LENDER MAKES NO REPRESENTATION OR WARRANTY AND
ASSUMES NO RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR
REPRESENTATIONS MADE IN OR IN CONNECTION WITH ANY LOAN DOCUMENT OR THE
EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE
OF, OR THE PERFECTION OR PRIORITY OF ANY LIEN OR SECURITY INTEREST CREATED OR
PURPORTED TO BE CREATED UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR ANY
OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT THERETO; (II) SUCH ASSIGNING
LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH
RESPECT TO THE FINANCIAL CONDITION OF ANY LOAN PARTY OR THE PERFORMANCE OR
OBSERVANCE BY ANY LOAN PARTY OF ANY OF ITS OBLIGATIONS UNDER ANY LOAN DOCUMENT
OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT THERETO; (III) SUCH
ASSIGNEE CONFIRMS THAT IT HAS RECEIVED A COPY OF THIS AGREEMENT, TOGETHER WITH
COPIES OF THE FINANCIAL STATEMENTS REFERRED TO IN SECTION 5.01 AND SUCH OTHER
DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT
ANALYSIS AND DECISION TO ENTER INTO SUCH

 

105

--------------------------------------------------------------------------------


 


ASSIGNMENT AND ASSUMPTION; (IV) SUCH ASSIGNEE WILL, INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER AGENT, SUCH ASSIGNING LENDER
OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM
APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR
NOT TAKING ACTION UNDER THIS AGREEMENT; (V) SUCH ASSIGNEE CONFIRMS THAT IT IS AN
ELIGIBLE ASSIGNEE; (VI) SUCH ASSIGNEE APPOINTS AND AUTHORIZES THE ADMINISTRATIVE
AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS AND
DISCRETION UNDER THE LOAN DOCUMENTS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT
BY THE TERMS HEREOF AND THEREOF, TOGETHER WITH SUCH POWERS AND DISCRETION AS ARE
REASONABLY INCIDENTAL THERETO; AND (VII) SUCH ASSIGNEE AGREES THAT IT WILL
PERFORM IN ACCORDANCE WITH THEIR TERMS ALL OF THE OBLIGATIONS THAT BY THE TERMS
OF THIS AGREEMENT ARE REQUIRED TO BE PERFORMED BY IT AS A LENDER OR THE ISSUING
BANK OR THE SWINGLINE LENDER, AS THE CASE MAY BE.


 


(K)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL
PURPOSE FUNDING VEHICLE IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE
GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND THE LOAN PARTIES (AN “SPC”) THE
OPTION TO PROVIDE ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD
OTHERWISE BE OBLIGATED TO MAKE PURSUANT TO THIS AGREEMENT, PROVIDED THAT
(I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO FUND ANY LOAN,
AND (II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO MAKE
ALL OR ANY PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE
SUCH LOAN PURSUANT TO THE TERMS HEREOF.  THE MAKING OF A LOAN BY AN SPC
HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE GRANTING LENDER TO THE SAME
EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH GRANTING LENDER.  EACH PARTY
HERETO HEREBY AGREES THAT (I) NO SPC SHALL BE LIABLE FOR ANY INDEMNITY OR
SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT FOR WHICH A LENDER WOULD BE
LIABLE, (II) NO SPC SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.15, 2.16 AND
2.17 (OR ANY OTHER INCREASED COSTS PROTECTION PROVISION) AND (III) THE GRANTING
LENDER SHALL FOR ALL PURPOSES, INCLUDING, WITHOUT LIMITATION, THE APPROVAL OF
ANY AMENDMENT OR WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT, REMAIN THE LENDER
OF RECORD HEREUNDER.  IN FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY
AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT) THAT,
PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL
OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR INDEBTEDNESS OF ANY SPC, IT WILL
NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPC
ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY, OR LIQUIDATION
PROCEEDING UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, ANY SPC
MAY (I) WITH NOTICE TO, BUT WITHOUT PRIOR CONSENT OF, THE LOAN PARTIES AND THE
ADMINISTRATIVE AGENT AND WITHOUT PAYING ANY PROCESSING FEE THEREFOR, ASSIGN ALL
OR ANY PORTION OF ITS INTEREST IN ANY LOAN TO THE GRANTING LENDER AND
(II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS
FUNDING OF LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF
ANY SURETY OR GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.  THIS
SUBSECTION (I) MAY NOT BE AMENDED WITHOUT THE PRIOR WRITTEN CONSENT OF EACH
GRANTING LENDER, ALL OR ANY PART OF WHOSE LOANS ARE BEING FUNDED BY THE SPC AT
THE TIME OF SUCH AMENDMENT.


 


SECTION 9.05  SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE LOAN PARTIES IN THE LOAN DOCUMENTS AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN
RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THE LOAN DOCUMENTS AND THE MAKING OF ANY LOANS AND ISSUANCE OF ANY
LETTERS OF CREDIT REGARDLESS OF ANY INVESTIGATION MADE BY ANY SUCH OTHER PARTY
OR ON ITS BEHALF AND

 

106

--------------------------------------------------------------------------------


 


NOTWITHSTANDING THAT THE ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER MAY
HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT REPRESENTATION OR
WARRANTY AT THE TIME ANY CREDIT IS EXTENDED HEREUNDER, AND SHALL CONTINUE IN
FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY
LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS AGREEMENT IS OUTSTANDING
AND UNPAID OR ANY LETTER OF CREDIT IS OUTSTANDING AND SO LONG AS THE REVOLVING
COMMITMENTS HAVE NOT EXPIRED OR TERMINATED.  THE PROVISIONS OF SECTIONS 2.15,
2.16, 2.17 AND 9.03 AND ARTICLE VIII SHALL SURVIVE AND REMAIN IN FULL FORCE AND
EFFECT REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY,
THE REPAYMENT OF THE LOANS, THE EXPIRATION OR TERMINATION OF THE LETTERS OF
CREDIT OR THE COMMITMENTS OR THE TERMINATION OF THIS AGREEMENT OR ANY PROVISION
HEREOF.

 


SECTION 9.06  COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE
TO THE ADMINISTRATIVE AGENT CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF.  EXCEPT AS PROVIDED IN ARTICLE IV, THIS AGREEMENT SHALL BECOME EFFECTIVE
WHEN IT SHALL HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF WHICH, WHEN TAKEN
TOGETHER, BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO, AND
THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.

 


SECTION 9.07  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY
WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER JURISDICTION.

 


SECTION 9.08  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY AUTHORIZED AT
ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET
OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER OBLIGATIONS AT ANY TIME OWING
BY SUCH LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF ANY LOAN
PARTY AGAINST ANY OF AND ALL THE OBLIGATIONS OF SUCH LOAN PARTY NOW OR HEREAFTER
EXISTING UNDER THE LOAN DOCUMENTS HELD BY SUCH LENDER, IRRESPECTIVE OF WHETHER
OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER THE LOAN DOCUMENTS AND
ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED.  THE RIGHTS OF EACH LENDER UNDER
THIS SECTION ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER
RIGHTS OF SETOFF) WHICH SUCH LENDER MAY HAVE.

 


SECTION 9.09  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

 


(A)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

107

--------------------------------------------------------------------------------


 


(B)                                 SUBMISSION TO JURISDICTION.  EACH OF THE
PARENT AND THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LC ISSUER OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE PARENT, THE
BORROWER OR THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)                                  WAIVER OF VENUE.  EACH OF THE PARENT AND
THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


 


(D)                                 SERVICE OF PROCESS.  EACH PARTY TO THIS
AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 9.01(A) ONLY.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.


 


SECTION 9.10  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 


SECTION 9.11  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF CONTENTS
USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.

 

108

--------------------------------------------------------------------------------


 


SECTION 9.12  CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT, THE LENDERS
AND THE LC ISSUERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION (AS
DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO ITS AFFILIATES
AND TO ITS AND ITS AFFILIATES’ RESPECTIVE PARTNERS, DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS, ADVISORS AND OTHER REPRESENTATIVES (IT BEING UNDERSTOOD THAT
THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL
NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION
CONFIDENTIAL), (B) TO THE EXTENT REQUESTED BY ANY REGULATORY AUTHORITY
PURPORTING TO HAVE JURISDICTION OVER IT (INCLUDING ANY SELF-REGULATORY
AUTHORITY, SUCH AS THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS), (C) TO
THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR
SIMILAR LEGAL PROCESS ON PRIOR NOTICE TO THE BORROWER, WHERE PRACTICABLE, (D) TO
ANY OTHER PARTY HERETO, (E) IN CONNECTION WITH AND TO THE EXTENT NECESSARY FOR
THE EXERCISE OF ANY REMEDIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER, (F) SUBJECT TO AN AGREEMENT
CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION, TO (I)
ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR PARTICIPANT
IN, ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR (II) ANY ACTUAL OR
PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION
RELATING TO THE BORROWER AND ITS OBLIGATIONS, (G) WITH THE CONSENT OF THE
BORROWER OR (H) TO THE EXTENT SUCH INFORMATION (X) BECOMES PUBLICLY AVAILABLE
OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION OR (Y) BECOMES AVAILABLE TO
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY LC ISSUER OR ANY OF THEIR RESPECTIVE
AFFILIATES ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE PARENT OR THE
BORROWER OR ANY OTHER LENDER, LC ISSUER, THE ADMINISTRATIVE AGENT OR THEIR
RESPECTIVE AFFILIATES IN VIOLATION OF THIS SECTION.

 

For purposes of this Section, “Information” means all information received from
the Parent or the Borrower or any of its Subsidiaries relating to the Parent or
the Borrower or any of its Subsidiaries or any of their respective businesses,
other than any such information that was available to the Administrative Agent,
any Lender or any LC Issuer on a nonconfidential basis prior to disclosure by
the Parent or the Borrower or any of its Subsidiaries.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of reasonable care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information.

 


SECTION 9.13  INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN, TOGETHER WITH
ALL FEES, CHARGES AND OTHER AMOUNTS WHICH ARE TREATED AS INTEREST ON SUCH LOAN
UNDER APPLICABLE LAW (COLLECTIVELY THE “CHARGES”), SHALL EXCEED THE MAXIMUM
LAWFUL RATE (THE “MAXIMUM RATE”) WHICH MAY BE CONTRACTED FOR, CHARGED, TAKEN,
RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH
APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER,
TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE
MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE
BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS SECTION SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED
(BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER
WITH INTEREST THEREON AT THE FEDERAL FUNDS EFFECTIVE RATE TO THE DATE OF
REPAYMENT, SHALL HAVE BEEN RECEIVED BY SUCH LENDER.

 

109

--------------------------------------------------------------------------------


 


SECTION 9.14  PATRIOT ACT.  EACH LENDER HEREBY NOTIFIES EACH LOAN PARTY THAT
PURSUANT TO THE REQUIREMENTS OF THE PATRIOT ACT, SUCH LENDER MAYBE REQUIRED TO
OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES EACH LOAN PARTY, WHICH
INFORMATION INCLUDES THE NAME AND ADDRESS OF EACH LOAN PARTY AND OTHER
INFORMATION THAT WILL ALLOW SUCH LENDER TO IDENTIFY EACH LOAN PARTY IN
ACCORDANCE WITH THE PATRIOT ACT.

 

[SIGNATURES ON NEXT PAGE]

 

110

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

 

ALASKA COMMUNICATIONS SYSTEMS
HOLDINGS, INC.

 

 

 

 

 

By:

/s/ David Wilson

 

 

 

 Name:  David Wilson

 

 

 Title:  Chief Financial Officer

 

 

 

 

 

U.S. Federal Tax Identification No.:                      

 

 

 

 

 

ALASKA COMMUNICATIONS SYSTEMS
GROUP, INC.

 

 

 

 

 

By:

/s/ David Wilson

 

 

 

 Name:  David Wilson

 

 

 Title:  Chief Financial Officer

 

 

 

 

 

U.S. Federal Tax Identification No.:                      

 

 

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE,
acting through its New York Agency, as
Administrative Agent

 

 

 

 

 

By:

/s/ Carter Harned

 

 

 

Name:  Carter Harned

 

 

Title:  Executive Director

 

 

CIBC World Markets Corp.,
 AS AGENT

 

111

--------------------------------------------------------------------------------


 

 

LENDERS

 

 

 

CIBC INC.

 

 

 

 

 

By:

/s/ Carter Harned

 

 

 

 Name:

Carter Harned

 

 

 Title:

Executive Director

 

 

 

CIBC World Markets Corp.,
 AS AGENT

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ John Kowalczuk

 

 

 

 Name:

John Kowalczuk

 

 

 Title:

Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ David A. Banmiller

 

 

 

 Name:

David A. Banmiller

 

 

 Title:

Vice President

 

112

--------------------------------------------------------------------------------

 